







SIXTH AMENDED AND RESTATED
LOAN AND SERVICING AGREEMENT
dated as of August 1, 2018
among
PROSPECT CAPITAL FUNDING LLC
as Borrower
PROSPECT CAPITAL CORPORATION
as Servicer
THE LENDERS FROM TIME TO TIME PARTY HERETO
as Lenders
THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO
as Managing Agents
U.S. BANK NATIONAL ASSOCIATION
as Calculation Agent, Paying Agent and Documentation Agent
and
KEYBANK NATIONAL ASSOCIATION
as Facility Agent
___________________
KEYBANK NATIONAL ASSOCIATION
Syndication Agent, Structuring Agent, Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------


Table of Contents
Page


ARTICLE I
DEFINITIONS    1

Section 1.1
Certain Defined Terms.    1

Section 1.2
Other Terms.    1

Section 1.3
Computation of Time Periods.    2

Section 1.4
Interpretation.    2

ARTICLE II
ADVANCES    2

Section 2.1
Advances.    2

Section 2.2
Procedures for Advances; Delivery of Loan Documents.    4

Section 2.3
Prepayments.    5

Section 2.4
Principal Repayments.    6

Section 2.5
The Notes.    6

Section 2.6
Interest Payments.    6

Section 2.7
Fees.    7

Section 2.8
Priority of Payments.    7

Section 2.9
Collections and Allocations.    12

Section 2.10
Payments, Computations, Etc.    12

Section 2.11
Breakage Costs.    13

Section 2.12
Increased Costs; Capital Adequacy.    14

Section 2.13
Taxes.    15

Section 2.14
Mitigation Obligations; Replacement of Lenders.    16

Section 2.15
Changes in Facility Amount.    18

Section 2.16
Reallocations.    20

Section 2.17
Defaulting Lenders.    20

ARTICLE III
CONDITIONS OF EFFECTIVENESS AND ADVANCES    23

Section 3.1
Conditions to Amendment and Restatement.    23

Section 3.2
Additional Conditions Precedent to All Advances.    25

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    26

Section 4.1
Representations and Warranties of the Borrower.    26

Section 4.2
Representations, Warranties and Covenants of the Lenders.    31

ARTICLE V
GENERAL COVENANTS OF THE BORROWER    31

Section 5.1
Covenants of the Borrower.    31

Section 5.2
Hedging Agreement.    38

ARTICLE VI
SECURITY INTEREST    39

Section 6.1
Security Interest.    39

Section 6.2
Remedies.    39

Section 6.3
Release of Liens.    40

Section 6.4
Assignment of the Purchase Agreement.    41

Section 6.5
Delivery of Loan Files.    41

Section 6.6
Custody of Transferred Loans.    42

Section 6.7
Filings, etc.    42

Section 6.8
Change of Name or Jurisdiction of Borrower; Records.    42






--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 6.9
Global Note Loans.    43

ARTICLE VII
ADMINISTRATION AND SERVICING OF LOANS    43

Section 7.1
Appointment of the Servicer.    43

Section 7.2
Duties and Responsibilities of the Servicer.    43

Section 7.3
Authorization of the Servicer.    45

Section 7.4
Collection of Payments; Modifications; Reserves.    46

Section 7.5
Servicer Advances.    51

Section 7.6
Realization Upon Defaulted Loans or Charged-Off Loans.    51

Section 7.7
Optional Purchases and Sales of Transferred Loans; Releases of Transferred
Loans.    51

Section 7.8
Representations and Warranties of the Servicer.    54

Section 7.9
Covenants of the Servicer.    56

Section 7.10
Payment of Certain Expenses by Servicer.    57

Section 7.11
Reports.    58

Section 7.12
Annual Statements as to Compliance.    59

Section 7.13
Limitation on Liability of the Servicer and Others.    60

Section 7.14
The Servicer Not to Resign.    61

Section 7.15
Access to Certain Documentation and Information Regarding the Loans.    61

Section 7.16
Merger or Consolidation of the Servicer.    62

Section 7.17
Identification of Records.    62

Section 7.18
Servicer Termination Events.    62

Section 7.19
Appointment of Successor Servicer.    65

Section 7.20
Exclusion of Loans.    67

Section 7.21
Determination of Certain Collateral Quality Tests.    67

Section 7.22
Collateral Quality Matrix Grid.    67

ARTICLE VIII
REVOLVING PERIOD TERMINATION EVENTS AND EVENTS OF DEFAULT    68

Section 8.1
Revolving Period Termination Events.    68

Section 8.2
Events of Default.    68

ARTICLE IX
INDEMNIFICATION    71

Section 9.1
Indemnities by the Borrower.    71

Section 9.2
Indemnities by the Servicer.    74

Section 9.3
Control of Actions.    75

ARTICLE X
THE AGENTS    77

Section 10.1
Authorization and Action.    77

Section 10.2
Delegation of Duties.    78

Section 10.3
Exculpatory Provisions.    78

Section 10.4
Reliance.    78

Section 10.5
Non-Reliance on Facility Agent and Other Lenders.    79

Section 10.6
Reimbursement and Indemnification.    79



{B2297203; 11}    (ii)

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 10.7
Agent in its Individual Capacity.    80

Section 10.8
Successor Agents.    80

ARTICLE XI
ASSIGNMENTS; PARTICIPATIONS    81

Section 11.1
Assignments and Participations.    81

ARTICLE XII
MISCELLANEOUS    84

Section 12.1
Amendments and Waivers.    84

Section 12.2
Notices, Etc.    85

Section 12.3
No Waiver, Rights and Remedies.    85

Section 12.4
Binding Effect.    86

Section 12.5
Term of this Agreement.    86

Section 12.6
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE.    86

Section 12.7
WAIVER OF JURY TRIAL.    86

Section 12.8
Costs, Expenses and Taxes.    87

Section 12.9
No Proceedings.    87

Section 12.10
Recourse Against Certain Parties.    88

Section 12.11
Protection of Security Interest; Appointment of Facility Agent as
Attorney-in-Fact.    89

Section 12.12
Confidentiality.    89

Section 12.13
Execution in Counterparts; Severability; Integration.    91

Section 12.14
Special Provisions Applicable to Conduit Lenders.    91

Section 12.15
Waiver of Consequential Damages.    91

Section 12.16
No Fiduciary Duty.    92

Section 12.17
USA PATRIOT Act Notice.    92

Section 12.18
Certain Consent and Acknowledgments.    93

Section 12.19
Certain Volcker Rule Matters.    93

Section 12.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.    93









{B2297203; 11}    (iii)

--------------------------------------------------------------------------------






EXHIBITS
EXHIBIT A-1
 
Form of Borrower Notice (Advances)
EXHIBIT A-2
 
Form of Borrower Notice (Facility Amount Reductions)
EXHIBIT A-3
 
Form of Borrower Notice (Prepayments)
EXHIBIT B
 
Form of Note
EXHIBIT C-1
 
Form of Assignment and Acceptance
EXHIBIT C-2
 
Form of Joinder Agreement
EXHIBIT C-3
 
Form of Commitment Increase Agreement
EXHIBIT D
 
Form of Monthly Report
EXHIBIT E
 
Form of Servicer’s Certificate
EXHIBIT F
 
Form of Assignment of Mortgage
EXHIBIT G
 
Form of Account Control Agreement
EXHIBIT H-1
 
Form of Purchase of Transferred Loan Agreement
EXHIBIT H-2
 
Form of Sale of Transferred Loan Agreement
EXHIBIT I
 
Form of Independent Accountant Report



ANNEXES
ANNEX I
 
Definitions
ANNEX II
 
Industry Classifications
ANNEX III
 
Diversity Score Table
ANNEX IV
 
Collateral Quality Matrix
ANNEX V
 
Recovery Rate Matrix
ANNEX VI
 
Certain Representations and Warranties



SCHEDULES
SCHEDULE I
 
Loan List
SCHEDULE II
 
Additional Servicer Data Deliveries












--------------------------------------------------------------------------------






THIS SIXTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT is made as of
August 1, 2018, among PROSPECT CAPITAL FUNDING LLC, a Delaware limited liability
company, as borrower (the “Borrower”), PROSPECT CAPITAL CORPORATION, a Maryland
corporation, as servicer (in such capacity, the “Servicer”), each financial
institution or other entity from time to time party hereto as a “Lender,” each
financial institution or other entity from time to time party hereto acting in
its capacity as managing agent for a Lender Group hereunder (each such party,
together with its respective successors in such capacity, a “Managing Agent”),
U.S. BANK NATIONAL ASSOCIATION, in its capacities as calculation agent for the
Lenders (in such capacity, the “Calculation Agent”), paying agent for the
Lenders (in such capacity, the “Paying Agent”) and documentation agent for the
Lenders (in such capacity, the “Documentation Agent”), and KEYBANK NATIONAL
ASSOCIATION, in its capacity as facility agent for the Lenders (in such
capacity, the “Facility Agent”). KEYBANK NATIONAL ASSOCIATION, in its capacities
as Syndication Agent (in such capacity, the “Syndication Agent”), Structuring
Agent (in such capacity, the “Structuring Agent”), Sole Lead Arranger (in such
capacity, the “Sole Lead Arranger”) and Sole Bookrunner (in such capacity, the
“Sole Bookrunner”), is also a party hereto in such capacities to the extent
provided herein.
WHEREAS, certain of the parties hereto are party to the Fifth Amended and
Restated Loan and Servicing Agreement, dated as of August 29, 2014, as
heretofore amended and supplemented (the “Existing Loan and Servicing
Agreement”); and
WHEREAS, the parties hereto have agreed to certain amendments to the Existing
Loan and Servicing Agreement and to restate the Existing Loan and Servicing
Agreement, as so amended.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Existing
Loan and Servicing Agreement is hereby further amended and restated to read in
its entirety as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Certain Defined Terms.
Certain capitalized terms used throughout this Agreement are defined above or in
Annex I hereto.
Section 1.2    Other Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
Section 1.3    Computation of Time Periods.





--------------------------------------------------------------------------------





Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
Section 1.4    Interpretation.
In each Transaction Document, unless a contrary intention appears:
(a)    the singular number includes the plural number and vice versa;
(b)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Document;
(c)    reference to any gender includes each other gender;
(d)    the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(e)    reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and
(f)    reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.
ARTICLE II    

ADVANCES
Section 2.1    Advances.
(a)    On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Documentation Agent from time to time on
any Business Day during the Revolving Period, at the Borrower’s option, request
that the Lenders make advances (each, an “Advance”) to it in an amount which, at
any time, shall not exceed the Availability in effect on the related Funding
Date and shall be in an amount equal to $2,000,000 or an integral multiple of
$100,000 in excess thereof. The Documentation Agent shall promptly provide a
copy of such Funding Request to the Facility Agent and each Managing Agent, and
each Managing Agent, upon receipt thereof, shall provide a copy thereof to each
Lender in its Lender Group.


{B2297203; 11}    - 2 -

--------------------------------------------------------------------------------





(b)    A Funding Request shall be delivered to the Documentation Agent not later
than 10:00 a.m. (New York City time) on the Business Day prior to the requested
Funding Date. Notwithstanding anything contained in this Section 2.1 or
elsewhere in this Agreement to the contrary, no Committed Lender shall be
obligated to make a share of any Advance in an amount that would result in the
aggregate Advances then funded by such Committed Lender exceeding its Commitment
then in effect, and no Conduit Lender which is not a Committed Lender shall be
obligated to make a share of any Advance in an amount that would result in the
aggregate Advances then funded by such Conduit Lender exceeding its Maximum
Advance Amount then in effect.
(c)    Each Funding Request shall contain the information specified in the form
of Funding Request contained in Exhibit A‑1 hereto. A Funding Request for
Advances shall be irrevocable when delivered, except that to the extent a
Funding Request relates to Advances which are designated in the related Funding
Request to be applied to fund one or more Pre-Positioned Loans, such Funding
Request may be amended or revoked by the Borrower by notice to the Documentation
Agent not later than 3:00 p.m. (New York City time) on the Business Day
immediately preceding the Funding Date. The Documentation Agent shall promptly
provide a copy of any such notice to the Facility Agent, the Collateral
Custodian and each Managing Agent, and each Managing Agent, upon receipt
thereof, shall promptly provide a copy thereof to each Lender in its Lender
Group. No more than ten Funding Dates may be designated in any calendar month,
and not more than three Funding Dates may be designated in any calendar week, in
each case, unless consented to by the Facility Agent.
(d)    On the Funding Date with respect to an Advance following (and subject to)
prompt notice from the Documentation Agent to the Facility Agent, each Managing
Agent and each Lender concerning the satisfaction of the applicable conditions
set forth in Section 2.2 and Article III, (i) each Conduit Lender which is not a
Committed Lender may make a portion of such Advance to the Borrower in an amount
equal to its Funding Percentage of such Advance, and (ii) each Committed Lender,
severally, agrees to make a portion of such Advance to the Borrower in an amount
equal to its Funding Percentage of such Advance. Such Advance shall be made by
the applicable Lenders by wire transfer of same day funds to the account
specified in the relevant Funding Request in accordance with Section 2.1(c) no
later than 3:00 p.m. (New York City time) on the applicable Funding Date.
(e)    Each Conduit Lender which is not a Committed Lender shall notify the
Managing Agent for its Lender Group by 1:00 p.m. (New York City time) on the
applicable Funding Date whether it has elected to make its full pro rata share
of an Advance pursuant to Section 2.1(d). In the event that a Conduit Lender
shall fail to timely provide such notice, such Conduit Lender shall be deemed to
have elected not to make any portion of such Advance. Such Managing Agent shall
notify each Committed Lender in its Lender Group on or prior to 1:30 p.m. (New
York City time) on the applicable Funding Date if such Conduit Lender has
elected not to make its share of an Advance equal to its Funding Percentage of
the requested Borrowing, which notice shall specify (i) the identity of such
Conduit Lender, (ii) the portion of the Advance which such Conduit Lender has
elected not to make, and (iii) the respective Liquidity Percentages of such
Committed Lenders on such Funding Date (as determined by such Managing Agent in
good faith; for purposes of such determination, such Managing Agent shall be
entitled to rely conclusively on the most recent


{B2297203; 11}    - 3 -

--------------------------------------------------------------------------------





information provided by such Conduit Lender or its agent or by the agent for its
Support Parties). Subject to receiving such notice and to the satisfaction of
the applicable conditions set forth in Section 2.2 and Article III, each of the
Committed Lenders in such Lender Group shall make an Advance in an amount equal
to its Liquidity Percentage multiplied by the amount of each Advance which any
Conduit Lender in such Lender Group has elected not to make at or before 3:00
p.m. (New York City time), on the applicable Funding Date and otherwise in
accordance with Section 2.1(d).
(f)    In the event that notwithstanding the fulfilment of the applicable
conditions set forth in Section 2.2 and Article III with respect to an Advance,
a Conduit Lender which is not a Committed Lender elects to make a share of an
Advance on a Funding Date by providing the notice required pursuant to
Section 2.1(e) but fails to make the proceeds of such Advance available to the
Borrower by 2:00 p.m. on such Funding Date pursuant to Section 2.1(d), such
Conduit Lender shall be deemed to have rescinded its election to make such share
of such Advance, and neither the Borrower nor any other party shall have any
claim against such Conduit Lender by reason of its failure to timely make such
Advance. In any such case, the Managing Agent for such Conduit Lender’s Lender
Group shall give notice of such failure to each Committed Lender in such Lender
Group, to the Documentation Agent, the Facility Agent and the Borrower not later
than 2:15 p.m. (New York City time), on the Funding Date, which notice shall
specify (i) the identity of such Conduit Lender, (ii) the amount of such Advance
which it elected, but failed, to make, and (iii) the respective Liquidity
Percentages of each of such Committed Lenders on such Funding Date (as
determined by such Managing Agent in good faith; for purposes of such
determination, such Managing Agent shall be entitled to rely conclusively on the
most recent information provided by such Conduit Lender or its agent or by the
agent for its Support Parties). Subject to receiving such notice, each Committed
Lender in such Lender Group shall make an Advance in an amount equal to its
Liquidity Percentage multiplied by each Advance which any Conduit Lender in such
Lender Group has been deemed to have rescinded its election to fund at or before
3:00 p.m. (New York City time), on such Funding Date and otherwise in accordance
with Section 2.1(d).
(g)    The obligation of each Committed Lender to remit its share (if any) of
Advances hereunder shall be several from that of each other Lender, and the
failure of any Lender to so make any such amount available to the Borrower shall
not relieve any other Lender which is a Committed Lender of its obligation
hereunder.
Section 2.2    Procedures for Advances; Delivery of Loan Documents.
(a)    It shall be a condition precedent to any Advance (other than an Advance
designed to fund Pre-Positioned Loans) that each of the delivery requirements
set forth in Section 2(a) of the Custody Agreement shall have been satisfied
with respect to any Eligible Loan (other than Pre-Positioned Loans) first
included in the Collateral since the date of the prior Advance. No later than
1:00 p.m. (New York City time) on the Funding Date, the Collateral Custodian
shall have delivered to the Facility Agent, the Managing Agents and the
Documentation Agent with respect to each Loan a Custodian Certification
substantially in the form of Exhibit A‑1 to the Custody Agreement, which shall
not be subject to exceptions stated in a related Custodian Exceptions Report.


{B2297203; 11}    - 4 -

--------------------------------------------------------------------------------





(b)    It shall be a condition precedent to any Advance designed to fund
Pre-Positioned Loans that each of the delivery requirements set forth in
Section 2(b) of the Custody Agreement that are required to have been satisfied
on or prior to the related Funding Date shall have been satisfied with respect
to each such Pre-Positioned Loan. No later than 1:00 p.m. (New York City time)
on the Funding Date, the Collateral Custodian shall have delivered to the
Facility Agent, the Managing Agents and the Documentation Agent with respect to
each such Pre-Positioned Loan a Custodian Certification substantially in the
form of Exhibit A‑2 to the Custody Agreement, which shall not be subject to
exceptions stated in the Custodian Exceptions Report (other than with respect to
the delivery of items in the related Loan File which are not required to be
delivered on or prior to the Funding Date in accordance with Section 2(b)(v) or
2(b)(vii) of the Custody Agreement).
(c)    The parties acknowledge and agree that deliveries of the foregoing
documents, instruments and certificates made by the Originator to the Facility
Agent, the Documentation Agent or the Collateral Custodian pursuant to the
Purchase Agreement or the Custody Agreement shall be deemed to have been
delivered by or on behalf of the Borrower for purposes of this Agreement.
Section 2.3    Prepayments.
(a)    At any time during the Revolving Period other than a Payment Date, the
Borrower may prepay, in accordance with this Section 2.3, all or any portion of
the Outstanding Borrowings. Any such prepayment shall be made to the Paying
Agent for payment on a pro rata and pari passu basis to the Lenders. The
Servicer shall have discretion to determine whether any such repayment is paid
from available Interest Collections and/or Principal Collections. The amount of
any prepayment shall include any accrued and unpaid Interest on the amount
prepaid and any Breakage Costs related thereto. Any partial prepayment by the
Borrower of Advances pursuant to this Section 2.3 shall be in a minimum amount
of $2,000,000 and integral multiples of $100,000 in excess thereof or, in any
case if less, the then Outstanding Borrowings. Any amount prepaid may, subject
to the terms and conditions hereof, be reborrowed during the Revolving Period.
(b)    Any prepayment shall be in an amount not to exceed the excess, if any, of
(i) the aggregate amount in and available from the Collection Account (including
the proceeds of any permitted Servicer Advances theretofore made) over (ii) 150%
of the aggregate amount necessary on the following Payment Date, in the good
faith estimation of the Servicer, to make the required payments under the
Priority of Payments (after giving effect to any prepayments under this
Section 2.3).
(c)    In conjunction with any prepayment, the Borrower shall deliver to the
Documentation Agent a Borrower Notice substantially in the form of Exhibit A‑3
at least two (2) Business Days prior to the date of such repayment (or, in each
case, such later time as each Lender, in its sole discretion, may agree),
specifying the date and amount of the prepayment, a written statement of the
amounts estimated by the Servicer to be necessary to make the required payments
under the Priority of Payments under Section 2.3(b) and certifying that,
following such prepayment, the Borrower will be in compliance with the terms of
this Agreement. Upon receipt of any such Borrower Notice, the Documentation
Agent shall promptly forward a copy thereof to the Facility


{B2297203; 11}    - 5 -

--------------------------------------------------------------------------------





Agent, the Collateral Custodian, each Managing Agent and Lender. The amount set
forth in any such Borrower Notice shall be due and payable on the date specified
therein. A Borrower Notice relating to any such prepayment shall be irrevocable
when delivered.
Section 2.4    Principal Repayments.
The Outstanding Borrowings shall be due and payable on the Maturity Date. In
addition, Outstanding Borrowings shall be repaid on each Payment Date in
accordance with the Priority of Payments, and any amount so repaid may, subject
to the terms and conditions hereof, be reborrowed hereunder during the Revolving
Period.
Section 2.5    The Notes.
(a)    The Advances made by any Lender hereunder shall, at the request of such
Lender, be evidenced by a duly executed promissory note of the Borrower payable
to such Lender in substantially the form of Exhibit B hereto or in substantially
the form of any promissory note as permitted prior to the Sixth Restatement
Effective Date (collectively, the “Notes”). Any Note issued to a Lender on or
after the Sixth Restatement Effective Date shall be dated the Sixth Restatement
Effective Date or such later date on which such Person becomes a Lender
hereunder. All Notes shall be in a maximum principal amount equal to such
Lender’s Commitment or Maximum Advance Amount (as applicable) and shall
otherwise be duly completed. Thereafter, the Advances evidenced by a Note and
interest thereon shall at all times (including after assignment permitted
pursuant to Article XI) be represented by one or more Notes payable to the payee
named therein and its registered assigns.
(b)    Each Lender is hereby authorized to enter on a schedule attached to the
Note as to which it is the payee the following notations (which may be computer
generated) with respect to each Advance made by such Lender:  (i) the date and
principal amount thereof and (ii) each payment and repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded. The failure of a Lender to obtain a
Note or to make any such notation on the schedule attached to an applicable Note
shall not limit or otherwise affect the obligation of the Borrower to repay the
Advances in accordance with their respective terms as set forth herein.
Section 2.6    Interest Payments.
(a)    Interest shall accrue on the unpaid principal amount of each Advance for
each day during the period commencing on and including the Funding Date of such
Advance until but excluding the date that such Advance shall be paid in full at
the applicable Interest Rate for such day. Interest on the Outstanding
Borrowings shall be payable on each Payment Date in accordance with the Priority
of Payments or as otherwise required pursuant to Section 2.3.
(b)    If any Lender shall notify the Documentation Agent and the Calculation
Agent that a Eurodollar Disruption Event has occurred, the (i) Documentation
Agent shall promptly notify the Servicer and Borrower and (ii) the Calculation
Agent shall in turn so notify the Borrower, whereupon all Advances of such
Lender in respect of which Interest accrues at the LIBO Rate shall


{B2297203; 11}    - 6 -

--------------------------------------------------------------------------------





immediately be converted into Advances in respect of which Interest accrues
based on the Alternate Base Rate (but shall on the next Payment Date revert to
accruing Interest based on the LIBO Rate upon such Lender’s prompt notice to the
Documentation Agent and the Calculation Agent that such Eurodollar Disruption
Event shall no longer be continuing, which notice the Calculation Agent shall
forward to the Borrower). The Facility Agent shall notify the Calculation Agent
and the Borrower of the occurrence of any other date on which Interest on
Advances commences to accrue based on the Alternate Base Rate rather than the
LIBO Rate as herein provided.
(c)    Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the other Transaction Documents exceeds the
highest rate of interest permissible under Applicable Law (the “Maximum Lawful
Rate”), then, so long as the Maximum Lawful Rate would be exceeded, the rate of
interest under this Agreement and the other Transaction Documents shall be equal
to the Maximum Lawful Rate. If at any time thereafter the rate of interest
payable under this Agreement and the other Transaction Documents is less than
the Maximum Lawful Rate, such Person shall continue to pay interest under this
Agreement and the other Transaction Documents at the Maximum Lawful Rate until
such time as the total interest received from such Person is equal to the total
interest that would have been received had Applicable Law not limited the
interest rate payable under this Agreement and the other Transaction Documents.
In no event shall the total interest received by a Lender under this Agreement
and the other Transaction Documents exceed the amount that such Lender could
lawfully have received, had the interest due under this Agreement and the other
Transaction Documents been calculated since the Closing Date at the Maximum
Lawful Rate.
Section 2.7    Fees.
(a)    On each Payment Date and in accordance with the Priority of Payments, the
Borrower shall pay or cause to be paid from the Collection Account to the Paying
Agent, for distribution to the Lenders, the Unused Fee and such other fees and
amounts payable as specified in the Lenders Fee Letter.
(b)    On each Payment Date and in accordance with the Priority of Payments, the
Borrower shall pay or cause to be paid from the Collection Account the Servicing
Fee, the Backup Servicing Fee, the Custodian Fee and the respective Agents Fees
as specified in the Agents/Backup Servicer Fee Letter.
Section 2.8    Priority of Payments.
(a)    On each Payment Date, the Servicer on behalf of the Borrower shall direct
the Paying Agent to pay to the following Persons, from the Collection Account,
to the extent of (i) available funds received with respect to the related
Collection Period, (including any amounts transferred on such Payment Date from
the Interest Reserve Account pursuant to Section 7.4(g)(iii)), and (ii) Servicer
Advances, if any, with respect to such Collection Period or the related Payment
Date (the sum of such amounts described in clauses (i) and (ii) being the
“Available Collections”) the following amounts and in accordance with the
relevant Monthly Report, from (and, where


{B2297203; 11}    - 7 -

--------------------------------------------------------------------------------





applicable, limited to) the following sources, in the following order of
priority (the “Priority of Payments”):
(a)

From:
Priority:
First, Interest Collections, then Principal Collections
FIRST, to the payment of Taxes and governmental registration, filing and similar
fees (including any deposit being made into a Tax Reserve Account in accordance
with this Agreement), if any, due and owing by the Borrower;
First, Interest Collections, then Principal Collections
SECOND, (A) first, to the payment of Administrative Expenses in the order of
priority that such expenses appear in the definition thereof, (B) second, to the
Securities Custodian in an amount equal to any accrued and unpaid Custodian Fee
and Custodian Expenses, if any, and (C) third, to the Securities Intermediary in
an amount equal to any accrued and unpaid amounts then due and payable to the
Securities Intermediary pursuant to the Account Control Agreement; provided that
the aggregate amount paid pursuant to this clause (ii) and clause (v) below in
any Annual Period shall not exceed the Annual Expense Cap;
First, Interest Collections, then Principal Collections
THIRD, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances;
First, Interest Collections, then Principal Collections
FOURTH, to the Servicer, in an amount equal to its accrued and unpaid Senior
Servicing Fees (other than any such Senior Servicing Fees for any Collection
Period, the payment of which has been voluntarily deferred by the Servicer) for
the payment thereof;
First, Interest Collections, then Principal Collections
FIFTH, to the Backup Servicer and any Successor Servicer, as applicable, in an
amount equal to any accrued and unpaid Backup Servicing Fee and, if any, accrued
and unpaid Transition Costs, Backup Servicer Expenses and Successor Servicer
Expenses, provided that the aggregate amount paid pursuant to this
clause (v) and clause (ii) above in any Annual Period shall not exceed the
Annual Expense Cap;
First, Interest Collections, then Principal Collections
SIXTH, to the Paying Agent for payment on a pro rata and pari passu basis, to
each Lender in an amount equal to any accrued and unpaid Interest and Unused
Fees for such Payment Date owed to such Lender for such Payment Date;
First, Interest Collections, then Principal Collections
SEVENTH, to the Interest Reserve Account until the amount on deposit therein
equals the Interest Reserve Account Requirement;
First Principal Collections, then Interest Collections
EIGHTH, to the Paying Agent for payment on a pro rata and pari passu basis to
each Lender in repayment of Outstanding Borrowings, to the extent necessary so
that (A) each of the Borrowing Base Test, the Overcollateralization Ratio Test,
the Required Equity Test and the Interest Coverage Test is satisfied and (B) the
Outstanding Borrowings do not exceed the Facility Amount;



{B2297203; 11}    - 8 -

--------------------------------------------------------------------------------





Principal Collections only
NINTH, so long as no Event of Default shall have occurred and be continuing, to
the Paying Agent for payment on a pro rata and pari passu basis to each Lender
in repayment of any Outstanding Borrowings until such amounts are reduced to
zero;
First, Interest Collections, then Principal Collections
TENTH, following the occurrence and continuation of an Event of Default, to the
Paying Agent, for payment on a pro rata and pari passu basis to each Lender in
repayment of any Outstanding Borrowings until such amounts are reduced to zero;
First, Interest Collections, then Principal Collections
[reserved];
First, Interest Collections, then Principal Collections
TWELFTH, to the Paying Agent for payment on a pro rata and pari passu (based on
the amount of Breakage Costs) basis to each Lender entitled thereto, the amount
of Breakage Costs, if any, incurred by such Lenders in connection with any
repayments of Advances occurring on any prior date which remain unpaid (as such
Breakage Costs are notified to the Borrower pursuant to Section 2.11);
First, Interest Collections, then Principal Collections
THIRTEENTH, on a pro rata and pari passu basis (A) to the Paying Agent for
payment to the Person entitled thereto, all other amounts then due and payable
under this Agreement to the Agents, including any Agents Fees, the Lenders, the
Affected Parties or Indemnified Parties, each for the payment thereof, (B) to
the payment of any amounts described in clause (ii) or (v) above which remain
unpaid as a result of the application of the Annual Expense Cap, (C) to the
Servicer in an amount equal to any amounts then due and payable by the Borrower
to the Servicer (including in respect of any legal fees and expenses of the
Servicer and or any indemnities under the Transaction Documents to the extent
required to be paid by the Borrower as set forth therein), other than the
Subordinate Servicing Fees and other amounts described in clause (xiv) below,
and (D) any other Person in respect of any other fees or expenses (including
indemnities) permitted under this Agreement and the other Transaction Documents
and the documents delivered pursuant to or in connection with this Agreement and
the other Transaction Documents then due and payable by the Borrower;
provided that following the occurrence and continuation of an Event of Default,
amounts shall not be applied pursuant to clause (C) above until all amounts
payable pursuant to clauses (A), (B) and (D) above shall have been paid in full;
First, Interest Collections, then Principal Collections
FOURTEENTH, to the Servicer, in an amount equal to its accrued and unpaid
Subordinate Servicing Fees and any Senior Servicing Fees for any prior
Collection Period (including any such Senior Servicing Fees, the payment of
which was voluntarily deferred by the Servicer) which remain unpaid, for the
payment thereof; and



{B2297203; 11}    - 9 -

--------------------------------------------------------------------------------





Any remaining available funds
FIFTEENTH, the remainder thereof, for the account of the Borrower and at its
direction, to or to the order of the member or members of the Borrower (as
reflected in any register of members maintained by or on behalf of the
Borrower).



(b)    The Calculation Agent shall determine the Interest Rate applicable to
each Advance for each day during each Accrual Period (including the LIBO Rate or
Alternate Base Rate, if applicable, used in determining such Interest Rate). Not
later than the Business Day preceding the Reporting Date relating to an Accrual
Period, the Calculation Agent shall provide a written statement to the Borrower,
the Servicer, the Documentation Agent, the Facility Agent and each Managing
Agent, together with any supporting documentation or calculations (including
such additional information as the Borrower, the Servicer, the Facility Agent or
any Managing Agent may reasonably request), setting forth the Interest Rate
applicable to each Advance for each day during each Accrual Period, the LIBO
Rate (if used in determining such Interest Rate) and the Alternate Base Rate (if
used in determining such Interest Rate) applicable to such Accrual Period.
(c)    Not later than the Reporting Date relating to each Payment Date, the
Documentation Agent shall provide a written notice or other statement to the
Borrower and the Servicer, with a copy to the Facility Agent, the Paying Agent
and each Managing Agent, stating (A) the amount of Interest, Unused Fees, Agents
Fees, Breakage Costs and other Obligations that are due and payable to any
Agent, Lender or other Secured Party on such Payment Date and (B) the amount of
the Servicing Fee, the Backup Servicing Fee and the Custodian Fee that are due
and payable to any Agent, Lender or other Secured Party on such Payment Date.
(d)    Funds may only be withdrawn from the Collection Account on dates other
than Payment Dates for the payment of (w) Taxes and governmental registration,
filing and similar fees, if any, then due and owing by the Borrower and which
would otherwise be paid on the next following Payment Date pursuant to
clause (i) of Section 2.8(a), (x) Administrative Expenses due and owing by the
Borrower and which would otherwise be paid on the next following Payment Date
pursuant to clause (ii) of Section 2.8(a) (and subject, together with other
payments pursuant to this clause (x) or pursuant to clause (ii) of Section
2.8(a), to the Annual Expense Cap), (y) prepayments permitted pursuant to
Section 2.3 and (z) payment of fees on the Sixth Restatement Effective Date as
contemplated by Section 3.1(b), provided that, with respect to this clause (z),
in the good faith estimation of the Servicer, the aggregate amount available in
the Collection Account (after giving effect to any payments under this
Section 2.8(d)) is sufficient to make the required payments under the Priority
of Payments on the following Payment Date. In addition, on the date of any
purchase of a Transferred Loan by the Servicer pursuant to Section 7.7(a) or
(b), any sale of a Transferred Loan by the Borrower pursuant to Section 7.7(c)
or any purchase of any Transferred Loan by the Originator pursuant to
Section 7.1 of the Purchase Agreement, the Borrower may withdraw from the
Collection Account an amount up to the applicable Release Price, the Optional
Purchase Price or the Third Party Purchase Price, as the case may be, to the
extent of the amount deposited into the Collection Account in respect thereof;
provided that (i) after giving effect to such withdrawal, there shall exist no
Revolving Period Termination Event or Unmatured Termination Event and each of
the Borrowing Base Test, the Overcollateralization Ratio Test, the Required
Equity Test and the Interest Coverage Test is and remains satisfied and (ii) in
the good faith estimation


{B2297203; 11}    - 10 -

--------------------------------------------------------------------------------





of the Servicer, the aggregate amount available in the Collection Account (after
giving effect to such withdrawal and to payments under the first sentence of
this Section 2.8(d) on such day) is sufficient to make the required payments
under the Priority of Payments on the following Payment Date. Any withdrawals
permitted pursuant to this Section 2.8(d) shall be made at the direction of the
Servicer, on behalf of the Borrower, delivered to the Paying Agent. Delivery of
any such direction by the Servicer, on behalf of the Borrower, to the Paying
Agent shall constitute a certification by the Servicer, on behalf of the
Borrower, that such withdrawal is permitted under the terms of this Agreement.
(e)    Notwithstanding anything to the contrary herein, on the Sixth Restatement
Effective Date the Servicer, on behalf of the Borrower, shall direct the Paying
Agent to pay from the Collection Account to (i) each Lender having Advances
which are being repaid on such date pursuant to Section 2.16 an amount equal to
the accrued and unpaid Interest on such Advances through such date and the
accrued and unpaid portion of Facility Fees calculated by reference to such
Advances through such date and (ii) each Person that is ceasing to be a Lender
on such date an amount equal to all accrued and unpaid Interest on its
outstanding Advances and all accrued and unpaid Facility Fees through such date,
in each case in full payment thereof and such payment to each such Lender or
such other Person being limited to its pro rata share of amounts on deposit in
the Collection Account. For purposes of this Section 2.8(e), the terms
“Interest” and “Facility Fees” have the respective meanings assigned to them in
this Agreement as in effect immediately prior to the Sixth Restatement Effective
Date.
Section 2.9    Collections and Allocations.
The Borrower or the Servicer on behalf of the Borrower shall promptly (but in no
event later than the Business Day after the receipt thereof) identify any
Collections received by it as being on account of Interest Collections or
Principal Collections and remit all such Interest Collections or Principal
Collections received directly by it to the Paying Agent for deposit into the
Collection Account. The Servicer on behalf of the Borrower shall make such
deposits or payments on the date indicated by wire transfer, in immediately
available funds.
Section 2.10    Payments, Computations, Etc.
(a)    Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
3:00 p.m. (New York City time) on the day when due in lawful money of the United
States in immediately available funds. The Borrower shall, to the extent
permitted by law and, in accordance with the Priority of Payments, pay to the
Secured Parties interest on all amounts not paid or deposited when due hereunder
(including payments that are deferred in accordance with the Priority of
Payments by reason of insufficient Available Collections) at the rate per annum
set forth in the Lenders Fee Letter, payable on demand; provided, however, that
such interest rate shall not at any time exceed the Maximum Lawful Rate. All
computations of interest and all computations of the Interest Rate and other
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed;
provided that any computations of the Interest Rate using the Prime Rate shall
be made on the basis of a year of 365 days (or, in the case of an accrual period
which


{B2297203; 11}    - 11 -

--------------------------------------------------------------------------------





occurs in a leap year, 366 days) for the actual number of days (including the
first but excluding the last day) elapsed.
(b)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be reflected in the computation of
Interest, other interest or any fee payable hereunder, as the case may be;
provided, however, that if the preceding extension results in a Payment Date in
respect of any Accrual Period occurring later than otherwise scheduled, Interest
in respect of the following Accrual Period shall not begin to accrue until the
date to which such Payment Date is extended.
(c)    All payments hereunder shall be made in accordance with the Priority of
Payments and without set-off or counterclaim and in such amounts as may be
necessary in order that all such payments shall not be less than the amounts
otherwise specified to be paid under this Agreement (after withholding for or on
account of any Taxes).
(d)    The Paying Agent shall distribute funds received by it for the account of
other Persons entitled thereto (including such Paying Agent for its own account)
as promptly as practicable after such receipt and in any event on the same
Business Day on which such funds are received, if such receipt occurs no later
than 3:00 p.m. (New York City time), and otherwise on the next succeeding
Business Day, in accordance (where applicable) with the Priority of Payments.
(e)    Neither the Borrower nor the Servicer shall be accountable or liable for
any use or application of any amounts paid to the Paying Agent or any Lender in
accordance with the Transaction Documents.
Section 2.11    Breakage Costs.
The Borrower shall pay, in accordance with the Priority of Payments, to the
Paying Agent, for payment to any applicable Lender upon the request of any
Lender or Managing Agent on each date on which a prepayment is made in
accordance with the Priority of Payments, such amount or amounts as shall,
without duplication, compensate such Lender for any loss, cost or expense
(excluding administrative costs) (the “Breakage Costs”) incurred by such Lender
(as reasonably documented by such Lender and delivered to the Borrower) as a
result of (i) any prepayment of an Advance, other than an Advance which bears
interest based on the Alternate Base Rate, on a date other than a Payment Date,
(ii) any failure to repay or prepay an Advance on a Payment Date that (x) is
required to be paid or (y) the Borrower has elected to prepay on such Payment
Date, or (iii) any failure on the part of the Borrower to accept or take an
Advance as to which a Funding Request shall have been delivered to be made on
the Funding Date specified in such Funding Request for any reason, including the
Borrower’s failure to satisfy the conditions to the making of such Advance set
forth in Section 2.1 or 2.2 or Article III, but excluding (A) a default by any
Lender in making its share of such Advance when required under the terms and
conditions of this Agreement and (B) a failure of an Advance (or the applicable
portion thereof) designated to fund one or more Pre-Positioned Loans to be made
on the Funding Date specified in the applicable Funding Request to the extent
such Funding Request shall have been amended or revoked in accordance with
Section 2.1(c) by no later than 5:00 p.m. on the second Business Day immediately


{B2297203; 11}    - 12 -

--------------------------------------------------------------------------------





preceding the Funding Date. Such Breakage Costs to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Advance had such event not occurred, at the Interest Rate that would have been
applicable to such Advance, for the period from the date of such event to the
last day of the then current Accrual Period (or, in the case of a failure to
borrow, for the period that would have been the initial Accrual Period for such
Advance), over (ii) the amount of Interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (whether or not any
Advances by such Lender are in fact funded in the eurodollar market). The
determination by any Lender of the amount of any such Breakage Costs shall be
set forth in a written notice to the Borrower, the Servicer and the
Documentation Agent delivered by the applicable Lender prior to the date of such
prepayment in the case where notice of such prepayment is delivered to such
Lender in accordance with Section 2.3 or within two (2) Business Days following
such prepayment in the case where no such notice is delivered (in which case,
Breakage Costs shall include interest thereon from the date of such prepayment),
or in the case of a failure of an Advance to be made, within two (2) Business
Days following the stated Funding Date for such Advance (in which case, Breakage
Costs shall include interest thereon from such stated Funding Date), and shall
be conclusive absent manifest error.
Section 2.12    Increased Costs; Capital Adequacy.
(a)    If after the date hereof, any Affected Party shall be charged any fee,
expense or increased cost on account of the adoption of any Applicable Law
(including any Applicable Law regarding capital adequacy or liquidity), any
accounting principles or any change in any of the foregoing, or any change in
the interpretation or administration thereof by any Governmental Authority, the
Financial Accounting Standards Board, any central bank or any comparable agency
charged with the interpretation or administration thereof, or compliance with
any request or directive (whether or not having the force of law) of any such
authority or agency (a “Regulatory Change”): (i) that subjects any Affected
Party to any charge or withholding on or with respect to any Transaction
Document or an Affected Party’s obligations under a Transaction Document, or on
or with respect to the Advances, or changes the basis of taxation of payments to
any Affected Party of any amounts payable under any Transaction Document (except
for changes in the rate of tax on the overall net income of an Affected Party or
taxes excluded by Section 2.13) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of an Affected
Party, or credit extended by an Affected Party pursuant to a Transaction
Document or (iii) that imposes any other condition the result of which is to
increase the cost to an Affected Party of performing its obligations under a
Transaction Document, or to reduce the rate of return on an Affected Party’s
capital as a consequence of its obligations under a Transaction Document, or to
reduce the amount of any sum received or receivable by an Affected Party under a
Transaction Document or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the applicable Lender (on behalf of the relevant Affected Party) or an Agent
to the Borrower, with a copy to the Servicer, the Documentation Agent and the
applicable Managing Agent, the Borrower shall pay, in accordance with the
Priority of Payments, to the Paying Agent, for payment


{B2297203; 11}    - 13 -

--------------------------------------------------------------------------------





to any applicable Lenders for the benefit of the relevant Affected Party or to
the applicable Agent, as the case may be, such amounts charged to such Affected
Party or such amounts to otherwise compensate such Affected Party for such
increased cost or such reduction. For the avoidance of doubt, (A) the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and all Applicable Laws,
principles, interpretations, administrations, requests or directives promulgated
thereunder and (B) all Applicable Laws, principles, interpretations,
administrations, requests or directives promulgated by the Bank for
International Settlements, Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign Governmental
Authorities or central banks or comparable agencies, in each case pursuant to
Basel III, are deemed to have been adopted or changed after the date hereof,
regardless of the date the same were adopted or changed.
(b)    If as a result of any event or circumstance similar to those described in
Section 2.12(a), an Affected Party is required to compensate a Funding Source or
Support Provider in connection with this Agreement or the funding or maintenance
of Advances hereunder, then on the next Payment Date after demand by the
relevant Lender, on behalf of such Affected Party, the Borrower shall pay, in
accordance with the Priority of Payments, for payment to any applicable Lender
for the benefit of the relevant Affected Party, such additional amount or
amounts as may be necessary to reimburse such Affected Party for any such
amounts paid by it.
(c)    In determining any amount provided for in this section, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.12 shall submit to the Borrower, with
a copy to the Documentation Agent and the Servicer, a certificate as to such
additional or increased cost or reduction, which certificate shall calculate in
reasonable detail any such cost or reduction and shall be conclusive absent
demonstrable error.
Section 2.13    Taxes.
(a)    All payments made by the Borrower in respect of any Advance and all
payments made by the Borrower under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes, unless
such withholding or deduction is required by Applicable Law. In such event, the
Borrower shall pay, in accordance with the Priority of Payments, to the
appropriate taxing authority any such Taxes required to be deducted or withheld
and the amount payable to each Lender or Agent (as the case may be) will be
increased (such increase, the “Additional Amount”) such that every net payment
made under this Agreement, after deduction or withholding for or on account of
any Taxes (including any Taxes on such increase), is equal to the amount that
would have been paid had no such deduction or withholding been deducted or
withheld; provided that the foregoing obligation to pay Additional Amounts will
not apply to, and the term “Additional Amount” shall not include, net income or
franchise taxes imposed on a Lender or Agent, respectively, with respect to
payments required to be made by the Borrower or the Servicer on behalf of the
Borrower under this Agreement, by a taxing jurisdiction in which such Lender or
Agent is organized, conducts business or is paying taxes as of the Closing Date
(as the case may be). If a Lender or Agent pays any Taxes in respect of which
the Borrower is obligated to pay Additional Amounts under this Section 2.13(a),
the Borrower shall promptly reimburse such Lender or Agent in full.


{B2297203; 11}    - 14 -

--------------------------------------------------------------------------------





(b)    The Borrower will indemnify each Lender and Agent, in accordance with the
Priority of Payments, for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including any Taxes imposed by
any jurisdiction on such Additional Amounts) paid by such Lender or Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, however, that such Lender
or Agent, as appropriate, making a demand for indemnity payment, shall provide
the Borrower, at its address set forth under its name on the signature pages
hereof, with a certificate from the relevant taxing authority or from a
Responsible Officer of such Lender or Agent stating or otherwise evidencing that
such Lender or Agent has made payment of such Taxes and will promptly provide a
copy of or extract from documentation, if available, furnished by such taxing
authority evidencing assertion or payment of such Taxes. This indemnification
shall be made within ten days from the date such Lender or Agent (as the case
may be) makes written demand therefor by notice to the Borrower and the
Servicer, with a copy to the Documentation Agent.
(c)    Within 30 days after the date of any payment by the Borrower of any
Taxes, the Borrower will furnish to the applicable Agent or Lender at its
address specified in Section 12.2, with a copy to the Documentation Agent,
appropriate evidence of payment thereof.
(d)    If an Agent or Lender is not created or organized under the laws of the
United States or a political subdivision thereof, such Agent or Lender shall,
within 15 days after the date hereof, or, if later, the date on which such Agent
or Lender becomes an Agent or Lender, as applicable, hereunder, and at any other
time or times required under Applicable Laws or as reasonably requested by the
Borrower, the Servicer, the Collateral Custodian, any Managing Agent, the Paying
Agent or the Facility Agent, deliver to the Borrower, the Collateral Custodian,
the applicable Managing Agent and the Paying Agent (i) two (or such other number
as may from time to time be prescribed by Applicable Laws) duly completed copies
of IRS Form W‑8ECI, Form W‑8IMY or Form W‑8BEN (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Laws), as appropriate,
to permit the Borrower, the Collateral Custodian, such Managing Agent and the
Paying Agent, as applicable, to make payments hereunder for the account of such
Agent or Lender, as the case may be, without deduction or withholding of United
States federal income or similar Taxes and (ii) upon the obsolescence of or
after the occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.13(d), two copies (or such other
number as may from time to time be prescribed by Applicable Laws) of such
additional, amended or successor forms, certificates or statements as may be
required under Applicable Laws to permit the Borrower, the Collateral Custodian,
such Managing Agent and the Paying Agent, as applicable, to make payments
hereunder for the account of such Agent or Lender, without deduction or
withholding of United States federal income or similar Taxes.
(e)    For any period with respect to which an Agent or Lender has failed to
provide the Borrower, the Collateral Custodian, a Managing Agent or the Paying
Agent, as applicable, with the appropriate form, certificate or statement
described in Section 2.13(d) (other than if such failure is due to a change in
law occurring after the date of this Agreement), such Agent or Lender, as the
case may be, shall not be entitled to indemnification under Section 2.13(a) or
2.13(b) with respect to any Taxes.


{B2297203; 11}    - 15 -

--------------------------------------------------------------------------------





(f)    If, in connection with a Support Agreement, a Conduit Lender is required
to compensate a Support Provider in respect of Taxes under circumstances similar
to those described in this section, then on the Payment Date after demand made
at least ten days prior to such Payment Date by such Conduit Lender, the
Borrower shall pay, in accordance with the Priority of Payments, to the Paying
Agent, for payment to the applicable Conduit Lender, such additional amount or
amounts as may be necessary to reimburse such Conduit Lender for any amounts
paid by it.
Section 2.14    Mitigation Obligations; Replacement of Lenders.
(a)    If (i) a Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13 in
accordance with the Priority of Payments, (iii) a Lender makes a demand pursuant
to Section 2.13 or (iv) an Affected Party is required to compensate a Funding
Source or Support Provider in respect of any such occurrence, then such Lender
or other Affected Party shall, or shall cause such Funding Source or Support
Provider to, use reasonable efforts to designate a different lending office (if
such Lender, Affected Party, Funding Source or Support Provider has multiple
lending offices) for funding and booking its Advances hereunder or to assign it
rights and obligation hereunder to any other of its offices, branches or
affiliates (if such Lender, Affected Party, Funding Source or Support Provider
has multiple offices, branches or lending affiliates, as applicable), if, in the
reasonable judgment of such Lender or Affected Party, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.13, as the case may be, in the future, or eliminate the need
for any notice pursuant to Section 2.12, as applicable, and (B) in each case,
would not subject such Lender, Affected Party, Funding Source or Support
Provider to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender, Affected Party, Funding Source or Support
Provider. The Borrower hereby agrees to pay, in accordance with the Priority of
Payments, all reasonable costs and expenses incurred by any Lender or Affected
Party in connection any such designation or assignment.
(b)    If (i) (A) a Lender requests compensation under Section 2.12, (B) the
Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13 in
accordance with the Priority of Payments, or (C) an Affected Party is required
to compensate a Funding Source or Support Provider in respect of any such
occurrence, and the amount of such compensation or additional amounts, as
applicable, is materially in excess (on a basis proportional to outstanding
Advances or Commitments, as applicable) of the amounts payable to other Lenders
or Affected Parties, as applicable, or (ii) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto or an Affected Party, as the case may be, then the Borrower may, at its
sole expense and effort, upon notice to such Lender or Affected Party, as the
case may be, and the Facility Agent, require (x) such Lender or the Lender to
which such Affected Party relates, as applicable, if consented to by all others
Lenders and the Managing Agent in such Lender’s Lender Group or (y) if not so
consented, all Lenders and the Managing Agent in such Lender Group, to, assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Article XI), all and not
less than all of its or their interests, rights and obligations under this
Agreement and the other Transaction Documents to an assignee or assignees that
shall assume such obligations (which assignee may be another Lender, if such
other Lender accepts such


{B2297203; 11}    - 16 -

--------------------------------------------------------------------------------





assignment); provided that: (x) each assigning Lender shall have received
payment of an amount equal to all of its Advances outstanding, accrued Interest
thereon, accrued fees and all other amounts payable to it and its Affected
Parties hereunder and under the other Transaction Documents through (but
excluding) the date of such assignment from the assignee (to the extent of such
Advances outstanding, accrued Interest thereon and accrued fees) or the Borrower
(in the case of all other amounts), (y) in the case of any such assignment
resulting from a claim for compensation or additional amounts under Section 2.12
or payments required to be made pursuant to Section 2.13, such assignment will
result in a reduction in such compensation, additional amounts or payments
thereafter and (z) such assignment does not conflict with Applicable Law. A
Lender or other Affected Party shall not be required to make, or cause to be
made, any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or Affected Party or otherwise the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.
Section 2.15    Changes in Facility Amount.
(a)    On any date prior to the Revolving Period Termination Date, the Borrower
may request an increase in the Facility Amount, to an amount not exceeding the
Maximum Facility Amount, through an increase in like amount of the aggregate
Commitments (a “Facility Increase”). Such request shall be made by notice to the
Documentation Agent, shall identify the Lenders agreeing to increase their
Commitments or additional Persons agreeing to become additional Lenders and
shall specify, for each such Lender or other Person, the identity thereof and
the amount of its proposed Commitment. The Documentation Agent shall promptly
provide a copy of any such notice to the Facility Agent and each Managing Agent,
and each Managing Agent, upon receipt thereof, shall promptly provide a copy
thereof to each Lender in its Lender Group. Any Facility Increase shall be
subject to satisfaction of the conditions set forth in Section 2.15(c) below,
and
(i)    to the extent such Facility Increase consists of additional Persons
becoming Lenders hereunder, such Facility Increase shall become effective upon
the execution and delivery by the Borrower, the Servicer, the Facility Agent,
each such Person and the Managing Agent for its Lender Group (and without the
requirement of consent from any other Lender or Agent) of an agreement
substantially in the form attached as Exhibit C‑2 hereto (a “Joinder
Agreement”); and
(ii)    to the extent such Facility Increase consists of Lenders increasing
their Commitments, such Facility Increase shall become effective upon the
execution and delivery by the Borrower, the Servicer, the Facility Agent, each
such increasing Lender and the Managing Agent for its Lender Group (and without
the requirement of consent from any other Lender or Agent) of an agreement
substantially in the form attached as Exhibit C‑3 hereto (a “Commitment Increase
Agreement”).
(b)    Upon the effectiveness of a Joinder Agreement, each additional Person or
Persons agreeing to become a Lender thereby shall for all purposes be a Lender
party to this Agreement and shall have all the rights and obligations of a
Lender under this Agreement to the same extent as if it were an original party
hereto, and no further consent or action by Borrower, the Lenders or the Agents.
Promptly following the effectiveness of any Joinder Agreement or


{B2297203; 11}    - 17 -

--------------------------------------------------------------------------------





Commitment Increase Agreement, the Facility Agent shall record the information
contained therein in the Register and give prompt notice thereof to each Lender.
(c)    Each Facility Increase shall be subject to the conditions precedent that:
(i)    such Facility Increase shall have been consented to by the Facility Agent
(which consent shall not be unreasonably withheld or delayed);
(ii)    unless otherwise consented to by the Facility Agent, the minimum
increase in the Facility Amount shall be $5,000,000;
(iii)    after giving effect to such increase, the Facility Amount shall not
exceed the Maximum Facility Amount;
(iv)    all Lenders shall have the pro rata benefit of any increased Interest
margins, Unused Fees payable (directly or indirectly) for the benefit of any
Lenders which are increasing or assuming new Commitments in connection with such
Facility Increase;
(v)    the representations and warranties set forth in Sections 4.1 and 7.8
shall be true and correct on and as of the date of such Facility Increase,
before and after giving effect thereto, as though made on and as of such date;
(vi)    no event that constitutes a Revolving Period Termination Event has
occurred and is continuing or would result from such Facility Increase;
(vii)    the Borrowing Base Test shall be satisfied;
(viii)    the Overcollateralization Ratio Test shall be satisfied;
(ix)    the Required Equity Test shall be satisfied;
(x)    each Collateral Quality Test shall be satisfied;
(xi)    there shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the date of the most recent Advance;
(xii)    if, as of the date of the notice from the Borrower pursuant to
Section 2.15(a), any new unfunded Advances had been requested or repayments of
Advances would result pursuant to Section 2.16 in connection with any Facility
Increase, the Documentation Agent shall have provided to each Lender a copy of
such notice required pursuant to Section 2.15(a) not less than two (2) Business
Days prior to the date of such Facility Increase; and
(xiii)    the Servicer and the Borrower shall have taken such other action,
including delivery of approvals, consents, opinions, documents, and instruments
to the Facility Agent as it may reasonably request.


{B2297203; 11}    - 18 -

--------------------------------------------------------------------------------





(d)    The Borrower shall be entitled at its option and without premium or
penalty, at any time prior to the occurrence of a Revolving Period Termination
Event, to reduce the Facility Amount in whole or in part, by delivering a
Borrower Notice substantially in the form of Exhibit A‑2 to the Documentation
Agent at least two (2) Business Days prior to the date of such reduction;
provided that any partial reduction of the Facility Amount shall be in an amount
equal to the lesser of (I) the Availability or (II) $2,000,000 and integral
multiples of $100,000 in excess thereof. Upon receipt of any such Borrower
Notice, the Documentation Agent shall promptly forward a copy thereof to the
Facility Agent, each Managing Agent and Lender. Unless otherwise agreed by the
Facility Agent and the Lenders, the Commitment of each Lender shall be reduced
ratably in proportion to such reduction in the Facility Amount. Any request for
a reduction or termination pursuant to this Section 2.15(d) shall be
irrevocable.
Section 2.16    Reallocations.
Upon the effectiveness of the Sixth Restatement Effective Date and upon the
effectiveness of any other non-pro rata Facility Increase or any reallocation of
Commitments pursuant to Section 2.15, each Lender shall sell to the other
Lenders (as determined by the Facility Agent), and each Lender shall purchase
from the other Lenders (as so determined by the Facility Agent) an interest in
the outstanding Advances, for a purchase price equal to the portion of the
principal balance sold and purchased, so that, after giving effect to such sale
and purchase, as nearly as practical, the aggregate Advances funded by each
Lender Group are proportional to the aggregate Commitments of the Committed
Lenders in the Lender Groups.
Section 2.17    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law, such
Defaulting Lender’s right to vote in respect of any amendment, consent or waiver
of the terms of this Agreement or any other Transaction Document or to direct
any action or inaction of the Facility Agent or the Documentation Agent or to be
taken into account in the calculation of the Required Lenders shall be suspended
at all times that such Lender remains a Defaulting Lender; provided, however,
that, except as otherwise set forth in this Section 2.17, the foregoing
suspension shall not empower Lenders which are not Defaulting Lenders to
increase a Defaulting Lender’s Commitment, decrease the rate of interest or fees
applicable to, or extend the maturity date of, such Defaulting Lender’s Advances
or other Obligations owing to such Lender, in each case, without such Lender’s
consent. No Commitment of any Lender shall be increased or otherwise affected
and, except as otherwise expressly provided in this Section 2.17, performance by
the Borrower of its obligations hereunder and under the other Transaction
Documents shall not be excused or otherwise modified as a result of the
operation of this Section 2.17.
(b)    To the extent that any Lender is a Defaulting Lender with respect to an
Advance on any Borrowing Date, the Borrower may deliver a notice to all Lenders
and Agents, specifying such Borrowing Date, the identity of the Defaulting
Lender and the share of such Advance which the Defaulting Lender failed to fund,
which notice shall be deemed to be an additional Borrowing Request in respect of
such unfunded Advance, and each Committed Lender shall, to the


{B2297203; 11}    - 19 -

--------------------------------------------------------------------------------





extent of its remaining unfunded Commitment and subject to the continued
fulfillment of the applicable conditions set forth in Section 2.2 and
Article III with respect to such Advance, fund its Funding Percentage
(recomputed by excluding the Commitment of Defaulting Lenders from the Facility
Amount) of such unfunded Advance by not later than 3:00 p.m. (New York City
time) on the Business Day following the date of such notice. Nothing in this
Section 2.17 shall be interpreted to limit the Borrower’s right to otherwise
issue any Borrowing Request.
(c)    Until the Defaulting Lender Excess of a Defaulting Lender has been
reduced to zero, any payment of the principal of any Outstanding Borrowings to a
Defaulting Lender shall, unless the Required Lenders agree otherwise, be applied
first, (i) to the pro rata share, and to the extent, of Outstanding Borrowings
of the Lenders that funded any defaulted Advances pursuant to Section 2.17(b)
and then (ii) to the pro rata share of all remaining Outstanding Borrowings of
the Lenders that are not Defaulting Lenders. Subject to the preceding sentence,
any amount paid by or on behalf of the Borrower for the account of a Defaulting
Lender under this Agreement or any other Transaction Document will not be paid
or distributed to such Defaulting Lender, but will instead be applied to the
making of payments from time to time in the following order of priority until
such Defaulting Lender has ceased to be a Defaulting Lender as provided below:
first, to the funding of any portion of any Advance in respect of which such
Defaulting Lender has failed to fund as required by this Agreement, as
determined by the Facility Agent; second, held in a segregated subaccount of the
Collection Account as cash collateral for future funding obligations of the
Defaulting Lender in respect of Advances under this Agreement; and third, after
the termination of the Commitments and payment in full of all Obligations, to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
(d)    During any period that a Lender is a Defaulting Lender, the Borrower
shall not accrue or be required to pay, and such Defaulting Lender shall not be
entitled to receive, the portion of Unused Fee otherwise payable to such
Defaulting Lender under this Agreement or the Transaction Documents at any time,
or with respect to any period, that such Lender is a Defaulting Lender.
(e)    During any period that a Lender is a Defaulting Lender, the Borrower may,
by giving written notice thereof to the Facility Agent, such Defaulting Lender
and the other Lenders and Managing Agents, require such Defaulting Lender, at
the cost and expense of the Borrower, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Article XI), (i) all and not less than all of its interests, rights
and obligations under this Agreement and the other Transaction Documents to an
assignee or assignees that shall assume such obligations (which assignee may be
another Lender, if such other Lender accepts such assignment) in whole or
(ii) all of its interests, rights and obligations under this Agreement and the
other Transaction Documents with respect to all prospective Commitments,
including any unfunded Commitment as of the date of such assignment. No party
hereto shall have any obligation whatsoever to initiate any such complete or
partial replacement or to assist in finding an assignee. In connection with any
such complete or partial assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Acceptance. No such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
(A) to the extent that the assignee is


{B2297203; 11}    - 20 -

--------------------------------------------------------------------------------





assuming the interests, rights and obligations of the Defaulting Lender, the
parties to the assignment shall make such additional payments in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations, or other
compensating actions, including funding, with the consent of the Borrower and
the Facility Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Borrower or any Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) the full pro rata share of all Advances held
by such Defaulted Lender or members of such Defaulting Lender Group, as
applicable, (B) to the extent that the assignee is assuming the interests,
rights and obligations of the Defaulting Lender, such Defaulting Lender or
members of such Defaulting Lender Group, as applicable, shall have received
payment of an amount equal to all of its Advances outstanding, accrued Interest
thereon, accrued fees (subject to Section 2.17(d)) and all other amounts,
including any Breakage Costs, payable to it and its Affected Parties hereunder
and under the other Transaction Documents through (but excluding) the date of
such assignment from the assignee or the Borrower, and (C) such assignment does
not conflict with Applicable Law. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this Section 2.17(e), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(f)    In addition to any rights under Section 2.14(b), during any period that a
Lender is a Defaulting Lender, the Borrower may (with the consent of the
Facility Agent), by giving notice to such Defaulting Lender, its Managing Agent,
the Facility Agent and the Documentation Agent, terminate in full the
Commitments of all Committed Lenders in such Defaulting Lender Group and repay
all Advances owed to the Lenders in such Defaulting Lender Group, together with
all accrued Interest thereon, accrued fees (subject to Section 2.17(d)) and all
other amounts payable to members of such Defaulting Lender Group and their
Affected Parties hereunder and the other Transaction Documents through (but
excluding) the date of such termination (a “Defaulting Lender Termination”), so
long as on the effective date of such Defaulting Lender Termination and after
giving effect thereto and to any repayment of all Advances owed to members of
such Defaulting Lender Group in connection therewith, no Default or Event of
Default exists (unless the Required Lenders otherwise consent to such Defaulting
Lender Termination). A Defaulting Lender Termination shall not be deemed to be a
waiver or release of any claim the Borrower or any Agent or Lender may have
against such Defaulting Lender. Each such notice shall specify the effective
date of such Defaulting Lender Termination (the “Defaulting Lender Termination
Date”), which shall be not less than 5 Business Days (or such shorter period as
agreed to by the Facility Agent, the Documentation Agent and each member of such
Defaulting Lender Group) after the date on which such notice is delivered to
such Defaulting Lender, its Managing Agent, the Facility Agent and the
Documentation Agent. On each such Defaulting Lender Termination Date, subject to
the concurrent repayment of all outstanding Advances to the Lenders in such
Defaulting Lender Group, together with all accrued Interest thereon, accrued
fees (subject to Section 2.17(d)) and all other amounts payable to members of
such Defaulting Lender Group and their Affected Parties hereunder and under the
other Transaction Documents through (but excluding) the date of such
termination, (i) the Commitment or Maximum Advance Amount, as applicable, of
each Lender in such Defaulting


{B2297203; 11}    - 21 -

--------------------------------------------------------------------------------





Lender Group shall be reduced to zero, (ii) each Lender in such Defaulting
Lender Group shall cease to be a “Lender” hereunder (provided that any such
Lender shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the date on which such
Lender became a Defaulting Lender), (iii) the Managing Agent of the Defaulting
Lender Group shall cease to be a party hereto (provided that any such Managing
Agent shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the applicable
Defaulting Lender Termination Date) and (iv) the Commitments or Maximum Advance
Amounts, as applicable, of all other Lenders shall remain unchanged. To the
fullest extent otherwise permitted pursuant to this Agreement, the Borrower
shall be entitled to submit a Borrowing Request to Lenders that are not part of
a Defaulting Lender Group in order to fund payments to a Defaulting Lender Group
as contemplated herein.
(g)    If the Borrower, the Servicer, and the Facility Agent agree in writing in
their discretion that a Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Facility Agent will so notify the Lenders,
the Managing Agents and the Documentation Agent, whereupon, as of the effective
date specified in such notice and subject to any conditions set forth therein,
such Lender will, to the extent applicable, purchase such portion of outstanding
Advances of the other Lenders and make such other adjustments as the
Documentation Agent may reasonably determine to be necessary to cause the
interest of the Lenders in the Outstanding Borrowings to be on a pro rata basis
in accordance with their respective Funding Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower or forfeited pursuant to Section 2.17(d) while such Lender was a
Defaulting Lender; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no cure by a Lender under this
Section 2.17(g) of its status as a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
(h)    The rights and remedies of the Borrower, any Agent or the other Lenders
against a Defaulting Lender under this Section 2.17 are in addition to any other
rights and remedies the Borrower, the Agents and the other Lenders may have
against such Defaulting Lender under this Agreement, any of the other
Transaction Documents, Applicable Law or otherwise.
(i)    Any Lender that fails to timely fund an Advance shall be obligated to
promptly (but in any event not later than 10:00 a.m. (New York City time) on the
Business Day after the relevant Funding Date) notify the Documentation Agent,
the Borrower and the Facility Agent if any such failure is the result of an
administrative error or omission by such Lender or force majeure, computer
malfunction, interruption of communication facilities, labor difficulties or
other causes, in each case to the extent beyond the Lender’s reasonable control.
If (i) the Documentation Agent had been notified by the Borrower or the affected
Lender that a Lender has failed to timely fund an Advance, (ii) a Responsible
Officer of the Documentation Agent has actual knowledge or has written notice
that such Lender is the subject of an Insolvency Proceeding or has publicly
announced that it does not intend to comply with its funding obligations under
this Agreement or (iii) the Documentation Agent had been notified by the
Facility Agent or the affected Lender that a Lender has failed timely to deliver
the written confirmation contemplated by clause (a)(iii) of the


{B2297203; 11}    - 22 -

--------------------------------------------------------------------------------





definition of “Defaulting Lender”, the Documentation Agent shall promptly
provide notice to the Borrower, the Facility Agent and the Managing Agents of
such occurrence.
ARTICLE III    

CONDITIONS OF EFFECTIVENESS AND ADVANCES
Section 3.1    Conditions to Amendment and Restatement.
The amendments to the Existing Loan and Servicing Agreement set forth herein
shall not become effective until, and no Lender shall be obligated to take,
fulfill or perform any other action hereunder until, the following conditions
have been satisfied, in the sole discretion of, or waived in writing by, the
Facility Agent and the Required Lenders:
(a)    This Agreement and all other Transaction Documents and any applicable
Support Facilities or counterparts hereof or thereof shall have been duly
executed by, and delivered to, the parties hereto and thereto and the Facility
Agent and each Managing Agent shall have received such other documents,
instruments, agreements, certificates and legal opinions (including the opinions
relating to substantive consolidation and sale characterization and as to the
federal tax status of the Borrower) as it or the Facility Agent shall reasonably
request in connection with the transactions contemplated by this Agreement, on
or prior to the date hereof, each in form and substance satisfactory to the
Facility Agent;
(b)    The Borrower shall have paid all fees required to be paid by it on the
date hereof, including all fees required hereunder and under the Fee Letters to
be paid as of such date, and shall have reimbursed each Lender and each Managing
Agent and the Facility Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents
and applicable Support Facilities, including the legal and other document
preparation costs incurred by any Lender, Managing Agent and/or the Facility
Agent;
(c)    Obligors in respect of Borrowing Base Eligible Loans included as part of
the Collateral shall be in not fewer than seven (7) different Industries,
determined by reference to the Industry Classifications;
(d)    The Transferred Loans shall consist of not fewer than eight (8) Borrowing
Base Eligible Loans (for such purpose, Loans to Obligors which are Affiliates of
each other shall be deemed to be a single Loan);
(e)    No event shall have occurred that constitutes a Revolving Period
Termination Event or Unmatured Termination Event (including without limitation,
satisfaction of each of the Borrowing Base Test, the Overcollateralization Ratio
Test, and the Required Equity Test);
(f)    The amount on deposit in the Interest Reserve Account shall be at least
equal to the Interest Reserve Account Requirement;


{B2297203; 11}    - 23 -

--------------------------------------------------------------------------------





(g)    Each Collateral Quality Test shall be satisfied;
(h)    The Borrower or the Servicer, as the case may be, shall have certified
that the conditions set forth in clauses (c) through (g) above shall have been
satisfied;
(i)    Each Conduit Lender (if any) whose Commercial Paper Notes are being rated
by Moody’s or S&P shall have received, to the extent required under the terms of
such Conduit Lender’s program documents, the written confirmation of such rating
agency that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such Commercial Paper
Notes by such rating agency;
(j)    Upon the reasonable request of any Lender made at least ten days prior to
the date hereof, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the date hereof; and
(k)     At least five days prior to the date hereof, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
have delivered a Beneficial Ownership Certification.
The Facility Agent shall promptly notify each Lender of the satisfaction or
waiver of the conditions set forth above. Upon the Sixth Restatement Effective
Date, the outstanding Advances shall be reallocated as contemplated by Section
2.16.
Section 3.2    Additional Conditions Precedent to All Advances.
Each Advance shall be subject to the further conditions precedent that, as of
the date of such Advance and both (i) before giving effect to such Advance and
(ii) after giving effect thereto and to the application of the proceeds thereof:
(a)    The representations and warranties set forth in Sections 4.1 and 7.8
shall be true and correct on and as of such date, as though made on and as of
such date;
(b)    Obligors in respect of Borrowing Base Eligible Loans included as part of
the Collateral shall be in not fewer than seven (7) different Industries,
determined by reference to the Industry Classifications;
(c)    The Transferred Loans shall consist of not fewer than eight (8) Borrowing
Base Eligible Loans (for such purpose, Loans to Obligors which are Affiliates of
each other shall be deemed to be a single Loan);
(d)    No more than three (3) Loans shall then be Pre-Positioned Loans;
(e)    The Revolving Period Termination Date shall not have occurred;


{B2297203; 11}    - 24 -

--------------------------------------------------------------------------------





(f)    No event shall have occurred and be continuing that constitutes a
Revolving Period Termination Event or Unmatured Termination Event (including
without limitation, satisfaction of the Borrowing Base Test, the
Overcollateralization Ratio Test and the Required Equity Test);
(g)    The amount on deposit in the Interest Reserve Account shall be at least
equal to the Interest Reserve Account Requirement;
(h)    Each Collateral Quality Test shall be satisfied;
(i)    The applicable conditions set forth in Section 2.1 and Section 2.2(a)
and/or 2.2(b) shall have been satisfied to the extent satisfaction thereof is
required on or prior to the Funding Date;
(j)    No claim shall have been asserted or proceeding commenced challenging
enforceability or validity of any of the Transaction Documents, excluding any
instruments, certificates or other documents relating to Loans that were the
subject of prior Advances;
(k)    There shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the preceding Advance;
(l)    The Documentation Agent shall have recalculated each of the Weighted
Average Rating Factor, the Weighted Average Recovery Rate and the Diversity
Score pursuant to Section 7.21 after giving effect to such Advance and any
transfer of Loans to the Borrower;
(m)    On the related Funding Date, the Borrower or the Servicer, as the case
may be, shall have certified in the related Borrower Notice that the conditions
set forth in clauses (a) through (l) above shall have been satisfied; and
(n)    The Servicer and the Borrower shall have taken such other actions,
including delivery of approvals, consents, opinions, documents, and instruments
to the Facility Agent as it may reasonably request.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of the Borrower.
The Borrower represents and warrants as follows:
(a)    Organization and Good Standing. The Borrower is a limited liability
company duly formed, validly existing, and in good standing under the laws of
the jurisdiction of its formation, and has full power, authority and legal right
to own or lease its properties and conduct its business as such business is
presently conducted.


{B2297203; 11}    - 25 -

--------------------------------------------------------------------------------





(b)    Due Qualification. The Borrower is qualified to do business as a limited
liability company, is in good standing, and has obtained all licenses and
approvals as required under the laws of all jurisdictions in which the ownership
or lease of its property, and/or the conduct of its business (other than the
performance of its obligations hereunder) requires such qualification, standing,
license or approval, except to the extent that the failure to so qualify,
maintain such standing or be so licensed or approved would not have a Material
Adverse Effect. The Borrower is qualified to do business as a limited liability
company, is in good standing, and has obtained all licenses and approvals as
required under the laws of all states in which the performance of its
obligations pursuant to this Agreement requires such qualification, standing,
license or approval and where the failure to qualify or obtain such license or
approval would have Material Adverse Effect.
(c)    Due Authorization. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.
(d)    No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.
(e)    No Violation. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any material respect,
any Applicable Law.
(f)    No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Borrower, threatened against the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which the Borrower is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.
(g)    All Consents Required. All material approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Borrower of this Agreement and any Transaction Document to which the Borrower is
a party, have been obtained.
(h)    Reports Accurate. All Monthly Reports, Quarterly Reports, information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Borrower to the Facility Agent or a Managing Agent or Lender
in connection with this Agreement are true, complete and accurate in all
material respects.


{B2297203; 11}    - 26 -

--------------------------------------------------------------------------------





(i)    Solvency. The Borrower is not, and the transactions contemplated under
this Agreement and each Transaction Document to which the Borrower is a party do
not and will not render the Borrower, Insolvent.
(j)    Selection Procedures. No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Loans that are part of the
Collateral.
(k)    Taxes. The Borrower has filed or caused to be filed all Tax returns
required to be filed by it. The Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which a cash reserve has been established in a
Tax Reserve Account in an amount equal to the amount of such Tax), and no Tax
lien has been filed and, to the Borrower’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.
(l)    Agreements Enforceable. This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
(m)    No Liens. The Collateral is owned by the Borrower (or, in the case of the
Borrower’s interest in Related Property securing Loans, held by an agent on
behalf of the Borrower) free and clear of any Liens except for Borrower
Permitted Liens as provided herein, and the Facility Agent, as agent for the
Secured Parties, has a valid and perfected first priority security interest in
the Collateral now existing or hereafter arising, free and clear of any Liens
except for Borrower Permitted Liens. No effective financing statement or other
instrument similar in effect covering any Collateral is on file in any recording
office except such as may be filed in favor of the Facility Agent relating to
this Agreement or reflecting the transfer of the Collateral from the Originator
to the Borrower.
(n)    Security Interest. The Borrower has granted a first priority security
interest (as defined in the UCC) to the Facility Agent, as agent for the Secured
Parties, in the Collateral, which is perfected (including, where applicable, by
the filing of UCC financing statements) and enforceable in accordance with
Applicable Law.
(o)    Location of Offices. The Borrower’s jurisdiction of organization,
principal place of business and chief executive office and the office where the
Borrower keeps all the Records is located at the address of the Borrower
referred to in Section 12.2 hereof (or at such other locations as to which the
notice and other requirements specified in Section 6.8 shall have been
satisfied).
(p)    Tradenames. The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.


{B2297203; 11}    - 27 -

--------------------------------------------------------------------------------





(q)    Purchase Agreement. The Purchase Agreement is the only agreement pursuant
to which the Borrower acquires Collateral.
(r)    Value Given. The Borrower gave reasonably equivalent value to the
Originator in consideration for the transfer to the Borrower of the Transferred
Loans under the Purchase Agreement (or such Transferred Loans were validly and
irrevocably contributed the Borrower’s capital), no such transfer was made for
or on account of an antecedent debt owed by the Originator to the Borrower, and
no such transfer is voidable or subject to avoidance under any Insolvency Law.
(s)    Accounting. The Borrower accounts for the transfers to it from the
Originator of interests in the Loans under the Purchase Agreement as sales of
such Loans in its books, records and financial statements, in each case
consistent with GAAP.
(t)    Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originator and any other Affiliates
thereof, and the Borrower hereby acknowledges that the Agents and the Lenders
are entering into the transactions contemplated by this Agreement in reliance
upon the Borrower’s identity as a separate legal entity from the Originator and
from each such other Affiliate of the Originator.
(u)    Investments. Except for Supplemental Interests or Supplemental Interests
that convert into an equity interest in any Person, the Borrower does not own or
hold directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person.
(v)    Business. Since its formation, the Borrower has conducted no business
other than the purchase and receipt of Loans from the Originator under the
Purchase Agreement, the borrowing of funds under this Agreement and such other
activities as are incidental to the foregoing.
(w)    ERISA. The Borrower has not established and has not incurred and does not
expect to incur any liabilities in respect of any Benefit Plan. The Borrower has
not incurred and does not expect to incur any liabilities payable to the Pension
Benefit Guaranty Corporation under ERISA.
(x)    Investment Company Act.
(i)    Assuming that each Lender is a Qualified Lender and is in compliance with
Section 4.2(a)(i) and (ii), the Borrower represents and warrants that the
Borrower is exempt and will remain exempt from registration as an “investment
company” within the meaning of the 1940 Act.
(ii)    The making of the Advances by the Lenders to the Borrower and the
business and other activities of the Borrower, including the application of the
proceeds and repayment thereof by the Borrower and the consummation of the
transactions contemplated by the Transaction Documents to which the Borrower is
a party do not now and will not at any time result in any violations, with
respect to the Borrower, of the provisions of the 1940 Act or any rules,
regulations or orders issued by the SEC thereunder.


{B2297203; 11}    - 28 -

--------------------------------------------------------------------------------





(y)    Government Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board. The Borrower will not take
or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.
(z)    Anti-Bribery, Anti-Corruption and Anti-Money Laundering Laws; Foreign
Assets Control.
(i)    With respect to the Borrower and its managers, officers and Affiliates
and, to the Borrower’s best knowledge, the Borrower’s agents and employees and
the respective directors, managers, officers, agents and employees of its
Affiliates:
(A)    None of the foregoing has engaged in any activity or conduct which would
violate any Anti-Corruption Laws or Anti-Terrorism Laws, and the Borrower and
its Affiliates have instituted and maintain policies and procedures designed to
prevent any such violation; and


(B)    None of the foregoing is a Person that is, or is owned or controlled by
one or more Persons any of which is: (i) the subject of any economic or trade
sanctions or restrictive measures enacted, administered, imposed or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, the French Republic, Canada, Her Majesty’s Treasury and/or any other
relevant sanctions authority (collectively, “Sanctions”; any such Person, a
“Sanctioned Person”) or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions broadly
prohibiting dealings with such government, country or territory (a “Sanctioned
Country”).


(ii)    To the Borrower’s knowledge (but without any obligation hereunder to
undertake any inquiry, except in connection with the origination of a Loan and
only as of the date of such origination), no Obligor nor any of its Affiliates
is a Sanctioned Person or is located, organized or resident in a Sanctioned
Country.
(iii)    No proceeds of any Advance hereunder have been used, directly or
indirectly, by the Borrower or the Originator or any of its or their respective
Affiliates, directors, managers, officers, employees and agents, or lent,
contributed or otherwise made available to any Affiliate or other Person (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any


{B2297203; 11}    - 29 -

--------------------------------------------------------------------------------





Person in each case in violation of any Anti-Corruption Laws or Anti-Terrorism
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, including any payments (directly or indirectly) to a Sanctioned Person
or a Sanctioned Country or (iii) in any manner that would result in the
violation of any Sanctions by the Borrower or, to the Borrower’s knowledge, any
other Person (including any Person that is a party hereto or to any other
Transaction Document).
(aa)    Eligibility of Loans. Each Loan List and the information contained in
each Borrower Notice delivered pursuant to Section 2.1 and Section 2.2(a) and/or
Section 2.2(b), as applicable, is an accurate and complete listing in all
material respects of all the Loans that are part of the Collateral as of date
thereof, and (i) the information contained therein with respect to the identity
of such Loans and the amounts owing thereunder is true and correct in all
material respects as of such date and (ii) each such Loan is an Eligible Loan.
(bb)    Certain Uniform Commercial Code Matters. The representations and
warranties set forth in Annex VI to this Agreement are true and correct in all
material respects.
(cc)    Beneficial Ownership Certification. As of the date hereof, the
information included in the Beneficial Ownership Certification delivered
pursuant to Section 3.1 is true and correct in all respects.
Section 4.2    Representations, Warranties and Covenants of the Lenders.
Each Lender represents and warrants as of the date hereof and as of the date of
any Advance funded by such Lender that: (i) it is a Qualified Lender; and (ii)
any transfer of any Note or any beneficial interest therein by such Lender in
violation of the transfer restrictions set forth on such Note will be of no
force and effect, will be void ab initio and will not operate to transfer any
rights to the transferee and acknowledges as of such dates that the Borrower
maintains the right to resell any interest in any Note previously transferred to
any holder that is not eligible to purchase such interest in accordance with the
restrictions set forth on such Note.
ARTICLE V    

GENERAL COVENANTS OF THE BORROWER
Section 5.1    Covenants of the Borrower.
The Borrower hereby covenants that:
(a)    Compliance with Laws. The Borrower shall comply in all material respects
with all Applicable Laws, including those with respect to the Loans that are
part of the Collateral and any Related Property.
(b)    Preservation of Corporate Existence. The Borrower shall preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and


{B2297203; 11}    - 30 -

--------------------------------------------------------------------------------





qualify and remain qualified in good standing in each jurisdiction where the
failure to maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
(c)    Limitations on Sales, Other Transfers and Security Interests. The
Borrower shall not sell, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any Loan or Related
Property that is part of the Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein. The Borrower shall promptly
notify the Facility Agent of the existence of any Lien in respect of which it
has notice on any Loan or Related Property that is part of the Collateral, and
the Borrower shall defend the right, title and interest of the Facility Agent as
agent for the Secured Parties in, to and under any Loan and the Related Property
that is part of the Collateral, against all claims of third parties; provided,
however, that nothing in this Section 5.1(c) shall prevent or be deemed to
prohibit the Borrower from (i) selling, assigning or transferring Loans and
Related Property pursuant to Section 6.3 or 7.7 or (ii) granting, creating,
incurring, assuming or suffering to exist Borrower Permitted Liens upon any Loan
that is part of the Collateral or Obligor Permitted Liens upon any Related
Property with respect thereto.
(d)    Delivery of Collections. The Borrower shall cause the delivery to the
Collateral Custodian for deposit into the Collection Account promptly (but in no
event later than one Business Day after receipt) all Collections received by
Borrower in respect of the Loans that are part of the Collateral.
(e)    Activities of Borrower. The Borrower shall not engage in any business or
activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, Loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement. The Borrower shall not establish or maintain any deposit
accounts or securities accounts other than the Transaction Accounts.
(f)    Indebtedness. The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement or the Purchase Agreement or (ii) liabilities
incident to the maintenance of its existence in good standing.
(g)    Guarantees. The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.
(h)    Investments. The Borrower shall not make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for purchases of Eligible Loans and
Supplemental Interests pursuant to the Purchase Agreement during the Revolving
Period in accordance with this Agreement, or for investments in Permitted
Investments in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, the Borrower will


{B2297203; 11}    - 31 -

--------------------------------------------------------------------------------





not, without the consent of the Facility Agent, acquire or enter into, or
otherwise become bound by (i) any Derivative or (ii) any securities lending
arrangement.
(i)    Merger; Sales. The Borrower shall not enter into any transaction of
merger or consolidation, or liquidate or dissolve itself (or suffer any
liquidation or dissolution), or acquire or be acquired by any Person, or convey,
sell, loan or otherwise dispose of all or substantially all of its property or
business, except as provided for in this Agreement.
(j)    Distributions. The Borrower shall not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, if no Revolving Period Termination Event has occurred or will
occur as a result thereof, the Borrower may make Distributions from funds
available in accordance with the Priority of Payments.
(k)    Agreements. The Borrower shall not (i) amend or modify (A) the provisions
of its certificate of formation or limited liability company agreement, or (B)
the Purchase Agreement without the consent of the Facility Agent and the
Required Lenders, or (ii) issue any power of attorney except to the Facility
Agent or the Servicer.
(l)    Separate Existence. The Borrower shall:
(i)    Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Borrower will
not be diverted to any other Person or for other than corporate uses of the
Borrower, and the Borrower’s assets will not be commingled with those of any
other Person;
(ii)    Ensure that, to the extent that it shares the same persons as officers
or other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers or employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees;
(iii)    Ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Borrower contracts or does business with vendors or service
providers when the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs. All material
transactions between Borrower and any of its Affiliates shall be only on an
arm’s-length basis;


{B2297203; 11}    - 32 -

--------------------------------------------------------------------------------





(iv)    Maintain its books and records separate from those of any other Person,
use separate stationery, invoices, and checks and prepare separate financial
statements;
(v)    Not guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of others, and
not to pledge its assets for the benefit of any other Person or make any loans
or advances to any Person (except as provided in the Transaction Documents);
(vi)    Not acquire obligations or securities of its members;
(vii)    Conduct its business in its own name; hold itself out as a separate
entity and correct any known misunderstanding regarding its separate identity;
(viii)    Maintain adequate capital in light of its contemplated business
operations;
(ix)    To the extent that the Borrower and any of its Affiliates have offices
in the same location, fairly and appropriately allocate overhead costs among
them (as a result of which each such entity shall bear its fair share of such
expenses);
(x)    Conduct its affairs strictly in accordance with its limited liability
company agreement, and observe all necessary, appropriate and customary legal
formalities, including holding all regular and special director’s meetings
appropriate to authorize all action, keeping separate and accurate records of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including payroll and transaction accounts;
(xi)    Take or refrain from taking, as applicable, each of the activities
specified or assumed in the legal opinion referred to in Sections 3.1(a) with
respect to substantive consolidation and sale characterization issues and take
such other actions as are reasonably necessary on its part to ensure that the
facts and assumptions set forth such opinions or in the certificates
accompanying such opinion remain true and correct in all material respects at
all times; and
(xii)    Maintain the effectiveness of, and continue to perform under the
Purchase Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Purchase Agreement, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Purchase Agreement or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the Facility
Agent and the Required Lenders.


{B2297203; 11}    - 33 -

--------------------------------------------------------------------------------





(m)    Independent Director. As long as any Advance is outstanding or may be
requested, the Borrower shall at all times have at least one Independent
Director. The Borrower shall ensure that the following limited liability company
actions of the Borrower are duly authorized by unanimous consent of the
Borrower’s directors, including the Independent Director (with respect to
clauses (B) and (C) below): (A) the approval of the Independent Director
appointed by the Originator, (B) the dissolution or liquidation of the Borrower
or (C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Borrower. The Independent Director, as of the Sixth Restatement Effective Date,
is Albert J. Fioravanti, and thereafter may be an Independent Director employed
for the purpose of acting as such by Global Securitization Services, LLC, Lord
Securities Corporation, Corporation Services Company, CT Corporation, National
Registered Agents, Inc. or such other firm consented to from time to time by the
Facility Agent (such consent to be provided in writing and not to be
unreasonably withheld or delayed). In the event that the Borrower shall have
used commercially reasonable efforts to engage an Independent Director from one
or more of the foregoing firms and shall not have succeeded in such efforts,
then any replacement Independent Director shall be a person accepted by the
Facility Agent (such acceptance to be provided in writing and not to be
unreasonably withheld or delayed). None of the Borrower, the Originator, any of
the Borrower’s members or directors and any of their respective Affiliates shall
remove any Independent Director or replace any Independent Director except with
an Independent Director satisfying the criteria set forth in this
Section 5.1(m), in each case without the prior written consent of the Facility
Agent (such consent not to be unreasonably withheld or delayed). The Borrower
shall compensate each Independent Director in accordance with the Priority of
Payments and the terms of any agreement from time to time with such Independent
Director and/or the company employing such Independent Director, as the case may
be. No Independent Director shall at any time serve as a trustee in bankruptcy
for the Borrower or the Originator or any of their respective Affiliates. As
long as any Advance is outstanding or may be requested, the limited company
agreement of the Borrower will require that the directors of the Borrower shall
not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Borrower unless each Independent
Director shall approve the taking of such action in writing prior to the taking
of such action.
(n)    ERISA Matters. The Borrower shall not establish, maintain or incur
obligations with respect to any Benefit Plan.
(o)    Originator Collateral. With respect to each item of Collateral acquired
by the Borrower, the Borrower shall (i) acquire such Collateral pursuant to and
in accordance with the terms of the Purchase Agreement, (ii) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral, including (A) filing and maintaining, effective
precautionary financing statements (Form UCC-1) naming the Originator as
seller/debtor and the Borrower as purchaser/creditor in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, including Assignments of Mortgage, and (iii) take all additional
action that the Facility Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
the Collateral.


{B2297203; 11}    - 34 -

--------------------------------------------------------------------------------





(p)    Transactions with Affiliates. The Borrower shall not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement and the Purchase
Agreement and (ii) other transactions (including transactions related to the use
of office space or computer equipment or software by the Borrower to or from an
Affiliate) (A) in the ordinary course of business, (B) pursuant to the
reasonable requirements of the Borrower’s business, (C) upon fair and reasonable
terms that are no less favorable to the Borrower than could be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower, and (D) not inconsistent with the factual assumptions set forth in the
legal opinion referred to in Sections 3.1(a) with respect to substantive
consolidation and sale characterization issues. It is understood that any
compensation arrangement for any officer or employee shall be permitted under
clauses (ii)(A) through (C) above if such arrangement has been expressly
approved by the managers of the Borrower in accordance with the Borrower’s
certificate of formation or limited liability company agreement.
(q)    Change in the Transaction Documents. Except as otherwise required
pursuant to Section 12.1, the Borrower shall not amend, modify, waive or
terminate any terms or conditions of any of the Transaction Documents to which
it is a party, without the prior written consent of the Required Lenders.
(r)    Management Manual. The Borrower shall (a) comply in all material respects
with the Management Manual in regard to each Loan and the Related Property
included in the Collateral, and (b) furnish to the Facility Agent and each
Managing Agent at least 20 days prior to its proposed effective date, prompt
notice of any material changes in the Management Manual. The Borrower shall not
agree or otherwise permit to occur any material change in the Management Manual,
which change would impair the collectibility of any Loan or otherwise adversely
affect the interests or remedies of the Facility Agent or the Secured Parties
under this Agreement or any other Transaction Document, without the prior
written consent of the Facility Agent (in its sole discretion).
(s)    Extension or Amendment of Loans. The Borrower shall not, except as
otherwise permitted in Section 7.4(a), extend, amend or otherwise modify, or
permit the Servicer on its behalf to extend, amend or otherwise modify, the
terms of any Loan.
(t)    Reporting. The Borrower shall furnish to the Documentation Agent:
(i)    as soon as possible and in any event within two (2) Business Days after
the occurrence of each Revolving Period Termination Event and each Unmatured
Termination Event, a written statement, signed by a Responsible Officer, setting
forth the details of such event and the action that the Borrower proposes to
take with respect thereto;
(ii)    promptly upon request, such other information, documents, records or
reports respecting the Transferred Loans or the condition or operations,
financial or otherwise, of the Borrower or Originator as the Facility Agent may
from time to time reasonably request (factoring into such evaluation of
reasonableness, among other things, the cost to the Borrower of furnishing such


{B2297203; 11}    - 35 -

--------------------------------------------------------------------------------





requested documentation) in order to protect the interests of the Facility Agent
or the Secured Parties under or as contemplated by this Agreement; and
(iii)    promptly, but in no event later than two (2) Business Days after its
receipt thereof, copies of any and all notices, certificates, documents, or
reports delivered to it by the Originator under the Purchase Agreement.
Upon receipt of any such statement, information, document, records, report,
notice or certificate, the Documentation Agent shall promptly forward a copy
thereof to the Facility Agent and each Managing Agent. The Borrower shall
maintain the same fiscal year and fiscal quarters as PCC.
(u)    Acquisitions of Loans.
(i)    The Borrower shall not acquire any Loan (A) during the Amortization
Period or (B) if such acquisition would result in the Borrower assuming any
funding commitments.
(ii)    The Borrower shall not originate any Loan.
(iii)    The Borrower shall not hold or acquire any Bond or other Loan or asset
that (A) is not described in Paragraph __.10(c)(8)(i), or (B) is described in
Paragraph __.10(c)(8)(ii), of the regulations of each of the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Office of the Comptroller of the Currency and the Securities and Exchange
Commission published at 79 FEDERAL REGISTER 5535 et seq. (January 21, 2014), as
such regulations may be in effect from time to time and giving effect to the
interpretation thereof by each such Governmental Authority having regulatory
jurisdiction over any Lender or its holding company, unless the Servicer shall
have provided to the Agents and the Lenders written advice of legal counsel of
national reputation that (1) (x) the Borrower does not constitute a “covered
fund” under the Volcker Rule in relation to any Lender and (y) the acquisition
or ownership of such Bond or other Loan or asset by the Borrower would not cause
the Borrower to constitute or be deemed a “covered fund” as defined in and
subject to the Volcker Rule in relation to any Lender, (2) the Notes and the
interests of the Lenders under this Agreement would not be deemed to constitute
“ownership interests” under the Volcker Rule or (3) ownership of the Notes and
the interests of the Lenders under this Agreement would be otherwise exempt from
the Volcker Rule.
(v)    Ratings.
(i)    The Borrower shall ensure that, with respect each Transferred Loan, other
than a Non-Credit Estimate Non-Seasoned Obligor Loan, as of its Cut-Off Date,
either (i) such Transferred Loan has an Applicable Rating or (ii) the Borrower
(or the Servicer on its behalf) shall have applied for a DBRS Credit Assessment
to be assigned to such Transferred Loan. The Borrower shall apply for a DBRS
Credit Assessment to be assigned to each Non-Credit Estimate Non-Seasoned
Obligor Loan not later than the date on which the related Obligor has available
at least six months of audited financials statements.


{B2297203; 11}    - 36 -

--------------------------------------------------------------------------------





(ii)    With respect to each Transferred Loan having a DBRS Credit Assessment,
the Borrower (or the Servicer on its behalf) shall apply for an updated DBRS
Credit Assessment to be assigned to such Transferred Loan on or prior to each
anniversary of the acquisition of any such Loan and in any event not later than
10 Business Days following any Material Modification, and the Borrower shall pay
all expenses associated with such application in accordance with the Priority of
Payments.
(iii)    With respect to any Transferred Loan having a DBRS Credit Assessment
provided by Moody’s pursuant to the proviso in the definition of DBRS Credit
Assessment, the Borrower (or Servicer on its behalf) shall apply for a DBRS
Credit Assessment from DBRS within six months of the Sixth Restatement Effective
Date, and any such Transferred Loan which does not receive a DBRS Credit
Assessment within six months of the Sixth Restatement Effective Date shall be
deemed to have no DBRS Credit Assessment on the six-month anniversary of the
Sixth Restatement Effective Date.
(w)    Anti-Bribery, Anti-Corruption and Anti-Money Laundering Laws; Foreign
Assets Control.
(i)    The Borrower shall maintain policies and procedures designed to prevent
violation of any Anti-Corruption Laws or Anti-Terrorism Laws.
(ii)    The Borrower will not request any Advance or use any proceeds thereof,
and shall ensure that its managers, officers, employees and agents will not use
any proceeds of any Advance, or lend, contribute or otherwise make available to
any Affiliate or other Person any proceeds of any Advance, directly or
indirectly, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person or in any Sanctioned Country,
including any payments (directly or indirectly) to a Sanctioned Person or a
Sanctioned Country or (C) in any manner that would result in the violation of
any Sanctions by the Borrower or, to the Borrower’s knowledge, any other Person
(including any Person that is a party hereto or to any other Transaction
Document).
Section 5.2    Hedging Agreement.
If at any time the one-month LIBO Rate is greater than 5%, the Borrower shall
within 30 days of receipt of a written request from the Required Lenders with
respect to Fixed Rate Loans having in the aggregate an Outstanding Loan Balance
not less than 80% of the aggregate Outstanding Loan Balances of Fixed Rate
Loans, enter into and maintain an interest rate cap transaction between the
Borrower and an interest rate swap counterparty that has been approved in
writing by the Required Lenders (which approval shall not be unreasonably
withheld) which interest rate cap shall: (i) have a notional amount and
amortization schedule as shall be agreed upon between the Required Lenders and
the Borrower, (ii) shall provide for payments to the Borrower to the extent that
the LIBO Rate shall exceed a rate agreed upon between the Required Lenders and
the Borrower and (iii) shall otherwise be in form and substance mutually
satisfactory to the Required Lenders and the Borrower.


{B2297203; 11}    - 37 -

--------------------------------------------------------------------------------





The Borrower shall promptly deliver a copy of any such interest rate cap to the
Paying Agent. Notwithstanding any other provision of this Agreement to the
contrary, the failure of the Borrower to have entered into interest rate caps
with respect to the portion of Fixed Rate Loans specified above in this
Section 5.2 shall constitute an Event of Default without further notice or grace
periods.
ARTICLE VI    
SECURITY INTEREST
Section 6.1    Security Interest.
As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Facility Agent, as agent for the Secured Parties, a lien on and security
interest in all of the Borrower’s right, title and interest in, to and under
(but none of its obligations under) the Collateral, whether now existing or
owned or hereafter arising or acquired by the Borrower, and wherever located.
The assignment under this Section 6.1 does not constitute and is not intended to
result in a creation or an assumption by the Facility Agent or any of the
Secured Parties of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Transferred Loans to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Facility Agent, as agent for the Secured Parties, of any of its rights in the
Collateral shall not release the Borrower from any of its duties or obligations
under the Collateral, and (c) none of the Facility Agent or any Secured Party
shall have any obligations or liability under the Collateral by reason of this
Agreement, nor shall the Facility Agent or any Secured Party be obligated to
perform any of the obligations or duties of the Borrower thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
Section 6.2    Remedies.
In respect of the Collateral and the security interest therein granted pursuant
to Section 6.1, the Facility Agent (for itself and on behalf of the other
Secured Parties) shall have all of the rights and remedies of a secured party
under the UCC and other Applicable Law. Upon the occurrence and during the
continuance of any Revolving Period Termination Event, the Facility Agent or its
designees may (a) deliver a notice of exclusive control to the Custodian and/or
the Securities Custodian; and (b) instruct the Collateral Custodian and/or the
Securities Custodian to deliver any or all of the Collateral to the Facility
Agent or its designees and otherwise give all instructions and entitlement
orders to the Collateral Custodian and/or the Securities Custodian regarding the
Collateral. In addition, upon the occurrence and during the continuance of an
Event of Default, the Facility Agent or its designees may (i) require that the
Borrower or the Servicer immediately take action to liquidate the Collateral to
pay amounts due and payable in respect of the Obligations; (ii) sell or
otherwise dispose of the Collateral in a commercially reasonable manner, all
without judicial process or proceedings; (iii) take control of the Proceeds of
any such Collateral; (iv) exercise any consensual or voting rights in respect of
the Collateral; (v) release, make extensions, discharges, exchanges or
substitutions for, or surrender all or any part of the Collateral; (vi) enforce


{B2297203; 11}    - 38 -

--------------------------------------------------------------------------------





the Borrower’s rights and remedies under the Custody Agreement with respect to
the Collateral; (vii) institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, any of the Collateral; (viii) remove
from the Borrower’s, the Servicer’s, the Collateral Custodian’s, the Securities
Custodian’s and their respective agents’ place of business all books, records
and documents relating to the Collateral, other than copies of such books,
records and documents remaining with the Borrower, Servicer, Collateral
Custodian, Securities Custodian or agent, as the case may be, that are necessary
to continue the conduct of the business of such Person); and/or (ix) endorse the
name of the Borrower upon any items of payment relating to the Collateral or
upon any proof of claim in bankruptcy against an account debtor. For purposes of
taking the actions described in this Section 6.2, the Borrower hereby
irrevocably appoints the Facility Agent as its attorney-in-fact (which
appointment being coupled with an interest is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Facility Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Facility Agent, but at the cost and expense of the Borrower and
without notice to the Borrower; provided that the Facility Agent hereby agrees
to exercise such power only so long as a Revolving Period Termination Event or
Event of Default, as applicable, shall be continuing. Any cash proceeds from the
exercise of remedies by the Facility Agent under this Section 6.2 shall be
applied in accordance with the Priority of Payments.
Section 6.3    Release of Liens.
(a)    So long as no Revolving Period Termination Event or Unmatured Termination
Event has occurred and is continuing, at the same time as any Loan that is part
of the Collateral matures by its terms and all amounts in respect thereof have
been paid by the related Obligor and deposited in the Collection Account, the
Facility Agent as agent for the Secured Parties will release its interest in
such Loan and any Supplemental Interests related thereto. In connection with any
such release on or after the occurrence of the above, the Facility Agent, as
agent for the Secured Parties, will execute and deliver to the Borrower or the
Servicer on behalf of the Borrower any termination statements and any other
releases and instruments as the Borrower or the Servicer on behalf of the
Borrower may reasonably request in order to effect the release of such Loan and
Supplemental Interest; provided that the Facility Agent as agent for the Secured
Parties will make no representation or warranty, express or implied, with
respect to any such Loan or Supplemental Interest in connection with such sale
or transfer and assignment.
(b)    Upon receipt by the Facility Agent of any required proceeds in respect of
a repurchase or substitution of an Ineligible Loan (as such term is defined in
the Purchase Agreement) by the Originator pursuant to the terms of Section 7.1
of the Purchase Agreement, the Facility Agent, as agent for the Secured Parties,
shall be deemed to have automatically released its interest in such Ineligible
Loan and any Supplemental Interests related thereto without any further action
on its part. In addition, upon written request from the Borrower and the
Servicer (which request shall certify, in reasonable detail, the satisfaction of
the conditions contained in this sentence), the Facility Agent, as agent for the
Secured Parties, shall promptly release its interest in any other Ineligible
Loan and any Supplemental Interests related thereto; provided that, after giving
effect to such release, (i) the Outstanding Borrowings shall not exceed 40% of
the sum of the Aggregate Purchased Loan Balance plus the Account Amounts, (ii)
the Overcollateralization Ratio is greater than 250%; (iii) each of the Required
Equity Test, the Interest Coverage Test and each Collateral Quality Test are


{B2297203; 11}    - 39 -

--------------------------------------------------------------------------------





satisfied, and (iv) no Revolving Period Termination Event or Unmatured
Termination Event shall have occurred and be continuing. In connection with any
such release pursuant to this Section 6.3(b), the Facility Agent, as agent for
the Secured Parties, will execute and deliver to the Borrower or the Servicer on
behalf of the Borrower any releases and instruments as the Borrower or the
Servicer on behalf of the Borrower may reasonably request in order to effect the
release of such Ineligible Loan and Supplemental Interest.
(c)    Upon receipt by the Facility Agent of the proceeds of a purchase of a
Transferred Loan by the Servicer or a sale of any Loan to a third party, in each
case pursuant to the terms of Section 7.7, the Facility Agent, as agent for the
Secured Parties, shall be deemed to have automatically released its interest in
such Transferred Loan and any Supplemental Interests related thereto without any
further action on its part. In connection with any such release on or after the
occurrence of such purchase, the Facility Agent, as agent for the Secured
Parties, will execute and deliver to the Borrower or the Servicer on behalf of
the Borrower any releases and instruments as the Borrower or the Servicer on
behalf of the Borrower may reasonably request in order to effect the release of
such Transferred Loan and Supplemental Interest.
Section 6.4    Assignment of the Purchase Agreement.
The Borrower hereby assigns to the Facility Agent, for the ratable benefit of
the Secured Parties hereunder, all of the Borrower’s right and title to and
interest in the Purchase Agreement. The Borrower confirms that following a
Revolving Period Termination Event the Facility Agent shall have the sole right
to enforce the Borrower’s rights and remedies under the Purchase Agreement for
the benefit of the Secured Parties, but without any obligation on the part of
the Facility Agent, the Secured Parties or any of their respective Affiliates to
perform any of the obligations of the Borrower under the Purchase Agreement. The
Borrower further confirms and agrees that such assignment to the Facility Agent
shall terminate upon the Final Date; provided, however, that the rights of the
Facility Agent and the Secured Parties pursuant to such assignment with respect
to rights and remedies in connection with any indemnities and any breach of any
representation, warranty or covenants made by the Originator pursuant to the
Purchase Agreement, which rights and remedies survive the termination of the
Purchase Agreement, shall be continuing and shall survive any termination of
such assignment.
Section 6.5    Delivery of Loan Files.
(a)    The Borrower, or the Servicer on its behalf, shall deliver possession of
all “instruments” (within the meaning of Article 9 of the UCC) not constituting
part of “chattel paper” (within the meaning of Article 9 of the UCC) that
evidence any Transferred Loan set forth on a Loan List, including all Underlying
Notes (except in the case of Noteless Loans, Global Note Loans or
Participations) to the Collateral Custodian on behalf of the Facility Agent
prior to the applicable Funding Dates, in each case endorsed in blank or to the
Facility Agent, without recourse; provided that notwithstanding the foregoing,
with respect to any Pre-Positioned Loan, the Borrower shall make all deliveries
required under Section 2(b)(ii) of the Custody Agreement and deliver all other
portions of the Loan File in each case endorsed in blank without recourse, where
applicable, not later than the applicable date or dates specified in
Sections 2(b)(v) and 2(b)(viii) of the Custody Agreement. The Borrower hereby
authorizes and directs the Servicer to deliver possession of all


{B2297203; 11}    - 40 -

--------------------------------------------------------------------------------





such instruments and Loan Files to the Collateral Custodian on behalf of the
Facility Agent, and agrees that such delivery shall satisfy the condition set
forth in the first sentence of this Section 6.5(a). The Servicer shall also
identify on each Loan List (including any amendment thereof), whether by
attached schedule or marking or other effective identifying designation, all
Transferred Loans that are not evidenced by such instruments.
(b)    Prior to the occurrence of a Revolving Period Termination Event, the
Facility Agent shall not record any Assignments of Mortgage delivered pursuant
to Section 6.5(a) and the definition of Loan Documents. Upon the occurrence of a
Revolving Period Termination Event, the Facility Agent shall, if so directed by
the Required Lenders, cause to be recorded in the appropriate offices each
Assignment of Mortgage delivered to it with respect to all Transferred Loans.
Each such recording shall be at the expense of the Servicer; provided that to
the extent the Servicer does not pay such expenses, the Facility Agent shall be
reimbursed pursuant to the Priority of Payments.
Section 6.6    Custody of Transferred Loans.
The contents of each Loan File relating to a Transferred Loan shall be held in
the custody of the Collateral Custodian under the terms of the Custody Agreement
and this Agreement on behalf of the Facility Agent for the benefit of the
Secured Parties.
Section 6.7    Filings, etc.
On or prior to the Closing Date, the Borrower and the Servicer caused the UCC
financing statement(s) referred to in Section 4.1(n) to be filed, and from time
to time the Servicer shall take and cause to be taken such actions and execute
such documents as are necessary or desirable or as the Facility Agent may
reasonably request to perfect and protect the first priority perfected security
interest of the Facility Agent on behalf of the Secured Parties in the
Collateral against all other Persons, including the filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title. Notwithstanding the obligations of the Borrower
and the Servicer set forth in the preceding sentence, the Borrower and the
Servicer hereby authorize the Facility Agent to prepare and file, at the expense
of the Borrower (or the Servicer on its behalf), UCC financing statements
(including but not limited to renewal or continuation statements) and amendments
or supplements thereto or other instruments as the Facility Agent may from time
to time deem necessary or appropriate in order to perfect and maintain the
security interest granted hereunder in accordance with the UCC. The Borrower
agrees to pay all reasonable costs and disbursements in connection with the
perfection and the maintenance of perfection, as against all third parties, of
the Borrower’s and the Facility Agent’s (on behalf of the Secured Parties)
right, title and interest in and to the Collateral (including the security
interest in the Collateral related thereto and the security interests provided
for herein), which costs, expenses and disbursements shall be paid in accordance
with the Priority of Payments.
Section 6.8    Change of Name or Jurisdiction of Borrower; Records.
The Borrower (a) shall not change its name or jurisdiction of organization,
without 30 days’ prior written notice to the Facility Agent, (b) shall not move,
or consent to the Servicer or


{B2297203; 11}    - 41 -

--------------------------------------------------------------------------------





Collateral Custodian moving, the Loan Documents without 30 days’ prior written
notice to the Facility Agent and (c) will promptly take all actions required by
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Facility Agent as agent for the Secured Parties in all
Collateral (except for Borrower Permitted Liens), and such other actions with
respect to the security interest of the Facility Agent in the Collateral as the
Facility Agent may reasonably request.
Section 6.9    Global Note Loans.
The Borrower shall cause its beneficial interest in each Global Note Loan to be
transferred to the Custody Account not later than the date specified in
Section 2(a)(ii) or Section 2(b)(v), as applicable of the Custody Agreement. The
Borrower will take such steps as reasonably requested by the Facility Agent from
time to time to effect and perfect the security interest of the Facility Agent,
on behalf of the Secured Parties, in each Global Note Loan.
ARTICLE VII    

ADMINISTRATION AND SERVICING OF LOANS
Section 7.1    Appointment of the Servicer.
The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to
Section 7.19. The Servicer hereby agrees to perform the duties and obligations
with respect thereto set forth herein. The Servicer and the Borrower hereby
acknowledge that the Facility Agent and the Secured Parties are third party
beneficiaries of the obligations undertaken by the Servicer hereunder.
Section 7.2    Duties and Responsibilities of the Servicer.
(a)    The Servicer shall conduct the servicing, administration and collection
of the Transferred Loans and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect Transferred
Loans from time to time on behalf of the Borrower and as the Borrower’s agent.
(b)    The duties of the Servicer, as the Borrower’s agent, shall include:
(i)    preparing and submitting of claims to, and post-billing liaison with,
Obligors on Transferred Loans;
(ii)    maintaining all necessary Servicing Records with respect to the
Transferred Loans and providing such reports in respect of the servicing of the
Transferred Loans (including information relating to its performance under this
Agreement) as may be required hereunder or as the Borrower, the Required Lenders
or the Facility Agent may reasonably request;


{B2297203; 11}    - 42 -

--------------------------------------------------------------------------------





(iii)    maintaining and implementing administrative and operating procedures
(including an ability to recreate Servicing Records evidencing the Transferred
Loans in the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Transferred Loans (including
records adequate to permit the identification of each new Transferred Loan and
all Collections of and adjustments to each existing Transferred Loan); provided,
however, that any Successor Servicer shall only be required to recreate the
Servicing Records of each prior Servicer to the extent such records have been
delivered to it in a format reasonably acceptable to such Successor Servicer;
(iv)    promptly delivering to the Borrower, any Lender or the Facility Agent,
from time to time, such information and Servicing Records (including information
relating to its performance under this Agreement) as the Borrower, such Lender
or the Facility Agent from time to time reasonably requests;
(v)    identifying each Transferred Loan clearly and unambiguously in its
Servicing Records to reflect that such Transferred Loan is owned by the Borrower
and pledged to the Facility Agent;
(vi)    complying in all material respects with the Management Manual in regard
to each Transferred Loan;
(vii)    complying in all material respects with all Applicable Laws with
respect to it, its business and properties and all Transferred Loans and
Collections with respect thereto;
(viii)    preserving and maintaining the existence, rights, licenses, franchises
and privileges of the Borrower as a limited liability company in the
jurisdiction of its organization, and qualifying and remaining qualified in good
standing as a foreign limited liability company and qualifying to and remaining
authorized and licensed to perform obligations of the Servicer (including
enforcement of collection of Transferred Loans on behalf of the Borrower, the
Lenders, the Securities Custodian and the Collateral Custodian) in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would materially adversely affect (A)
the rights or interests of the Borrower, the Lenders, the Securities Custodian
and the Collateral Custodian in the Transferred Loans, (B) the collectibility of
any Transferred Loan or (C) the ability of the Servicer to perform its
obligations hereunder;
(ix)    notifying the Borrower and each Lender and Agent of any material action,
suit, proceeding, dispute, offset deduction, defense or counterclaim that is or
is threatened to be (A) asserted by an Obligor with respect to any Transferred
Loan; or (B) reasonably expected to have a Material Adverse Effect;


{B2297203; 11}    - 43 -

--------------------------------------------------------------------------------





(x)    promptly notifying the related Obligor of each Transferred Loan of the
transfer of such Loan from the Originator to the Borrower;
(xi)    making applications for credit ratings and credit estimates as
contemplated by this Agreement;
(xii)    making determinations on behalf of the Borrower to accept the transfer
of Loans pursuant to the Purchase Agreement and to dispose of any Loans when and
as permitted under this Agreement; and
(xiii)    making determinations on behalf of the Borrower to request and from
time to time prepay Advances hereunder in accordance with the terms hereof.
(c)    The Borrower and Servicer hereby acknowledge that the Secured Parties,
the Facility Agent, the Securities Custodian and the Collateral Custodian shall
not have any obligation or liability with respect to any Transferred Loans, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder.
(d)    The Borrower and the Facility Agent acknowledge that PCC has entered into
the Advisory Agreement with the Subservicer and that the Subservicer thereunder
is performing on behalf of the initial Servicer substantially all of the initial
Servicer’s non-monetary duties and obligations hereunder. Notwithstanding such
delegation, (i) PCC, as Servicer, shall remain liable and responsible for the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof, (ii) such delegation shall not relieve the Servicer of its obligation to
service the Transferred Loans and enforce the respective rights and interests of
the Borrower and the Facility Agent, for the benefit of the Secured Parties, in
and under each Transferred Loan in accordance with the terms and conditions of
this Article VII, and (iii) PCC, as Servicer, shall be liable for the acts and
omissions of the Subservicer in its performance of any duties or obligations of
the Servicer under this Agreement. PCC, as Servicer, will be solely responsible
for any compensation payable to the Subservicer. Upon the appointment of any
Successor Servicer hereunder, any right, power or authority of the Servicer
granted by PCC, as Servicer, to the Subservicer shall immediately terminate
without further action by any party. Nothing contained in the Advisory Agreement
shall be deemed to limit or modify this Agreement. Without the prior written
consent of the Borrower and the Required Lenders, neither the Servicer nor any
of its delegatees shall be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than the Subservicer pursuant
to this Section 7.2(d); provided that the Backup Servicer in its capacity as
Successor Servicer may delegate such duties or responsibilities in accordance
with the Backup Servicing Agreement.
Section 7.3    Authorization of the Servicer.
(a)    Each of the Borrower, each Lender and the Facility Agent hereby
authorizes the Servicer (including any successor thereto), to take any and all
reasonable steps as it shall determine in its name and on behalf of each or any
of the foregoing necessary or desirable and not inconsistent with the pledge of
the Transferred Loans (i) to collect all amounts due under any and all
Transferred Loans, including endorsing any of their names on checks and other
instruments


{B2297203; 11}    - 44 -

--------------------------------------------------------------------------------





representing Collections, (ii) to execute and deliver any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Transferred Loans and
(iii) with respect to any delinquent Transferred Loan and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Loan. The Borrower shall furnish
the Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectibility of the
Transferred Loans. In no event shall the Servicer be entitled to make the
Borrower, any Lender or Agent, the Collateral Custodian, the Securities
Custodian or the Facility Agent a party to any litigation without such party’s
express prior written consent, or to make the Borrower a party to any litigation
(other than any routine foreclosure or similar collection procedure) without the
Facility Agent’s consent.
(b)    After a Revolving Period Termination Event has occurred and is
continuing, at the Facility Agent’s direction, the Servicer shall take such
action as the Facility Agent may deem necessary or advisable to enforce
collection of the Transferred Loans; provided, however, that the Facility Agent
may, at any time that a Revolving Period Termination Event has occurred and is
continuing, notify any Obligor with respect to any Transferred Loans of the
assignment of such Transferred Loans to the Facility Agent for the benefit of
the Secured Parties and direct that payments of all amounts due or to become due
to the Borrower thereunder be made directly to the Facility Agent or any
servicer, collection agent or lock-box or other account designated by the
Facility Agent and, upon such notification and at the expense of the Borrower,
the Facility Agent may enforce collection of any such Transferred Loans and
adjust, settle or compromise the amount or payment thereof. The Facility Agent
shall give written notice to any Successor Servicer of the Facility Agent’s
actions or directions pursuant to this Section 7.3(b), and no Successor Servicer
shall take any actions pursuant to this Section 7.3(b) that are outside of its
Management Manual.
Section 7.4    Collection of Payments; Modifications; Reserves.
(a)    Collection Efforts, Modification of Loans. The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Transferred Loans as and when the same become due, and to
follow those collection procedures which it follows with respect to comparable
Loans that it services for itself or others. The Servicer may not waive, modify,
amend, supplement or otherwise vary any provision of a Transferred Loan, except
when acting on behalf of the Borrower pursuant to Section 5.1(s) for (i)
waivers, modifications, amendments, supplements or other variations that are not
Material Modifications and as may be in accordance with the provisions of the
Management Manual (including the waiver of any late payment charge or any other
fees that may be collected in the ordinary course of servicing any Loan included
in the Collateral) to the extent that such Loan will remain an Eligible Loan,
(ii) other waivers, modifications, amendments, supplements or other variations
constituting Material Modifications, if (A) the Facility Agent shall have
consented to such Material Modification or (B) the Borrower (or the Servicer on
its behalf) shall have complied with the provisions of Section 5.1(v), and
either (x) the Borrower (or the Servicer on its behalf) shall have received a
renewed or reconfirmed DBRS Credit Assessment for the modified Transferred Loan
which is not more than one notch lower than


{B2297203; 11}    - 45 -

--------------------------------------------------------------------------------





the prior DBRS Credit Assessment or (y) with respect to not more than one
Transferred Loan at any time, the Servicer shall have applied for a renewed or
reconfirmed DBRS Credit Assessment for the modified Transferred Loan, shall
reasonably expect that such renewed or reconfirmed DBRS Credit Assessment will
be not more than one notch lower than the prior DBRS Credit Assessment and shall
have notified the Facility Agent and the Documentation Agent of such expected
DBRS Credit Assessment (and, in the case of this clause (y), until a renewed or
reconfirmed DBRS Credit Assessment for the modified Transferred Loan has been
received, the Applicable Rating thereof shall be based on the Servicer’s
expected DBRS Credit Assessment as set forth in such notice), and (iii) such
other waivers, modifications, amendments, supplements or other variations not
addressed in clauses (i) or (ii) that do not result in the Borrower’s failure to
satisfy the Borrowing Base Test, the Required Equity Test, the
Overcollateralization Ratio Test, the Interest Coverage Test or any Collateral
Quality Test or, with respect to any such test which was not satisfied
immediately prior thereto, does not result in a failure to maintain or improve
the Borrower’s degree of compliance with such test. In the event any modified
Transferred Loan described in clause (ii)(B)(y) above receives a DBRS Credit
Assessment that is more than one notch lower than its prior DBRS Credit
Assessment, such Loan shall be deemed to be a Defaulted Loan from and after the
date of such DBRS Credit Assessment.
(b)    Acceleration. The Servicer shall accelerate the maturity of all or any
Scheduled Payments under any Transferred Loan under which a default under the
terms thereof has occurred and is continuing (after the lapse of any applicable
grace period) promptly after such Loan becomes a Defaulted Loan or such earlier
or later time as is consistent with the Management Manual and the terms of such
Loan unless otherwise consented to by the Facility Agent. The Servicer shall
provide prompt notice to the Facility Agent and each Managing Agent of any such
acceleration.
(c)    Taxes and other Amounts. To the extent provided for in any Transferred
Loan, the Servicer will use its best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Transferred Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.
(d)    Payments to Collection Account. On or before the Purchase Date in respect
of any Transferred Loan, the Servicer shall have instructed the Obligor of such
Transferred Loan to make all payments in respect thereof by wire transfer of
funds directly to the Collection Account.
(e)    Establishment and Maintenance of the Collection Account.
(i)    The Borrower or the Servicer on its behalf have heretofore established
and shall maintain in the name of the Borrower and assigned to the Facility
Agent as agent for the Secured Parties, a segregated corporate trust account
(the “Collection Account”) for the purpose of receiving Collections from the
Collateral. The Collection Account shall be held by the Securities Custodian in
accordance with the Custody Agreement and shall at all times be maintained with
a Securities Intermediary which is an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign


{B2297203; 11}    - 46 -

--------------------------------------------------------------------------------





bank); provided, however, that at all times such depository institution or trust
company shall be a Qualified Institution. The Securities Custodian may establish
subaccounts within the Collection Account.
(ii)    To the extent there are uninvested amounts deposited in the Collection
Account, the Servicer, prior to the occurrence of a Revolving Period Termination
Event, and thereafter the Facility Agent, may direct the Securities Custodian to
invest all such amounts in Permitted Investments selected by the Servicer on
behalf of the Borrower or by the Facility Agent, as the case may be. Any such
Permitted Investments which are made prior to the occurrence of a Revolving
Period Termination Event and on any day other than the Business Day immediately
preceding a Payment Date shall mature not later than the Business Day
immediately preceding the next Payment Date following the date of such
investment, and otherwise any such Permitted Investments shall mature not later
than the next Business Day immediately following the date of such investment.
Any earnings (or losses) on investments of funds in the Collection Account shall
be credited (or debited) to the Collection Account. Neither the Facility Agent
nor the Securities Custodian shall be liable for the amount of any loss incurred
in respect of any investment of funds in the Collection Account.
(f)    Establishment of Tax Reserve Accounts.
(i)    In the event that the Borrower is required to establish a cash reserve as
contemplated by Section 4.1(k), the Borrower or the Servicer on its behalf shall
cause to be established and maintained in the name of the Borrower, a segregated
account for such reserve (each, a “Tax Reserve Account”) and shall cause such
Tax Reserve Account to be subject to an Account Control Agreement. The Borrower
shall on each Payment Date and in accordance with the Priority of Payments
deposit sufficient funds therein from the amounts otherwise available to pay any
Taxes being contested. Each Tax Reserve Account shall be subject to a security
interest in favor of the Facility Agent as agent for the Secured Parties and
shall be held by the Securities Custodian in accordance with the Custody
Agreement and shall at all times be maintained with a Securities Intermediary
which is an office or branch of a depository institution or trust company
organized under the laws of the United States or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank);
provided, however, that at all times such depository institution or trust
company shall be a Qualified Institution.
(ii)    Any and all funds at any time on deposit in, or otherwise standing to
the credit of, a Tax Reserve Account shall be available at the direction of the
Servicer to fund payment of the Tax in respect of which such Tax Reserve Account
was established. Upon receipt by the Securities Custodian and the Facility Agent
of a certification from the Servicer and an Opinion of Counsel that the
Borrower’s contest of the validity of a Tax for which a Tax Reserve Account


{B2297203; 11}    - 47 -

--------------------------------------------------------------------------------





was established has concluded and that all amounts, if any, payable with respect
to such Tax have been paid in full, the Securities Custodian shall at the
direction of the Servicer transfer funds on deposit in such Tax Reserve Account
to the Collection Account. On each Payment Date, any amounts on deposit in a Tax
Reserve Account in excess of the amount required to be held therein in order for
the Borrower to remain in compliance with Section 4.1(k) with respect to the
related Tax being contested shall be transferred by the Securities Custodian at
the direction of the Servicer to the Collection Account.
(iii)    To the extent there are uninvested amounts deposited in a Tax Reserve
Account, the Servicer, prior to the occurrence of a Revolving Period Termination
Event, and thereafter the Facility Agent may direct the Securities Custodian to
invest all such amounts in Permitted Investments selected by the Servicer on
behalf of the Borrower or by the Facility Agent, as the case may be. Any such
Permitted Investments shall mature not later than the Business Day immediately
following the date of such investment. Any earnings (and losses) on investments
of funds in a Tax Reserve Account shall be credited (or debited) to such Tax
Reserve Account. Neither the Facility Agent nor the Securities Custodian shall
be liable for the amount of any loss incurred in respect of any investment of
funds in any Tax Reserve Account.
(g)    Establishment and Maintenance of the Interest Reserve Account.
(i)    The Borrower or the Servicer on its behalf have heretofore established
and shall maintain in the name of the Borrower and assigned to the Facility
Agent as agent for the Secured Parties, a segregated corporate trust account
(the “Interest Reserve Account”). The Interest Reserve Account shall be held by
the Securities Custodian in accordance with the Custody Agreement and shall at
all times be maintained with a Securities Intermediary which is an office or
branch of a depository institution or trust company organized under the laws of
the United States or any one of the States thereof or the District of Columbia
(or any domestic branch of a foreign bank); provided, however, that at all times
such depository institution or trust company shall be a Qualified Institution.
(ii)    Deposits shall be made into the Interest Reserve Account in accordance
with the Priority of Payments, and the Borrower may make deposits into the
Interest Reserve Account from time to time from its funds not required to be
applied in accordance with the Priority of Payments.
(iii)    On each Payment Date, the Servicer shall direct the Securities
Custodian and, at the direction of the Servicer, the Securities Custodian shall
transfer funds on deposit in the Interest Reserve Account to the Collection
Account in an amount equal to the lesser of (i) the excess, if any, of (A) the
amounts required to be paid from the Collection Account pursuant to clauses (ii)
through (vi) and (viii) of Section 2.8(a) on such Payment Date, over (B)
Available Collections for such Payment Date (determined before giving effect to
any amounts transferred


{B2297203; 11}    - 48 -

--------------------------------------------------------------------------------





from the Interest Reserve Account) available for the payment thereof and (ii)
the amount then on deposit in the Interest Reserve Account.
(iv)    To the extent there are uninvested amounts deposited in the Interest
Reserve Account, the Servicer, prior to the occurrence of a Revolving Period
Termination Event, and thereafter the Facility Agent may direct the Securities
Custodian to invest all such amounts in Permitted Investments selected by the
Servicer on behalf of the Borrower or by the Facility Agent, as the case may be.
Any such Permitted Investments which are made prior to the occurrence of a
Revolving Period Termination Event and on any day other than the Business Day
immediately preceding a Payment Date shall mature not later than the Business
Day immediately preceding the next Payment Date following the date of such
investment, and otherwise any such Permitted Investments shall mature not later
than the next Business Day immediately following the date of such investment.
Any earnings (and losses) on investments of funds in the Interest Reserve
Account shall be credited or debited to the Interest Reserve Account. Neither
the Facility Agent nor the Securities Custodian shall be liable for the amount
of any loss incurred in respect of any investment of funds in the Interest
Reserve Account.
(h)    Qualified Institutions. In the event the Servicer has received notice
from the Facility Agent or otherwise has actual knowledge that a depositary
holding any of the Transaction Accounts ceases to be a Qualified Institution,
then the Servicer shall give notice thereof to the Facility Agent (if
applicable) and the Securities Custodian and within 60 days shall cause such
Transaction Account to become established and maintained with a Qualified
Institution.
(i)    Account Control Agreements. The Servicer and the Borrower shall at all
times cause each Transaction Account to be subject to the provisions of an
Account Control Agreement which shall be in full force and effect. The Facility
Agent agrees that it shall not deliver a notice of exclusive control pursuant to
any Account Control Agreement unless a Revolving Period Termination Event shall
have occurred and be continuing.
(j)    Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.
Section 7.5    Servicer Advances.
For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Collection Period was not received prior
to the end of such Collection Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent


{B2297203; 11}    - 49 -

--------------------------------------------------------------------------------





Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance or Unused Fees, the Servicer may make an advance
in the amount necessary to pay such Interest or Unused Fees (in either case, any
such advance, a “Servicer Advance”). Notwithstanding the preceding sentence, any
Successor Servicer will not be obligated to make any Servicer Advances. The
Servicer will deposit any Servicer Advances into the Collection Account on or
prior to 3:00 p.m. (New York City time) on the related Payment Date, in
immediately available funds.
Section 7.6    Realization Upon Defaulted Loans or Charged-Off Loans.
The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow the practices and
procedures set forth in the Management Manual in order to realize upon such
Related Property. Without limiting the foregoing, the Servicer may sell any such
Related Property with respect to any Defaulted Loan or Charged-Off Loan to the
Servicer or its Affiliates for a purchase price equal to the then fair market
value thereof; any such sale to be evidenced by a certificate of a Responsible
Officer of the Servicer delivered to the Facility Agent identifying the
Defaulted Loan or Charged-Off Loan and the Related Property, setting forth the
sale price of the Related Property and certifying that such sale price is equal
to the fair market value of such Related Property. In any case in which any such
Related Property has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the repossession of such Related Property
unless it reasonably determines that such repair and/or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the Securities Custodian for deposit into the
Collection Account the Recoveries received in connection with the sale or
disposition of Related Property with respect to a Defaulted Loan or Charged-Off
Loan.
Section 7.7    Optional Purchases and Sales of Transferred Loans; Releases of
Transferred Loans.
(a)    Subject to compliance with Section 7.7(d) and the assumptions set forth
in the legal opinion referred to in Section 3.1(a) with respect to substantive
consolidation and sale characterization, the Servicer may, at any time at its
option, request to purchase any Transferred Loan, together with any Related
Property, Insurance Policies, Loan Documents and Supplemental Interests related
thereto (collectively, the “Released Collateral”), with respect to which (i) the
Borrower or any Affiliate of the Borrower has received notice of the related
Obligor’s intention to prepay such Transferred Loan in full within a period of
not more than 60 days from the date of such notification, (ii) such Transferred
Loan is within 60 days of its maturity date and the Borrower or any Affiliate of
the Borrower has not received notice of the related Obligor’s intention to
refinance such Transferred Loan through a lender not Affiliated with the
Borrower or Servicer, (iii) the Servicer believes, in the exercise of its
reasonable discretion, that such Transferred Loan will likely, or has, become a
Defaulted Loan or a Charged-Off Loan or (iv) was a Rating Pending Loan on or
after the Sixth Restatement Effective Date and as to which DBRS has either
declined to provide a DBRS Credit Assessment or has provided a DBRS Credit
Assessment resulting in a Rating Factor of 4,770


{B2297203; 11}    - 50 -

--------------------------------------------------------------------------------





or higher; provided, however, that in any Annual Period, with respect to this
clause (iv), (A) the Servicer may purchase no more than two (2) Transferred
Loans pursuant to this Section 7.7(a) and (B) the aggregate outstanding
principal balance of Transferred Loans purchased pursuant to this Section 7.7(a)
shall not exceed 15% of the Collateral Value of all Eligible Loans as of the
last Payment Date for the immediately preceding Annual Period (prior to giving
effect to any such purchases on such Payment Date).
(b)    Subject to compliance with Section 7.7(d) and the assumptions set forth
in the legal opinion referred to in Section 3.1(a) with respect to substantive
consolidation and sale characterization, the Servicer may (i) at any time at its
sole election, request to purchase Released Collateral; provided that the
aggregate outstanding principal balance of Transferred Loans purchased during
any Annual Period pursuant to this clause (i) shall not exceed 10% of the
Collateral Value of all Eligible Loans, or (ii) at any time at its election but
subject to the written consent of the Required Lenders, request to purchase
Released Collateral that is not subject to purchase pursuant to Section 7.7(a);
provided that the aggregate outstanding principal balance of Transferred Loans
purchased during any Annual Period pursuant to this clause (ii) shall not exceed
10% of the Collateral Value of all Eligible Loans as of the last Payment Date
for the immediately preceding Annual Period (prior to giving effect to any such
purchases on such Payment Date). For purposes of compliance with this
Section 7.7(b), the Servicer may allocate a portion of a Loan constituting
Released Collateral to clause (i) and the remaining portion of such Loan to
clause (ii).
(c)    Subject to compliance with Sections 5.1(c) and 7.7(e) and to the release
of the applicable Released Collateral from the Collateral as provided in
Section 7.7(f), the Borrower may, at any time and from time to time at its
option and in consultation with the Servicer, sell Released Collateral to one or
more third parties that are not Affiliates of the Borrower; provided that any
such sale is upon fair and reasonable terms at a purchase price (the “Third
Party Purchase Price”), payable in cash, that is the fair market value for such
Released Collateral in the reasonable judgment of the Servicer; provided further
that, the aggregate outstanding principal balance of Transferred Loans sold
during any Annual Period pursuant to this Section 7.7(c) shall not exceed 20%
(or such higher percentage to which the Facility Agent shall have consented in
writing) of the Collateral Value of all Eligible Loans as of the last Payment
Date for the immediately preceding Annual Period (prior to giving effect to any
such sales on such Payment Date).
(d)    The Servicer may request purchase of Released Collateral pursuant to
Section 7.7(a) or (b) by providing at least five Business Days’ prior written
notice to the Borrower, the Facility Agent and each Managing Agent. The Borrower
may agree to such purchase provided that such Released Collateral shall have
been released from the Collateral as provided in Section 7.7(f). With respect to
any Released Collateral purchased pursuant to Section 7.7(a) or (b), the
Servicer shall enter into an agreement with the Borrower in substantially the
form of Exhibit H-1 and shall, on the date of purchase, remit to the Collection
Account in immediately available funds an amount equal to (i) in the case of any
purchase pursuant to Section 7.7(a)(iii), the outstanding principal balance of
such Transferred Loan as of the date of release, plus all accrued and unpaid
interest thereon (such amount, the “Release Price”) and (ii) in all other cases,
the Optional Purchase Price therefor. Upon each purchase of Released Collateral
by the Servicer pursuant to Section 7.7(a) or (b), subject to Section 7.7(f),
the Borrower shall automatically and without further action be


{B2297203; 11}    - 51 -

--------------------------------------------------------------------------------





deemed to transfer, assign and set-over to the Servicer all the right, title and
interest of the Borrower in, to and under such Released Collateral and all
monies due or to become due with respect thereto, all proceeds thereof and all
rights to security for any such Released Collateral, and all proceeds and
products of the foregoing (but excluding such Release Purchase Price or Optional
Purchase Price), free and clear of any Lien created pursuant to this Agreement.
(e)    The Borrower shall provide at least five Business Days’ prior written
notice to the Borrower, the Facility Agent and each Managing Agent (with a copy
to the Documentation Agent and the Collateral Custodian) of any sale of Released
Collateral pursuant to Section 7.7(c). With respect to any Released Collateral
sold pursuant to such Section, the Borrower shall enter into an agreement with
the third party purchaser thereof having customary purchase or sale terms and
documented with customary loan trading documentation or containing terms
substantially in the form of the terms set forth on Exhibit H-2 and shall, in
either case, on the date of sale, remit to the Collection Account in immediately
available funds an amount equal to the Third Party Purchase Price therefor.
Subject to Section 7.7(f), a sale of Released Collateral by the Borrower
pursuant to Section 7.7(c), and all monies due or to become due with respect
thereto, all proceeds thereof and all rights to security for any such Released
Collateral, and all proceeds and products of the foregoing (but excluding such
Third Party Purchase Price) shall be free and clear of any Lien created pursuant
to this Agreement.
(f)    In connection with any purchase of a Transferred Loan by the Servicer
pursuant to Section 7.7(a) or (b), any sale of a Transferred Loan by the
Borrower pursuant to Section 7.7(c) or any purchase of any Transferred Loan by
the Originator pursuant to Section 7.1 of the Purchase Agreement, but subject to
the conditions set forth in this Section 7.7(f), the Borrower, may from time to
time, upon providing at least five Business Days’ prior written notice to the
Facility Agent, each Managing Agent, the Documentation Agent, the Collateral
Custodian and the Securities Custodian, obtain releases of the security interest
of the Facility Agent (for the benefit of the Secured Parties) in such
Transferred Loan (together with any other Released Collateral related to such
Loan) by paying into the Collection Account an amount equal to the Release
Price, the Optional Purchase Price or the Third Party Purchase Price, as the
case may be. The security interest in favor of the Facility Agent, for the
benefit of the Secured Parties, in all Loans shall continue in effect until such
time as the full amount of the related Release Price, Optional Purchase Price or
Third Party Purchase Price, as the case may be, shall have been deposited into
the Collection Account. The Facility Agent will execute and deliver, at the
expense of the Borrower, such documentation evidencing such release as the
Borrower may reasonably request. The Borrower’s right to obtain a release of
Transferred Loans and other Released Collateral pursuant to this Section 7.7(f)
is subject to the conditions that, after giving effect to such release and to
such Loans ceasing to be Transferred Loans, (i) there shall exist no Revolving
Period Termination Event or Unmatured Termination Event, (ii) each of the
Borrowing Base Test, the Overcollateralization Ratio Test, the Required Equity
Test and the Interest Coverage Test shall be satisfied, (iii) such release would
cause any Collateral Quality Test which was satisfied immediately prior to such
exclusion to continue to be satisfied, and (iv) such release would maintain or
improve the Borrower’s degree of compliance with any Collateral Quality Test
which was not satisfied immediately prior to such release.


{B2297203; 11}    - 52 -

--------------------------------------------------------------------------------





(g)    If the Borrower has requested additional Advances to be made on a
Business Day that is also the date of a purchase of a Transferred Loan and the
Borrower has complied with Section 7.7(e) as of such date, then the Borrower may
elect to apply the Release Price or Optional Purchase Price, as the case may be,
to the simultaneous repayment of such Advances, notwithstanding any provisions
of Section 2.1, 2.2 or 2.3 to the contrary. In such circumstance, (x) if the
Release Price or Optional Purchase Price, as the case may be, exceeds such
aggregate amount of Advances, the Borrower shall pay only such excess into the
Collection Account (and the Lenders shall not advance any funds to the Borrower
in respect of such Advances), (y) if such aggregate amount of Advances exceeds
such Release Price or Optional Purchase Price, as the case may be, the Lenders
shall advance to the Borrower an aggregate amount equal to such excess (and the
Borrower shall make no payment in respect of such Release Price or Optional
Purchase Price, as the case may be, into the Collection Account), and (z) to the
extent so netted against the deposit of the Release Price or Optional Purchase
Price, as the case may be, such Advances shall have been deemed to have been
made, and such Release Price or Optional Purchase Price, as the case may be,
shall be deemed to have been concurrently deposited into the Collection Account
and applied to the repayment of such Advances.
(h)    The Borrower shall, at the sole expense of the Servicer, so long as the
Servicer is PCC or an Affiliate, and otherwise at the sole expense of the
Borrower, execute such documents and instruments of transfer as may be prepared
by the Servicer and take such other actions as shall reasonably be requested by
the Servicer to effect the transfer and release of Transferred Loans and other
Released Collateral pursuant to this Section 7.7.
Section 7.8    Representations and Warranties of the Servicer.
The initial Servicer hereby represents and warrants as follows:
(a)    Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.
(b)    Due Qualification. The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and/or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have a Material Adverse Effect.
The Servicer is qualified to do business as a corporation, is in good standing,
and has obtained all licenses and approvals as required under the laws of all
states in which the performance of its obligations pursuant to this Agreement
requires such qualification, standing, license or approval and where the failure
to qualify or obtain such license or approval would have a Material Adverse
Effect.
(c)    Power and Authority. The Servicer has the corporate power and authority
to execute and deliver this Agreement and each other Transaction Document to
which the Servicer is a party and to carry out its terms and the terms of the
Advisory Agreement. The Servicer has


{B2297203; 11}    - 53 -

--------------------------------------------------------------------------------





duly authorized (i) the execution, delivery and performance of this Agreement
and each other Transaction Document to which the Servicer is a party and (ii)
the performance of the Advisory Agreement, in each case by all requisite
corporate action.
(d)    No Violation. The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement, each other Transaction Document
to which the Servicer is a party and the Advisory Agreement by the Servicer
(with or without notice or lapse of time) will not or do not, as the case may
be, (i) conflict with, result in any breach of any of the terms or provisions
of, or constitute a default under, the articles of incorporation or bylaws of
the Servicer, or any Contractual Obligation to which the Servicer is a party or
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such Contractual Obligation (other than this Agreement), or (iii) violate
any Applicable Law.
(e)    No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or any other Transaction Document to which the Servicer is a
party or perform its obligations hereunder, under any such Transaction Document
or the Advisory Agreement.
(f)    Binding Obligation. This Agreement, each other Transaction Document to
which the Servicer is a party and the Advisory Agreement constitute legal, valid
and binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except as such enforceability may be
limited by (i) applicable Insolvency Laws and (ii) general principles of equity
(whether considered in a suit at law or in equity).
(g)    No Proceeding. There are no proceedings or investigations pending or
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, any other Transaction Document or the Advisory
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement any other Transaction Document or the Advisory
Agreement or (iii) seeking any determination or ruling that might (in the
reasonable judgment of the Servicer) have a Material Adverse Effect.
(h)    Reports Accurate. All Servicer Certificates, Monthly Reports, Quarterly
Reports, information, exhibits, financial statements, documents, books, Servicer
Records or other reports furnished or to be furnished by the Servicer to any
Agent or Lender in connection with this Agreement are and will be accurate, true
and correct in all material respects.
(i)    Properties and Rights. The Servicer (if applicable, taking into account
the services provided to it by the Subservicer under the Advisory Agreement) has
sufficient properties, assets, personnel, licenses and rights as are reasonably
necessary for the Servicer’s performance of its duties and obligations hereunder
in accordance with the terms hereof.
Section 7.9    Covenants of the Servicer.


{B2297203; 11}    - 54 -

--------------------------------------------------------------------------------





The Servicer hereby covenants that:
(a)    Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Transferred Loans
and Related Property and Loan Documents or any part thereof.
(b)    Preservation of Corporate Existence, etc. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect. The
Servicer will at all times (and, if applicable, taking into account the services
provided to it by the Subservicer under the Advisory Agreement) maintain
sufficient properties, assets, personnel, licenses and rights as are reasonably
necessary for the Servicer’s performance of its duties and obligations hereunder
in accordance with the terms hereof.
(c)    Obligations with Respect to Loans. The Servicer will duly fulfill and
comply with all material obligations on the part of the Borrower to be fulfilled
or complied with under or in connection with each Loan and will do nothing to
impair the rights of the Borrower or the Facility Agent as agent for the Secured
Parties or of the Secured Parties in, to and under the Collateral.
(d)    Preservation of Security Interest. The Servicer on behalf of the Borrower
will file (or cause or authorize the filing of) such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the interest of the
Facility Agent as agent for the Secured Parties in, to and under the Collateral.
(e)    Change of Name or Jurisdiction; Records. The Servicer (i) shall not
change its name or jurisdiction of incorporation, without 30 days’ prior written
notice to the Borrower and the Facility Agent, and (ii) shall not move, or
consent to the Collateral Custodian moving, the Loan Documents relating to the
Transferred Loans without 30 days’ prior written notice to the Borrower and the
Facility Agent and, in either case, will promptly take all actions required of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Facility Agent as agent for the Secured Parties on all
Collateral, and such other actions related thereto as the Facility Agent may
reasonably request.
(f)    Management Manual. The Servicer will (i) comply in all material respects
with the Management Manual in regard to each Transferred Loan and (ii) furnish
to the Facility Agent and each Managing Agent, at least 20 days prior to its
proposed effective date, prompt notice of any material change in the Management
Manual. The Servicer will not agree or otherwise permit to occur any material
change in the Management Manual, which change would impair the collectibility of
any Transferred Loan or otherwise adversely affect the interests or remedies of
the Facility Agent or the Secured Parties under this Agreement or any other
Transaction Document, without the prior written consent of the Facility Agent
(in its sole discretion).


{B2297203; 11}    - 55 -

--------------------------------------------------------------------------------





(g)    Revolving Period Termination Events. The Servicer, as soon as possible
and in any event within three (3) Business Days after having actual knowledge of
a Revolving Period Termination Event or Unmatured Termination Event, pursuant to
Section 8.1 or otherwise, will furnish to the Facility Agent and each Managing
Agent a written statement setting forth the details of such event and the action
that the Servicer proposes to take with respect thereto.
(h)    Extension or Amendment of Loans. The Servicer will not, except as
otherwise permitted in Section 7.4(a), extend, amend or otherwise modify the
terms of any Transferred Loan.
(i)    Other. The Servicer will furnish to the Borrower and to any Lender or
Agent such other information, documents records or reports respecting the
Transferred Loans or the condition or operations, financial or otherwise of the
Servicer as the Borrower or such Lender or Agent may from time to time
reasonably request in order to protect the respective interests of the Borrower,
such Lender, the Facility Agent or the Secured Parties under or as contemplated
by this Agreement.
(j)    Maintenance of Loan Register. The Servicer shall maintain with respect to
each Noteless Loan a register (each, a “Loan Register”) in which it will record
(i) the amount of such Loan, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor, (iv) the
date of origination of such Loan and (v) the maturity date of such Loan. At any
time a Noteless Loan is included as part of the Collateral pursuant to this
Agreement, the Servicer shall deliver to the Collateral Custodian a copy of the
related Loan Register, together with a certificate of a Responsible Officer of
the Servicer certifying to the accuracy of such Loan Register as of the Funding
Date of such Loan.
Section 7.10    Payment of Certain Expenses by Servicer.
The initial Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of legal counsel and independent accountants, Taxes imposed on the
Servicer, expenses incurred in connection with payments and reports pursuant to
this Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Borrower. In consideration for the payment by
the Borrower of the Servicing Fee, the initial Servicer will be required to pay
all reasonable fees and expenses owing to any bank or trust company in
connection with the maintenance of the Collection Account and the Backup
Servicer Fee pursuant to the Backup Servicing Agreement and the Custodian Fee
pursuant to the Custody Agreement. The initial Servicer shall be required to pay
such expenses for its own account and shall not be entitled to any payment
therefor other than the Servicing Fee.
Section 7.11    Reports.
(a)    Monthly Report. With respect to each Determination Date and the related
Collection Period, the Servicer will provide to the Borrower and the
Documentation Agent, on the


{B2297203; 11}    - 56 -

--------------------------------------------------------------------------------





related Reporting Date, a monthly statement (a “Monthly Report”) signed by a
Responsible Officer of the Servicer and substantially in the form of Exhibit D.
(b)    Quarterly Report. With respect to the June Collection Period, the
Servicer will provide to the Borrower and the Documentation Agent, no later than
the earlier of (i) 90 days after the end of each fiscal year of the Servicer or
(ii) the date on which the Servicer files a Form 10‑K (or any successor form for
the applicable fiscal year) with the Securities and Exchange Commission with
respect to such fiscal year, a quarterly valuation report of the Loans included
in the Collateral (a “Quarterly Report”) prepared by the Approved Valuation
Agent, in form and scope reasonably satisfactory to the Facility Agent. With
respect to each March, September and December Collection Period, the Servicer
will provide to the Borrower and the Documentation Agent, no later than the
earlier of (i) 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Servicer or (ii) the date on which the Servicer files
a Form 10‑Q (or any successor form) with the Securities and Exchange Commission
with respect to such fiscal quarter, a Quarterly Report prepared by the Approved
Valuation Agent.
(c)    Servicer Certificate. Together with each Monthly Report, the Servicer
shall submit to the Borrower and the Documentation Agent a certificate (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer and
substantially in the form of Exhibit E.
(d)    Originator Financial Statements. If PCC is not the Servicer, the Borrower
will submit to the Documentation Agent, promptly upon receipt thereof, the
quarterly and annual financial statements received from the Originator pursuant
to Section 6.1(a) of the Purchase Agreement.
(e)    Borrower and Servicer Financial Statements. The Servicer will submit to
the Documentation Agent the following financial statements:
(i)    within 90 days after the end of each fiscal year of the Servicer, (A) the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Servicer and its subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by the Servicer’s
independent public accountants to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Servicer and its subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the
requirements set forth in this clause (i)(A) may be fulfilled by filing with the
Securities and Exchange Commission a Form 10‑K (or any successor form) for the
applicable fiscal year, and (B) for each fiscal year during which the Borrower
is a subsidiary of the Servicer, unaudited consolidating balance sheets and
related statements of operations of the Servicer and its subsidiaries (including
the Borrower) as of the end of and for such year; and
(ii)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Servicer, (A) the consolidated balance sheet and


{B2297203; 11}    - 57 -

--------------------------------------------------------------------------------





related statements of operations, stockholders’ equity and cash flows of the
Servicer and its subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by the chief financial officer of the Servicer as presenting fairly in
all material respects the financial condition and results of operations of the
Servicer and its subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this
clause (ii)(A) may be fulfilled by filing with the Securities and Exchange
Commission a Form 10‑Q (or any successor form) for the applicable quarterly
period, and (B) for each such fiscal quarter during which the Borrower is a
subsidiary of the Servicer, unaudited consolidating balance sheets and related
statements of operations of the Servicer and its subsidiaries (including the
Borrower) as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year.
The Documentation Agent and, except as otherwise set forth in the Backup
Servicing Agreement, the Backup Servicer shall have no duty to review any of the
financial information set forth in such financial statements.
(f)    Distribution of Reports. Upon receipt of any Monthly Report, Quarterly
Report, Servicer’s Certificate, financial statements or other information,
pursuant to this Section 7.11, the Documentation Agent shall promptly furnish a
copy thereof to the Facility Agent, each Managing Agent and the Backup Servicer
or, upon notice of the availability thereof (which notice may be delivered by
email) make such copy available to such parties via the Documentation Agent’s
website. Upon receipt thereof, each Managing Agent shall promptly forward a copy
thereof to each Lender in its Lender Group.
Section 7.12    Annual Statements as to Compliance.
The Servicer will provide to the Borrower and the Documentation Agent, on or
before December 15 of each year an annual report signed by a Responsible Officer
of the Servicer certifying that (a) a review of the activities of the Servicer,
and the Servicer’s performance pursuant to this Agreement, for the twelve-month
period ending on the preceding September 30 of such year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such twelve-month period and no Servicer Termination Event has
occurred and is continuing (or if a Servicer Termination Event has so occurred
and is continuing, specifying each such event, the nature and status thereof and
the steps necessary to remedy such event, and, if a Servicer Termination Event
occurred during such year and no notice thereof has been given to the
Documentation Agent, specifying such Servicer Termination Event and the steps
taken to remedy such event).
On or before the date on which such annual statement (or such nine-month period
report, as the case may be) of the Servicer is due in each year, the Servicer
shall also cause to be delivered to the Documentation Agent a statement
substantially in the form of Exhibit I hereto from


{B2297203; 11}    - 58 -

--------------------------------------------------------------------------------





a firm of internationally recognized independent public accountants which are
reasonably satisfactory to the Facility Agent indicating that, based on
procedures agreed upon by such firm and the Servicer and which are reasonably
satisfactory to the Facility Agent, (i) that such firm has reviewed the Monthly
Reports, Quarterly Reports, Servicer’s Certificates, Loan Lists and valuations
reports from the Approved Valuation Agent received since the last review and
applicable information from the Servicer, (ii) that the calculations within
those Monthly Reports, Quarterly Reports and Servicer’s Certificates have been
performed in accordance with the applicable provisions of this Agreement, (iii)
the Aggregate Purchased Loan Balance and the Net Portfolio Collateral Balance as
of the immediately preceding Payment Date, (iv) the extent of compliance of the
Collateral with the criteria set forth in the definitions of “Eligible Loans”
and “Borrowing Base Eligible Loans,” and (v) each of the Loans in the Loan List
conforms to the stated characteristics listed for such Loan. In the event such
firm of independent public accountants requires the Facility Agent to agree to
the procedures performed by such firm, the Facility Agent, without undertaking
any obligation to pay fees or other amounts to such firm, shall do so at the
direction of the Required Lenders, but need not make any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures. The independent
public accountants report shall also indicate that the firm is independent of
the Servicer and the Borrower within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.
Upon receipt of any report or statement pursuant to this Section 7.12, the
Documentation Agent shall furnish a copy thereof to the Facility Agent, each
Managing Agent and the Backup Servicer or, upon notice of the availability
thereof (which notice may be delivered by email) make such copy available to
such parties via the Documentation Agent’s website.
Section 7.13    Limitation on Liability of the Servicer and Others.
Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, any Agent or Lender or
any other Person for any action taken or for refraining from the taking of any
action expressly provided for in this Agreement; provided, however, that this
provision shall not protect the Servicer or any such Person against any
liability that would otherwise be imposed by reason of its willful misfeasance,
bad faith or negligence in the performance of duties or by reason of its willful
misconduct hereunder.
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability. The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.
Section 7.14    The Servicer Not to Resign.


{B2297203; 11}    - 59 -

--------------------------------------------------------------------------------





The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law. Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower, the Facility Agent
and each Managing Agent. To the extent permissible and in accordance with
Applicable Law, no such resignation shall become effective until a successor
shall have assumed the responsibilities and obligations of the Servicer in
accordance with the terms of this Agreement. Notwithstanding the foregoing, if
the Backup Servicer is acting as Successor Servicer, the Servicer may resign
upon 60 days prior written notice to the parties hereto, provided that (i) a
successor shall have assumed the responsibilities and obligations of the
Servicer in accordance with the terms of this Agreement and (ii) if a successor
Servicer does not take office within 150 days after the retiring Servicer gives
notice, the retiring Servicer may petition a court of competent jurisdiction for
the appointment of a successor Servicer.
Section 7.15    Access to Certain Documentation and Information Regarding the
Loans.
The Borrower or the Servicer, as applicable, shall provide to the Facility
Agent, each Managing Agent and the Backup Servicer access to the Loan Documents
and all other documentation regarding the Loans included as part of the
Collateral and the Related Property, such access being afforded without charge
but only (i) upon reasonable prior notice, (ii) during normal business hours and
(iii) subject to the Servicer’s normal security and confidentiality procedures.
From and after (x) the Closing Date and periodically thereafter at the
discretion of the Facility Agent (but in no event limited to fewer than twice
per calendar year), the Facility Agent, on behalf of and with the input of each
Lender, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of a Revolving Period Termination Event, the Facility
Agent and each Managing Agent and Lender may review the Borrower’s and the
Servicer’s collection and administration of the Transferred Loans in order to
assess compliance by the Servicer with the Servicer’s written policies and
procedures, as well as with this Agreement, which review shall not be limited in
scope or frequency, nor restricted in period. The Facility Agent may also
conduct an audit (as such term is used in clause (x) of this Section 7.15) of
the Transferred Loans, Loan Documents and Records in conjunction with such a
review. The Borrower shall bear the cost of such reviews and audits in
accordance with the Priority of Payments, provided that the Borrower shall not
be required to bear such costs in excess of $15,000 in any twelve month period.
Section 7.16    Merger or Consolidation of the Servicer.
The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:


{B2297203; 11}    - 60 -

--------------------------------------------------------------------------------





(i)    the Person formed by such consolidation or into which the Servicer is
merged or the Person that acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be, if the Servicer is
not the surviving entity, organized and existing under the laws of the United
States or any State or the District of Columbia and shall expressly assume, by
an agreement supplemental hereto, executed and delivered to the Borrower, the
Facility Agent and each Managing Agent, in form satisfactory to the Borrower and
the Facility Agent, the performance of every covenant and obligation of the
Servicer hereunder (to the extent that any right, covenant or obligation of the
Servicer, as applicable hereunder, is inapplicable to the successor entity, such
successor entity shall be subject to such covenant or obligation, or benefit
from such right, as would apply, to the extent practicable, to such successor
entity);
(ii)    the Servicer shall have delivered to the Borrower, the Documentation
Agent and each Managing Agent an Officer’s Certificate that such consolidation,
merger, conveyance or transfer and such supplemental agreement comply with this
Section 7.16 and that all conditions precedent herein provided for relating to
such transaction have been complied with and an Opinion of Counsel that such
supplemental agreement is legal, valid and binding with respect to the successor
entity and that the entity surviving such consolidation, conveyance or transfer
is organized and existing under the laws of the United States or any State or
the District of Columbia. The Borrower, the Facility Agent and each Managing
Agent shall receive prompt written notice of such merger or consolidation of the
Servicer; and
(iii)    after giving effect thereto, no Revolving Period Termination Event or
Unmatured Termination Event shall have occurred.
Section 7.17    Identification of Records.
The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Facility Agent has the
interest therein granted by Borrower pursuant to this Agreement.
Section 7.18    Servicer Termination Events.
If any one of the following events (a “Servicer Termination Event”) shall occur
and be continuing on any day:
(i)    any failure by the Servicer to make any payment, transfer or deposit as
required by this Agreement and, except with respect to payments, transfers or
deposits required in connection with the occurrence of the Scheduled Maturity
Date, such failure shall have continued without cure for a period of two
Business Days; or


{B2297203; 11}    - 61 -

--------------------------------------------------------------------------------





(ii)    any failure by the Servicer to give instructions or notice to the
Borrower, any Lender or Managing Agent and/or the Facility Agent as required by
this Agreement or to deliver any Required Reports hereunder on or before the
date occurring three Business Days after the date such instructions, notice or
report is required to be made or given, as the case may be, under the terms of
this Agreement; or
(iii)    any representation or warranty made or deemed made by the Servicer
hereunder or under any other Transaction Document to which it is a party shall
prove to be incorrect in any material respect as of the time when the same shall
have been made and, in each case if such incorrectness is reasonably able to be
remedied, when such incorrectness continues unremedied for more than fifteen
(15) days after the first to occur of (i) the date on which written notice of
such incorrectness requiring the same to be remedied shall have been given to
the Servicer by the Borrower, the Facility Agent, any Lender or Managing Agent
or the Collateral Custodian and (ii) the date on which the Servicer becomes
aware thereof; or
(iv)    any failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or any other Transaction Document, other than those expressly
addressed in another clause of this Section 7.18, to which it is a party as
Servicer and, in each case if such failure is reasonably able to be remedied,
when such failure continues unremedied for more than fifteen (15) days after the
first to occur of (i) the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Servicer by the Borrower,
the Facility Agent, any Managing Agent or Lender or the Collateral Custodian and
(ii) the date on which the Servicer becomes aware thereof; or
(v)    the Servicer shall fail to service the Transferred Loans in accordance
with the Management Manual; or
(vi)    the occurrence of any Event of Default; or
(vii)    an Insolvency Event shall occur with respect to the Servicer or the
Subservicer; or
(viii)    the Servicer agrees or consents to, or otherwise permits to occur, any
amendment, modification, change, supplement or revision of or to the Management
Manual in whole or in part that could reasonably be expected to have a material
adverse effect upon the Transferred Loans or interest of any Lender, without the
prior written consent of the Facility Agent; or
(ix)    the Servicer or Subservicer shall be in (A) default in the payment of
any Indebtedness in an individual or aggregate principal amount (or having a
facility amount) in excess of (1) in the case of the Servicer, $25,000,000


{B2297203; 11}    - 62 -

--------------------------------------------------------------------------------





or (2) in the case of the Subservicer, $1,000,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (B) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
stated maturity, or to cause the termination of any related lending commitment
prior to the stated termination date thereof (any applicable grace period having
expired); or
(x)    (A) a (x) final judgment for the payment of money in excess of (1) in the
case of the Servicer, $25,000,000 or (2) in the case of the Subservicer,
$1,000,000 (individually or in the aggregate) or (y) final non-appealable
judgment for the payment of money in excess of (1) in the case of the Servicer,
$25,000,000 or (2) in the case of the Subservicer, $2,500,000 individually shall
have been rendered against the Servicer or the Subservicer by a court of
competent jurisdiction, and such judgment, decree or order shall continue
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution, or (B) the Servicer or Subservicer shall have made payments of
amounts in excess of (1) in the case of the Servicer, $25,000,000 or (2) in the
case of the Subservicer, $1,000,000 in settlement of any litigation, provided
that any judgment rendered against the Subservicer shall be deemed a judgment
rendered against the Servicer for purposes of this clause (x) if the Servicer
shall satisfy such judgment from its own funds by reason of an indemnification
obligation; or
(xi)    the Tangible Net Worth of the Servicer at the end of any of the
Servicer’s fiscal quarters shall be less than the Minimum Tangible Net Worth; or
(xii)    any Material Adverse Change occurs in the financial condition of the
Servicer or the Subservicer; or
(xiii)    any Change-in-Control of the initial Servicer or the Subservicer
occurs without the prior written consent of the Borrower and the Facility Agent;
or
(xiv)    the Advisory Agreement shall be terminated, whether by action of either
party thereto, by operation of law or by reason of its failure to be renewed, or
otherwise the Advisory Agreement shall cease to be in full force and effect; or
the Advisory Agreement shall have been amended or otherwise modified, without
the prior written consent of the Facility Agent, in a manner that might (in the
reasonable judgment of the Facility Agent) have a Material Adverse Effect; or
PCM shall cease to be the adviser under the Advisory Agreement;


{B2297203; 11}    - 63 -

--------------------------------------------------------------------------------





then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied within three Business
Days or, if a cure period is applicable thereto, within three Business days
following the expiration of such cure period, the Facility Agent may, or at the
direction of the Required Lenders shall, by written notice to the Servicer and
the Backup Servicer (a “Servicer Termination Notice”), subject to the provisions
of Section 7.19, terminate all of the rights and obligations of the Servicer as
Servicer under this Agreement. The Borrower shall pay all reasonable set-up and
conversion costs associated with the transfer of servicing rights to the
Successor Servicer in accordance with the Priority of Payments.
Section 7.19    Appointment of Successor Servicer.
(a)    On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to Section 7.18, the Servicer shall continue to perform all servicing
functions under this Agreement until the date on which a successor is appointed
as provided in this Section. The Required Lenders may, in their sole discretion,
appoint the Backup Servicer as the Servicer hereunder, and the Backup Servicer
shall within twenty (20) Business Days assume all obligations of the Servicer
hereunder, and all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Backup Servicer; provided, however, that any
Successor Servicer (including the Backup Servicer) shall not (i) be responsible
or liable for any past actions or omissions of the outgoing Servicer, (ii) have
any obligations to perform advancing or repurchase obligations, if any, of the
Servicer or predecessor Servicer unless it elects to do so in its sole
discretion, (iii) have any obligation to pay any of the fees and expenses of any
other party to the transaction contemplated hereby, (iv) have any liability with
respect to the performance of the Subservicer or any other sub-servicers
appointed by any prior Servicer, (v) make any of the representations and
warranties of the Servicer under this Agreement (other than the representations
and warranties set forth in the Backup Servicing Agreement) or (vi) have any
obligation to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties hereunder or in the exercise of any
of its rights and powers, if, in its reasonable judgment, it shall believe that
repayment of such funds or adequate indemnity against such risk or liability is
not assured to it. The Backup Servicer, solely with respect to any Loans to
Obligors organized or incorporated in one or more Permitted Jurisdictions, shall
have no obligation to assume the servicing of such Loans pursuant to this
Agreement other than for invoicing and acting as a system of record with respect
to such Loans, unless with respect to any such Loan (x) the Obligor is
registered to do business in the United States and/or one of the states of the
United States, (y) the Loan is governed by United States law or the law of one
of the states of the United States, and (z) the contact information for the
Obligor under such Loan is in the United States. For any Loans to Obligors
organized or incorporated in Permitted Jurisdictions that do not satisfy the
qualifications set forth in the immediately foregoing sentence and the Backup
Servicer has otherwise become the Servicer, the predecessor Servicer shall
continue to perform all servicing functions under this Agreement with respect to
such Loans until such time as one or more eligible successor loan servicers or
managers with respect to such Loans are appointed by the Required Lenders in
their sole discretion, at which time such eligible successor loan servicers or
managers shall assume all obligations of the predecessor Servicer hereunder with
respect to such Loans, and all authority and power of the Servicer under this
Agreement with respect to such Loans shall pass to and be vested in such
eligible successor loan servicers or managers. To the extent that at any time
there is more than one servicer in respect of the Loans, the Senior Servicing
Fee or the


{B2297203; 11}    - 64 -

--------------------------------------------------------------------------------





Subordinate Servicing Fee, as applicable, payable hereunder shall be allocated
to each servicer pro rata on the basis of the aggregate Outstanding Loan Balance
serviced or managed by such servicer. For the avoidance of doubt, the Backup
Servicer as Servicer shall have no responsibility to exercise the Borrower’s or
any Secured Party’s rights and remedies with respect to any portion of a Loan
whose Obligor is organized or incorporated in a Permitted Jurisdiction that does
not meet the qualifications described in subclauses (x), (y) and (z) of this
Section 7.19(a). If the Required Lenders do not appoint the Backup Servicer as
successor Servicer, there is no Backup Servicer or the Backup Servicer is
unwilling or unable to assume such obligations on such date or the Backup
Servicer shall resign as Servicer pursuant to Section 7.14, then the Facility
Agent shall as promptly as possible appoint an alternate successor servicer to
act as Servicer (in each such case, the “Successor Servicer”), and such
Successor Servicer shall accept its appointment by a written assumption in a
form acceptable to the Facility Agent.
(b)    Upon its appointment as Successor Servicer, the Backup Servicer (subject
to Section 7.19(a) and the terms of the Backup Servicing Agreement) or the
alternate successor servicer, as applicable, shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement, shall assume all Servicing Duties hereunder and shall be subject to
all the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Backup Servicer or the
Successor Servicer, as applicable. Any Successor Servicer shall be entitled,
with the prior consent of the Facility Agent, to appoint agents to provide some
or all of its duties hereunder, provided that no such appointment shall relieve
such Successor Servicer of the duties and obligations of the Successor Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Termination Event.
(c)    All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the Successor Servicer, and
the Successor Servicer is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Successor Servicer
in effecting the termination of the responsibilities and rights of the Servicer
to conduct servicing on the Collateral, including the transfer to the Successor
Servicer for the administration by it of all cash amounts that shall at the time
be held by Servicer for deposit, or have been deposited by the Servicer, or
thereafter received with respect to the Loans and the delivery to the Successor
Servicer in an orderly and timely fashion of all files and records with respect
to the Loans and a computer tape in readable form containing all information
necessary to enable the Successor Servicer to service the Loans. In addition,
the Servicer agrees to cooperate and use its best efforts, at the Servicer’s
expense, to provide the Successor Servicer, with reasonable access (including at
the premises of the Servicer) to Servicer’s employees and any and all of the
books, records (in electronic or other form) or other information reasonably
requested by it to enable the Successor Servicer, to assume the servicing
functions hereunder and to maintain a list of key servicing personnel and
contact information.


{B2297203; 11}    - 65 -

--------------------------------------------------------------------------------





(d)    Upon the Backup Servicer receiving notice that it is required to serve as
the Servicer hereunder pursuant to the foregoing provisions of this
Section 7.19, the Backup Servicer will promptly begin the transition to its role
as Successor Servicer.
(e)    The predecessor Servicer shall pay all Transition Costs of the Backup
Servicer incurred in transitioning to its role as Servicer.
Section 7.20    Exclusion of Loans.
The Servicer (on behalf of the Borrower) may by notice to the Facility Agent
elect to exclude all or a portion of one or more Eligible Loans (as applicable,
“Excluded Loans”) from the Net Portfolio Collateral Balance; provided that (i)
the Overcollateralization Ratio Test would be satisfied after giving effect to
such exclusion, (ii) such exclusion would cause any Collateral Quality Test
which was satisfied immediately prior to such exclusion to continue to be
satisfied, and (iii) such exclusion would maintain or improve the Borrower’s
degree of compliance with any Collateral Quality Test which was not satisfied
immediately prior to such exclusion.
Section 7.21    Determination of Certain Collateral Quality Tests.
Promptly after receiving a Monthly Report, Funding Request or any notice of the
Borrower’s acquisition of any Loan or of any proposed release of any Loan from
the Collateral (whether pursuant to Section 7.7 hereof, by reason of the
repurchase or substitution thereof pursuant to Section 7.1 or 7.2 of the
Purchase Agreement or otherwise, but excluding any release in connection with a
realization upon the Collateral in accordance with Section 6.3 hereof) and a
loan tape in Microsoft Excel format, the Documentation Agent, based solely on
the information contained in the loan tape without any independent verification,
shall promptly (i) calculate the Weighted Average Rating Factor by reference to
the table set forth in the definition of “Rating Factor” using the values set
forth in the applicable Monthly Report on the tab referencing “Collateral
Summary Report”, (ii) calculate the Weighted Average Recovery Rate by reference
to the definition of “Recovery Rate” using the values set forth in the
applicable Monthly Report on the tab referencing “Collateral Summary Report”,
(iii) calculate the Diversity Score by reference to the Diversity Score Table
set forth in Annex III hereto for the related Aggregate Industry Equivalent Unit
Score set forth therein in accordance with the provisions of such Annex using
the values set forth in the applicable Monthly Report on the tab referencing
“Diversity Score”, and (iv) provide the Servicer with a report of such
calculations and of any discrepancies with the Weighted Average Rating Factor,
Weighted Average Recovery Rate or Diversity Score calculated by the Borrower, or
by the Servicer on its behalf.
Section 7.22    Collateral Quality Matrix Grid.
For purposes of this Agreement, the Grid Column applicable at any time shall be
the highest Grid Column for which each of the Borrowing Base Test, the
Overcollateralization Ratio Test and each of the Collateral Quality Tests is
satisfied. If no Grid Column satisfies such condition, Grid Column (1) shall
apply. The Borrower or the Servicer, as applicable, shall specify the then
applicable Grid Column in each Borrower Notice and each Monthly Report and shall
give written notice of the applicable Grid Column to the Facility Agent and the
Documentation Agent each other time when under the terms of this Agreement or
another Transaction Document compliance with


{B2297203; 11}    - 66 -

--------------------------------------------------------------------------------





the Borrowing Base Test, the Overcollateralization Ratio Test or any Collateral
Quality Test is required to be determined.
ARTICLE VIII    

REVOLVING PERIOD TERMINATION EVENTS AND EVENTS OF DEFAULT
Section 8.1    Revolving Period Termination Events.
If any of the following events (each, a “Revolving Period Termination Event”)
shall occur and be continuing:
(i)    the occurrence of any Event of Default; or
(ii)    the Rolling Three-Month Default Ratio shall exceed 7.5%; or
(iii)    the Rolling Three-Month Charged-Off Ratio shall exceed 5.0%; or
(iv)    on any Determination Date, the Interest Coverage Test is not satisfied;
then, and in any such event, the Facility Agent shall, at the request of the
Required Lenders, by notice to the Borrower declare the Revolving Period
Termination Date to have occurred, without demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event that the Revolving Period Termination Event described in
clause (i) above has occurred, the Revolving Period Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. Upon (A) the Facility Agent’s
receipt of written notice of the occurrence of any Revolving Period Termination
Event from the Required Lenders, (B) the Facility Agent’s declaration that the
Revolving Period Termination Date shall have occurred pursuant to this
Section 8.1, or (C) receipt by the Facility Agent of notice from any other
Agent, any Lender, the Borrower or the Servicer of the occurrence of an Event of
Default resulting in the automatic occurrence of the Revolving Period
Termination Date pursuant to the proviso to the preceding sentence, the Facility
Agent shall promptly notify the Documentation Agent thereof. The Documentation
Agent shall promptly forward a copy of any such notice received by it to the
Borrower, the Servicer, the Backup Servicer and each Managing Agent, and each
Managing Agent shall promptly forward a copy of any such notice received by it
to each Lender in its Lender Group.
Section 8.2    Events of Default.
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
(i)    In the event that all Outstanding Borrowings, all accrued and unpaid
Interest and Unused Fees and all other Obligations shall not have been paid or
repaid in full on the Maturity Date (regardless of the availability of funds
therefor); or


{B2297203; 11}    - 67 -

--------------------------------------------------------------------------------





(ii)    except as set forth in clause (i) above, the Borrower shall default in
the payment of any other amounts required to be made under the terms of this
Agreement (regardless of the availability of funds therefor in accordance with
the Priority of Payments), and such failure shall not have been cured on or
prior to the next following Payment Date; or
(iii)    the Borrower shall fail on any Payment Date to disburse amounts
available in the Collection Account in accordance with the Priority of Payments,
which failure continues for a period of two Business Days; or
(iv)    any representation or warranty made or deemed made by the Borrower or
the Originator hereunder or under any other Transaction Document to which it is
a party shall prove to be incorrect in any material respect as of the time when
the same shall have been made and, in each case if such incorrectness is
reasonably able to be remedied, when such incorrectness continues unremedied for
more than fifteen (15) days after the first to occur of (A) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to such Person by the Facility Agent, any Lender or Managing
Agent or the Collateral Custodian and (B) the date on which such Person becomes
aware thereof; or
(v)    the Borrower or the Originator shall fail to perform or observe in any
material respect any term, covenant or agreement of the Borrower or the
Originator, as the case may be, set forth in any other Transaction Document to
which it is a party, and, in each case if such failure is reasonably able to be
remedied, when such failure continues unremedied or more than fifteen (15) days
after the first to occur of (x) the date on which written notice of such failure
requiring the same to be remedied shall have been given to such Person by the
Facility Agent, any Lender or Managing Agent or the Collateral Custodian and (y)
the date on which such Person becomes aware thereof; or
(vi)    the Facility Agent, as agent for the Secured Parties, shall fail for any
reason to have a valid and perfected first priority security interest in any of
the Collateral; or
(vii)    an Insolvency Event shall occur with respect to the Borrower; or
(viii)    an Insolvency Event shall occur with respect to the Originator; or
(ix)    the Originator shall be in (A) default in the payment of any
Indebtedness in an individual or aggregate principal amount (or having a
facility amount) in excess of $25,000,000 beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (B) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required,


{B2297203; 11}    - 68 -

--------------------------------------------------------------------------------





any such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its stated maturity, or to cause the
termination of any related lending commitment prior to the stated termination
date thereof (any applicable grace period having expired); or
(x)    (A) (x) a final judgment for the payment of money in excess of
$25,000,000 (individually or in the aggregate) or a final non-appealable
judgment for the payment of money in excess of $2,500,000 individually shall
have been rendered against the Originator, or (y) a final non-appealable
judgment for the payment of money in excess of $1,000,000 (individually or in
the aggregate) shall have been rendered against the Borrower by a court of
competent jurisdiction or (z) a final judgment for the payment of money in
excess of $1,000,000 (individually or in the aggregate) shall have been rendered
against the Borrower by a court of competent jurisdiction and, if such judgment
relates to the Originator, such judgment, decree or order shall continue
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution, or (B) the Originator or the Borrower, as the case may be, shall
have made payments of amounts in excess of $25,000,000 or $1,000,000
(individually or in the aggregate), respectively, in settlement of any
litigation; or
(xi)    the Borrower shall become required to register as an “investment
company” under the 1940 Act; or
(xii)    the Originator ceases to be an “investment company” that has elected to
be regulated as a “business development company” within the meaning of the 1940
Act or to be qualified as a “regulated investment company” for purposes of the
Internal Revenue Code; or
(xiii)    the business and other activities of the Borrower or Originator,
including the consummation and conduct of the transactions contemplated by the
Transaction Documents to which the Borrower or Originator is a party result in a
violation by the Originator, the Borrower, or any other person or entity of the
1940 Act or the rules and regulations promulgated thereunder; or
(xiv)    on any Measurement Date, the Borrowing Base Test shall not be
satisfied, and such failure shall continue for more than two (2) Business Days;
or
(xv)    on any Measurement Date, the Overcollateralization Ratio Test shall not
be satisfied, and such failure shall continue for more than two (2) Business
Days; or
(xvi)    on any Measurement Date, the Required Equity Test shall not be
satisfied, and such failure shall continue for more than two (2) Business Days;
or
(xvii)    the Originator shall fail to maintain “asset coverage,” as defined in
and determined pursuant to Sections 18 and 61 of the 1940 Act, of at least the
percentage applicable to the Originator as may be set forth in such Sections 18
and 61 as in effect from time to time; or


{B2297203; 11}    - 69 -

--------------------------------------------------------------------------------





(xviii)    a Servicer Termination Event occurs; or
(xix)    the common shares of the Originator shall cease to be listed for
trading on a recognized United States national securities exchange; or
(xx)    any Material Adverse Change occurs in the financial condition of the
Borrower or the Originator; or
(xxi)    any Change-in-Control of the Borrower or the Originator occurs; or
(xxii)    the occurrence of any Key Person Event; or
(xxiii)    the Borrower agrees or consents to, or otherwise permits to occur,
any amendment, modification, change, supplement or revision of or to the
Management Manual in whole or in part that could have a material adverse effect
upon the Transferred Loans or interest of any Lender, without the prior written
consent of the Required Lenders;
then, and in any such event, the Facility Agent may, or shall at the request of
the Required Lenders, by notice to the Borrower, (A) declare the occurrence of
the Revolving Period Termination Date and/or (B) declare the occurrence of the
Maturity Date and the acceleration of all Outstanding Borrowings and all other
amounts owing by the Borrower under this Agreement, and thereupon all
Outstanding Borrowings and all other amounts owing by the Borrower under this
Agreement shall become immediately due and payable, without demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event that an Event of Default described in
clause (vii) or (xi) above has occurred, such acceleration shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. Upon its receipt of written notice of
the occurrence of any Event of Default from the Required Lenders or upon the
Facility’s Agent declaration that the Obligations shall have been accelerated
pursuant to this Section 8.2, the Facility Agent shall promptly notify the
Documentation Agent thereof. The Documentation Agent shall promptly forward a
copy of any such notice received by it to each Managing Agent and the Backup
Servicer, and each Managing Agent shall promptly forward a copy of any such
notice received by it to each Lender in its Lender Group.
ARTICLE IX    

INDEMNIFICATION
Section 9.1    Indemnities by the Borrower.
(a)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify the Agents (in
their capacities as such or, if applicable, in their capacities as structuring
or placement agents with respect to this Agreement), the Lenders, the Backup
Servicer, any Successor Servicer, the Collateral Custodian, the Securities
Custodian, any Secured Party or its assignee and each of their respective
Affiliates and officers, directors, employees, members and agents thereof
(collectively, the “Indemnified Parties”), from and against any and all damages,
losses, claims, liabilities and related costs and


{B2297203; 11}    - 70 -

--------------------------------------------------------------------------------





expenses, including reasonable and documented attorneys’ fees and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”
and calculated without duplication of Indemnified Amounts paid by the Servicer
pursuant to Section 9.2) awarded against or incurred by, any such Indemnified
Party arising out of or as a result of this Agreement (including the structuring
hereof and syndication of commitments hereunder to the extent that any such
Indemnified Party had been engaged therefor), excluding, however, Indemnified
Amounts with respect to an Indemnified Party to the extent resulting from
(x) gross negligence, willful misconduct or bad faith on the part of such
Indemnified Party as determined in a final and nonappealable judgment or order
of a court of competent jurisdiction or (y) a claim brought by the Borrower or
the Servicer against such Indemnified Party for breach in bad faith of such
Indemnified Party’s obligations hereunder or under any other Transaction
Document (including, in each case, the structuring hereof or syndication of
commitments hereunder) as to which such breach shall have been found to have
occurred by a final and nonappealable judgment or order of a court of competent
jurisdiction or (z) without limitation of the Borrower’s obligations under
Section 2.13, under any Federal, state or local income or franchise taxes or any
other Tax imposed on or measured by income (or any interest or penalties with
respect thereto or arising from a failure to comply therewith) required to be
paid by such Indemnified Party in connection herewith to any taxing authority.
Without limiting the foregoing, the Borrower shall indemnify the Indemnified
Parties for Indemnified Amounts relating to or resulting from:
(i)    any Loan treated as or represented by the Borrower to be an Eligible Loan
that is not at the applicable time an Eligible Loan;
(ii)    reliance on any representation or warranty made or deemed made by the
Borrower (or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;
(iii)    the failure by the Borrower (or one of its Affiliates) to comply with
any term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, or with any Applicable Law with
respect to any Loan comprising a portion of the Collateral, or the nonconformity
of any Loan, the Related Property with any such Applicable Law or any failure by
the Originator, the Borrower or any Affiliate thereof to perform its respective
duties under the Loans included as a part of the Collateral;
(iv)    the failure to vest and maintain vested in the Facility Agent a first
priority perfected security interest in the Collateral;
(v)    the failure to file or authorize filing, or any delay in filing or
authorizing filing, financing statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Laws
with respect to any Collateral whether at the time of any Advance or at any
subsequent time and as required by the Transaction Documents;


{B2297203; 11}    - 71 -

--------------------------------------------------------------------------------





(vi)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Loan included as
part of the Collateral that is, or is purported to be, an Eligible Loan
(including a defense based on the Loan not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms);
(vii)    any failure of the Borrower (or one of its Affiliates) to perform its
duties or obligations in accordance with the provisions of this Agreement or any
failure by the Borrower or any Affiliate thereof to perform its respective
duties under the Transferred Loans;
(viii)    any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;
(ix)    the failure by Borrower to pay when due any Taxes for which the Borrower
is liable, including sales, excise or personal property taxes payable in
connection with the Collateral;
(x)    any repayment by the Facility Agent or a Secured Party of any amount
previously distributed in reduction of Outstanding Borrowings or payment of
Interest or any other amount due hereunder, in each case which amount the
Facility Agent or such Secured Party believes in good faith is required to be
repaid;
(xi)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or in respect of any Loan included as part of
the Collateral or the Related Property included as part of the Collateral;
(xii)    any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Transferred Loan or the Related Property or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including any provision of the Bankruptcy Code;
(xiii)    the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Facility Agent,
Collections on the Collateral remitted to the Borrower or any such agent or
representative in accordance with the terms hereof or the commingling by the
Borrower or any Affiliate of any collections; or
(xiv)    any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the United States Department of


{B2297203; 11}    - 72 -

--------------------------------------------------------------------------------





State or other Governmental Authority administering Anti-Terrorism Laws against,
and all costs and expenses (including counsel fees and disbursements) incurred
in connection with defense thereof by, any Indemnified Party, as a result of
conduct of the Borrower, the Originator or any of their respective agents or
representatives that violates a Sanction.
(b)    Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Borrower to the applicable Indemnified Party in accordance
with the Priority of Payments. If the Borrower makes any indemnity payment
pursuant to this Section 9.1 and the recipient thereafter collects any payments
from other persons in respect of such Indemnified Amounts, the recipient shall
repay to the Borrower an amount equal to the amount it has collected from other
persons in respect of such Indemnified Amounts.
(c)    If for any reason the indemnification provided above in this Section 9.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
(d)    The obligations of the Borrower under this Section 9.1 shall survive the
resignation or removal of any Agent and the termination of this Agreement but
only with respect to any actions or omissions prior to such resignation, removal
or termination.
(e)    The parties hereto agree that the provisions of this Section 9.1 shall
not be interpreted to provide recourse to the Borrower against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on any Transferred Loan.
Section 9.2    Indemnities by the Servicer.
(a)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, with a copy to the Documentation Agent,
from and against any and all Indemnified Amounts (calculated without duplication
of Indemnified Amounts paid by the Borrower pursuant to Section 9.1 above)
awarded against or incurred by any such Indemnified Party (i) by reason of any
acts, omissions or alleged acts or omissions of the Servicer, including (A) any
representation or warranty made by the Servicer under or in connection with any
Transaction Documents (including the structuring hereof and syndication of
commitments hereunder to the extent that any such Indemnified Party had been
engaged therefor) to which it is a party, any Required Report or any other
information or report delivered by or on behalf of the Servicer pursuant hereto,
which shall have been false, incorrect or misleading in any material respect
when made or deemed made, (B) the failure by the Servicer to comply with any
Applicable Law, (C) the failure of the Servicer to comply with its duties or
obligations in accordance with the Agreement, or (D) any litigation, proceedings
or investigation against the Servicer, or (ii) the structuring of this Agreement
or the syndication of commitments hereunder and to the extent that any such
Indemnified Party had been


{B2297203; 11}    - 73 -

--------------------------------------------------------------------------------





engaged therefor, in each case excluding, however, Indemnified Amounts with
respect to an Indemnified Party to the extent resulting from (A) gross
negligence, willful misconduct or bad faith on the part of such Indemnified
Party as determined in a final and nonappealable judgment or order of a court of
competent jurisdiction, (B) a claim brought by the Servicer or the Borrower
against such Indemnified Party for breach in bad faith of such Indemnified
Party’s obligations hereunder or under any other Transaction Document as to
which such breach shall have been found to have occurred by a final and
nonappealable judgment or order of a court of competent jurisdiction, or (C)
under any Federal, state or local income or franchise taxes or any other Tax
imposed on or measured by income (or any interest or penalties with respect
thereto or arising from a failure to comply therewith) required to be paid by
such Indemnified Party in connection herewith to any taxing authority. The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof. If the Servicer makes any
indemnity payment pursuant to this Section 9.2 and the recipient thereafter
collects any payments from other persons in respect of such Indemnified Amounts,
the recipient shall repay to the Servicer an amount equal to the amount it has
collected from other persons in respect of such Indemnified Amounts.
(b)    If for any reason the indemnification provided above in this Section 9.2
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless (in each case, other than as a result of the
exceptions and limitations therein), then Servicer shall contribute to the
amount paid or payable to such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party on the one hand
and Servicer on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations.
(c)    The obligations of the Servicer under this Section 9.2 shall survive the
resignation or removal of any Agent and the termination of this Agreement but
only with respect to any actions or omissions prior to such resignation, removal
or termination.
(d)    The parties hereto agree that the provisions of this Section 9.2 shall
not be interpreted to provide recourse to the Servicer against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by,
related Obligor on, any Transferred Loan.
(e)    Any indemnification pursuant to this Section 9.2 shall not be payable
from the Collateral.
Section 9.3    Control of Actions.
(a)    Promptly after receipt by an Indemnified Person under Section 9.1 or 9.2
of notice of the commencement of any investigation, litigation or proceeding
(each, an “Action”), such Indemnified Person will, if a claim in respect thereof
is to be made against the Borrower or the Servicer under Section 9.1 or 9.2, as
applicable, notify the Borrower and/or the Servicer, as the case may be, in
writing of the commencement thereof; but the failure so to notify the Borrower
and the Servicer (i) will not relieve it from liability under Section 9.1 or 9.2
unless and to the extent such failure results in the forfeiture by the Borrower
or the Servicer of substantial rights and defenses and (ii) will not, in any
event, relieve the Borrower or the Servicer from any obligations to any
Indemnified Person other than the indemnification obligations provided in
Sections 9.1 and 9.2.


{B2297203; 11}    - 74 -

--------------------------------------------------------------------------------





Each Indemnified Person shall keep the Borrower and/or the Servicer, as the case
may be, regularly apprised of all relevant details regarding any Action to which
it is a party.
(b)    The Borrower or the Servicer, as the case may be, shall be entitled to
appoint counsel of the Borrower’s or the Servicer’s choice at the Borrower’s or
the Servicer’s respective expense to represent the Indemnified Person in any
Action for which indemnification is sought (in which case the Borrower or the
Servicer shall not thereafter be responsible for the fees and expenses of any
separate counsel retained by the Indemnified Person or Persons except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the Indemnified Person. Notwithstanding the Borrower’s or the
Servicer’s election to appoint counsel to represent the Indemnified Person in an
Action, the Indemnified Person shall have the right to employ separate counsel
(including local counsel), and the Borrower or the Servicer, as the case may be,
shall bear the reasonable and documented fees, costs and expenses of such
separate counsel, if (i) the use of counsel chosen by the Borrower or the
Servicer to represent the Indemnified Person would present such counsel with an
ethical conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such Action include the Indemnified Person and the Borrower or
the Servicer and the Indemnified Person shall have reasonably concluded that
there may be legal defenses available to it and/or other Indemnified Persons
which are different from or additional to those available to the Borrower or the
Servicer, (iii) the Borrower or the Servicer, as the case may be, shall not have
employed counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of the institution
of such Action or (iv) the Borrower or the Servicer shall authorize the
Indemnified Person to employ separate counsel at the expense of the Borrower or
the Servicer, as the case may be. The Borrower or the Servicer will not, without
the prior written consent of the Indemnified Persons, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
Action in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnified Persons are actual or potential
parties to such Action) unless such settlement, compromise or consent includes
an unconditional release of each Indemnified Person from all liability arising
out of such Action. No Indemnified Persons will, without the prior written
consent of the Borrower and/or the Servicer, which shall not be unreasonably
withheld or delayed, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Borrower is an actual or potential party to such Action); provided that such
consent shall be deemed to have been granted if, within thirty (30) days
following the written request for a consent, the Borrower or the Servicer shall
not have provided an indemnity bond, in form and substance and from an issuer
reasonably satisfactory to the Indemnified Persons, in an amount equal to the
amount reasonably estimated by such Indemnified Persons to be their maximum
exposure in such Action, assuring payment to such Indemnified Persons of the
indemnification which may be payable under this Agreement.
ARTICLE X    

THE AGENTS
Section 10.1    Authorization and Action.


{B2297203; 11}    - 75 -

--------------------------------------------------------------------------------





(a)    Each Secured Party hereby designates and appoints Key as Facility Agent
hereunder and authorizes Key to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Facility Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. Each
Lender in each Lender Group hereby designates and appoints the Person designated
herein as Managing Agent for such Lender Group as agent for such Lender Group
hereunder and authorizes such Person to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Managing Agent for such
Lender Group by the terms of this Agreement together with such powers as are
reasonably incidental thereto. Each Secured Party hereby designates and appoints
USBank as Paying Agent hereunder and authorizes USBank take such actions as
agent on its behalf and to exercise such powers as are delegated to the Paying
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. Each Lender hereby designates and appoints USBank as
Documentation Agent and Calculation Agent hereunder and authorizes USBank take
such actions as agent on its behalf and to exercise such powers as are delegated
to the Documentation Agent and Calculation Agent by the terms of this Agreement
together with such powers as are reasonably incidental thereto.
(b)    In performing its functions and duties hereunder, each of the Facility
Agent and the Paying Agent shall act solely as agent for the Secured Parties and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrower or the Servicer or any
of their successors or assigns. In performing its functions and duties
hereunder, each Managing Agent shall act solely as agent for the Lenders in its
Lender Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower or any
other Lenders or any of its or their successors or assigns. In performing its
functions and duties hereunder, each of the Documentation Agent and the
Calculation Agent shall act solely as agent for the Lenders and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower or the Servicer or any of their successors or
assigns.
(c)    None of the Facility Agent, the Documentation Agent, the Paying Agent,
the Calculation Agent or any Managing Agent for a Lender Group (each, an
“Agent”), shall have any duties or responsibilities, except those expressly set
forth herein and applicable to such Agent, or any fiduciary relationship with
any Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of any Agent shall be read into
this Agreement or otherwise exist for any Agent. No Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or Applicable Law. The appointment and authority of
each Agent hereunder shall terminate at the indefeasible payment in full of the
Obligations.
(d)    The Borrower has designated and appointed Key as the Syndication Agent,
Structuring Agent, Sole Lead Arranger and Sole Bookrunner. The Syndication
Agent, the Structuring Agent, the Sole Lead Arranger and the Sole Bookrunner, in
such capacity, assume no responsibility or obligation hereunder, including,
without limitation, for servicing, enforcement or collection of any of the
Advances, nor any duties as an agent hereunder for the Lenders or any Agent. The
title given to the Syndication Agent, the Structuring Agent, the Sole Lead
Arranger and the Sole Bookrunner is solely honorific and implies no fiduciary
responsibility on the part of the


{B2297203; 11}    - 76 -

--------------------------------------------------------------------------------





Syndication Agent, the Structuring Agent, the Sole Lead Arranger or the Sole
Bookrunner to any Lender or Agent, the Borrower, the Servicer or any other
party, and the use of such titles does not impose on the Syndication Agent, the
Structuring Agent, the Sole Lead Arranger or the Sole Bookrunner any duties or
obligations greater than those of any other Lender or entitle the Syndication
Agent, the Structuring Agent, the Sole Lead Arranger or the Sole Bookrunner to
any rights other than those to which any other Lender is entitled.
Section 10.2    Delegation of Duties.
Each Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
Section 10.3    Exculpatory Provisions.
No Agent nor any of its directors, officers, agents or employees shall be (i)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement (except for its, their or such Person’s own
gross negligence, willful misconduct or bad faith or, in the case of an Agent,
the breach of its obligations expressly set forth in this Agreement), or (ii)
responsible in any manner to any of the Secured Parties for any recitals,
statements, representations or warranties made by the Borrower contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received under or in connection with, this Agreement for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. No Agent shall not be
under any obligation to any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower. No Agent shall be deemed to have knowledge of any Revolving Period
Termination Event unless such Agent has received notice of such Revolving Period
Termination Event, in a document or other written communication titled “Notice
of Revolving Period Termination Event” from the Borrower, from a Secured Party
in the case of the Facility Agent or from a Lender in its Lender Group in the
case of a Managing Agent.
Section 10.4    Reliance.
(a)    Each Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
(b)    Each Agent (other than a Managing Agent) shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the Required Lenders


{B2297203; 11}    - 77 -

--------------------------------------------------------------------------------





or all of the Secured Parties, as applicable, as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders which are
Committed Lenders, provided that, unless and until an Agent (other than a
Managing Agent) shall have received such advice, such Agent may take or refrain
from taking any action, as such Agent shall deem advisable and in the best
interests of the Secured Parties. Each Agent (other than a Managing Agent) shall
in all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the Required Lenders or all of the Secured Parties,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.
(c)    Each Managing Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of Committed Lenders in its Lender Group holding a majority of the aggregate
Commitments of Lenders in such Lender Group as it deems appropriate or it shall
first be indemnified to its satisfaction by the Committed Lenders in its Lender
Group, provided that, unless and until a Managing Agent shall have received such
advice, such Managing Agent may take or refrain from taking any action, as such
Managing Agent shall deem advisable and in the best interests of the Lenders in
its Lender Group. Each Managing Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Committed Lenders in its Lender Group holding a majority of the aggregate
Commitments of Lenders in such Lender Group, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
in such Lender Group.
Section 10.5    Non-Reliance on Facility Agent and Other Lenders.
Each Secured Party expressly acknowledges that no Agent or other Secured Party
or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by an Agent or any other Secured Party hereafter taken,
including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent or any other Secured
Party. Each Secured Party represents and warrants to each Agent and to each
other Secured Party that it has and will, independently and without reliance
upon such Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement.
Section 10.6    Reimbursement and Indemnification.
(a)    The Committed Lenders agree to reimburse and indemnify the Facility
Agent, the Paying Agent, the Documentation Agent and the Calculation Agent and
each of their respective officers, directors, employees, representatives and
agents ratably according to their Commitments, as applicable, to the extent not
paid or reimbursed by the Borrower (i) for any amounts for which such Agent,
acting in its capacity as an Agent, is entitled to reimbursement by the Borrower
hereunder and (ii) for any other expenses incurred by such Agent, in its
capacity as an Agent, and acting on behalf of the Lenders or the Secured
Parties, in connection with the administration and enforcement of this Agreement
and the other Transaction Documents; provided, however, that an Agent shall


{B2297203; 11}    - 78 -

--------------------------------------------------------------------------------





not be entitled to reimbursement or indemnification under this Section 10.6(a)
for amounts or expenses resulting from the gross negligence, willful misconduct
or bad faith of such Agent.
(b)    The Committed Lenders in each Lender Group agree to reimburse and
indemnify the Managing Agent for such Lender Group and its officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which such Managing Agent, acting in its capacity as Managing Agent,
is entitled to reimbursement by the Borrower hereunder and (ii) for any other
expenses incurred by such Managing Agent, in its capacity as Managing Agent, and
acting on behalf of the Lenders in its Lender Group, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents; provided, however, that a Managing Agent shall not be entitled to
reimbursement or indemnification under this Section 10.6(b) for amounts or
expenses resulting from the gross negligence, willful misconduct or bad faith of
such Managing Agent.
Section 10.7    Agent in its Individual Capacity.
Each Agent and each of its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as though such Agent were not an Agent hereunder. With respect
to Advances made by an Agent (in its individual capacity) or any of its
Affiliates pursuant to this Agreement, such Agent and each of its Affiliates
shall have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
Section 10.8    Successor Agents.
(a)    The Facility Agent may, upon 5 days’ notice to the Borrower and the
Secured Parties, and the Facility Agent will, upon the direction of all of the
Lenders, resign as Facility Agent. If the Facility Agent shall resign, then the
Required Lenders during such 5-day period shall appoint from among the Persons
acting as Managing Agents a successor agent. If for any reason no successor
Facility Agent is appointed by the Required Lenders during such 5-day period,
then effective upon the expiration of such 5-day period, the Managing Agents,
collectively, shall perform all of the duties of the Facility Agent hereunder
and the Borrower shall make all payments in respect of the Obligations or under
any Fee Letter delivered by the Borrower to the Facility Agent and the Secured
Parties directly to the applicable Secured Parties and for all purposes shall
deal directly with the Secured Parties. After any retiring Facility Agent’s
resignation hereunder as Facility Agent, the provisions of Article IX and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Facility Agent under this Agreement.
(b)    A Managing Agent may, upon 5 days’ notice to the Borrower, the Lenders in
its Lender Group, the Facility Agent, and the other Managing Agents, and a
Managing Agent will, upon the direction of all of the Lenders in its Lender
Group resign as Managing Agent for such Lender Group and give notice of such
resignation to the Facility Agent and the other Managing Agents. In addition, a
Managing Agent shall automatically, and without further action, be deemed to
have resigned as, and shall cease to be, a Managing Agent at such time as
neither it nor any


{B2297203; 11}    - 79 -

--------------------------------------------------------------------------------





Affiliate shall have any Commitment hereunder. If a Managing Agent shall resign,
then the Committed Lenders in its Lender Group holding a majority of the
aggregate Commitments of Lenders in such Lender Group, with the consent of the
Conduit Lender, if any, in such Lender Group, during such 5-day period shall
appoint from among the Secured Parties a successor agent. If for any reason no
successor Managing Agent is appointed in such manner during such 5-day period,
then effective upon the expiration of such 5-day period, the Committed Lenders
in such Lender Group, collectively, shall perform all of the duties of such
Managing Agent hereunder and the Borrower and the Facility Agent shall make all
payments in respect of the Obligations or under any Fee Letter delivered by the
Borrower or the Facility Agent to such Managing Agent or the Lenders in such
Lender Group directly to the applicable Lenders and for all purposes shall deal
directly with such Secured Parties. After any retiring Managing Agent’s
resignation hereunder as a Managing Agent, the provisions of Article IX and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was a Managing Agent under this Agreement.
(c)    Each of the Documentation Agent, the Paying Agent and the Calculation
Agent may, upon 30 days’ notice to the Borrower and the other Secured Parties,
and such Agent will, upon the direction of all of the Lenders, resign as Agent.
If any such Agent shall resign, then the Required Lenders during such 30 day
period shall appoint a successor. If for any reason no successor Agent is
appointed by the Required Lenders during such 30 day period, then effective upon
the expiration of such 30 day period, the Facility Agent, shall perform all of
the duties of such Agent hereunder and, in the case of the Paying Agent, and the
Borrower shall make all payments in respect of the Obligations which would
otherwise be paid to the Paying Agent directly to the Secured Parties entitled
thereto. After any retiring Agent’s resignation hereunder as Agent, the
provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
ARTICLE XI    

ASSIGNMENTS; PARTICIPATIONS
Section 11.1    Assignments and Participations.
(a)    Neither Borrower nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.
(b)    Borrower and each Lender hereby agree and consent to the complete or
partial assignment by each Conduit Lender of all or any portion of its rights
under, interest in, title to and obligations under this Agreement (i) to its
Support Providers pursuant to a Support Facility or to its Funding Sources, or
(ii) (A) to any other issuer of commercial paper notes sponsored or administered
by same managing agent or administrator as such Conduit Lender of an Affiliate
thereof or (B) to any Lender or any Affiliate of a Lender hereunder, or (iii) to
any other Person in accordance with Section 11.1(c). Upon such assignment, such
Conduit Lender shall be released from its obligations so assigned. Further,
Borrower and each Lender hereby agree that any assignee of any Conduit Lender of
this Agreement or all or any of the outstanding Advances of such Conduit Lender
shall have all of the rights and benefits under this Agreement as if the term
“Conduit Lender”


{B2297203; 11}    - 80 -

--------------------------------------------------------------------------------





explicitly referred to such party, and no such assignment shall in any way
impair the rights and benefits of such Conduit Lender hereunder.
(c)    Any Lender may at any time and from time to time, with the prior consent
of the Facility Agent (such consent not to be unreasonably withheld or delayed),
assign to one or more Persons (“Purchasing Lenders”), other than the Borrower or
an Affiliate of the Borrower, all or any part of its rights and obligations
under this Agreement pursuant to an assignment agreement, substantially in the
form set forth in Exhibit C‑1 hereto (the “Assignment and Acceptance”) executed
by such Purchasing Lender and such selling Lender. In addition, so long as no
Revolving Period Termination Event has occurred and is continuing at such time,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to the effectiveness of any such assignment
unless such assignment is to any Lender, any Funding Source or Support Provider
of a Lender, any Affiliate of a Lender, Funding Source or Support Provider or
any issuer of commercial paper notes sponsored or administered by a Lender or
any Funding Source or Support Provider for a Lender or any Affiliate of any
Lender, Funding Source or Support Provider. Upon delivery of the executed
Assignment and Acceptance to the Facility Agent, such selling Lender shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Lender shall for all purposes be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender under
this Agreement to the same extent as if it were an original party hereto and no
further consent or action by Borrower, the Lenders, the Managing Agents or the
Facility Agent shall be required.
(d)    By executing and delivering an Assignment and Acceptance, the Purchasing
Lender thereunder and the selling Lender thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such selling Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Purchasing Lender confirms that it has received a copy of this
Agreement, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iii) such Purchasing
Lender will, independently and without reliance upon the Facility Agent, the
selling Lender or any other Lender or any Managing Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (iv) such Purchasing Lender and such selling Lender confirm that such
Purchasing Lender is an Eligible Assignee; (v) such Purchasing Lender appoints
and authorizes each of the Facility Agent and the applicable Managing Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such Purchasing Lender
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(e)    The Facility Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to herein a copy of each
Assignment and Acceptance delivered


{B2297203; 11}    - 81 -

--------------------------------------------------------------------------------





to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of, each
Advance owned by each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Lenders and the Borrower may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Lenders or the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.
(f)    Subject to the provisions of this Section 11.1, upon their receipt of an
Assignment and Acceptance executed by a selling Lender and a Purchasing Lender,
the Facility Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, accept such Assignment
and Acceptance, and the Facility Agent shall then (i) record the information
contained therein in the Register and (ii) give prompt notice thereof to each
Lender.
(g)    Any Lender may, in the ordinary course of its business at any time sell
to one or more Persons (each a “Participant”), with the prior written notice to
the Facility Agent, participating interests in its pro-rata share of the
Advances of the Lenders or any other interest of such Lender hereunder.
Notwithstanding any such sale by a Lender of a participating interest to a
Participant, such Lender’s rights and obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance of its obligations hereunder, and the Borrower, the Lenders, the
Managing Agents and the Facility Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification set forth in clauses (v) and (vi) to the proviso to
Section 12.1 that affects such Participant.
(h)    Each Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.1, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower or Servicer furnished to such Lender by or on behalf of
the Borrower or the Servicer.
(i)    Notwithstanding any other provision of this Agreement to the contrary
(other than Section 11.1(j)), no Lender shall assign, transfer, grant a
participation interest in or otherwise convey any Note or any beneficial
interest therein to any Person other than a Qualified Lender.
(j)    Notwithstanding any other provision of this Agreement to the contrary,
(i) no Lender shall be prohibited from pledging or assigning as collateral any
of its rights under this Agreement to any Federal Reserve Bank or central bank
having jurisdiction over such Lender in accordance with Applicable Law and any
such pledge or collateral assignment may be made without compliance with
Section 11.1(b) or Section 11.1(c), and (ii) any Conduit Lender may pledge or
assign as collateral any of its rights under this Agreement pursuant to its
program collateral or security agreement with a collateral agent to secure
obligations owing by such Conduit Lender to its debt holders, Support Providers
or other creditors or the debt holders, Support Providers or other


{B2297203; 11}    - 82 -

--------------------------------------------------------------------------------





creditors of its Funding Source; provided that, in the case of any pledge or
assignment under this Section 11.1(j), the pledgor or assignor shall remain
responsible for all of its obligations under this Agreement as though such
pledge or assignment had not occurred.
ARTICLE XII    

MISCELLANEOUS
Section 12.1    Amendments and Waivers.
(a)    Except as provided in this Section 12.1, no amendment, waiver, consent or
other modification of any provision of this Agreement shall be effective without
the written agreement of the Borrower, the Facility Agent and the Required
Lenders; provided, however, that (i) without the consent of the Lenders, the
Facility Agent may, with the consent of Borrower, amend this Agreement solely to
add additional Persons as Lenders hereunder, (ii) any amendment to this
Agreement that is solely for the purpose of increasing the Commitment of a
specific Lender may be effected with the written consent of the Borrower, the
Facility Agent and the affected Lender, (iii) without the consent of the
Lenders, the Facility Agent may, with the consent of Borrower, amend, waive,
grant consents pursuant to or otherwise modify of any provision of this
Agreement to effect administrative changes that are not adverse to any Lender in
any material respect, to correct any inconsistency or to cure any ambiguity,
error or omission, (iv) the Facility Agent shall not release its lien on and
security interest in all or substantially all of the Collateral without the
written consent of each Lender, (v) the Commitment of a Lender may not be
increased without the consent of such Lender, (vi) the consent of each affected
Lender shall be required to amend any Lenders Fee Letter or otherwise reduce or
extend the time of payment of any fee or other amount payable to the Lenders or
to the Paying Agent or the Facility Agent for the benefit of the Lenders, and
(vii) the consent of each Lender shall be required to: (A) extend the Scheduled
Revolving Period Termination Date, (B) extend the date of any payment or deposit
of Collections by the Borrower or the Servicer, (C) reduce the amount (other
than by reason of the repayment thereof) or extend the time of payment of
Outstanding Borrowings or reduce the rate or extend the time of payment of
Interest (or any component thereof), (D) amend, modify or waive any provision of
the definition of Required Lenders or any other provision of this Agreement or
any Transaction Document specifying the number or percentage of Lenders required
to waive, amend or modify any rights thereunder or make any determination or
grant any consent thereunder, (E) amend, modify or waive any provision of
Section 2.11, 3.2, 8.2(i), 8.2(ii), 12.9 or 12.10, or this Section 12.1(a), (F)
consent to or permit the assignment or transfer by the Borrower or the Servicer
of any of its rights and obligations under this Agreement, (G) change the
definition of “Borrowing Base Test,” “Overcollateralization Ratio Test,”
“Required Equity Test” or “Scheduled Maturity Date” (or any defined terms used
directly or indirectly in and material to calculating any of such defined
terms), or (H) amend, modify or waive any provision herein that would alter the
pro rata sharing of payments required hereby or any provision of Section 2.8, in
any case of this clause (H), in a manner that is adverse to such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.


{B2297203; 11}    - 83 -

--------------------------------------------------------------------------------





(b)    Notwithstanding Section 12.1(a), no amendment, waiver or other
modification having a material affect on the rights or obligations of the Paying
Agent, the Documentation Agent, or the Calculation Agent shall be effective
against such Person without the written agreement of such Person. The Borrower
or the Servicer on its behalf will deliver a copy of all waivers and amendments
to the Documentation Agent, the Paying Agent and the Calculation Agent.
(c)    No amendment, waiver or other modification having a material affect on
the rights or obligations of the Collateral Custodian, the Securities Custodian
or the Backup Servicer (including any duties of the Servicer that the Backup
Servicer would have to assume as Successor Servicer) shall be effective against
such Person without the written agreement of such Person. The Borrower or the
Servicer on its behalf will deliver a copy of all waivers and amendments to the
Collateral Custodian, the Securities Custodian and the Backup Servicer.
(d)    If any Lender whose consent would otherwise be required under this
Section 12.1 to effect any waiver, amendment or other modification of this
Agreement or any other Transaction Document refuses to so consent at a time when
the Required Lenders so consent, the Borrower may, within 30 days of such
refusal and upon notice to the Facility Agent and each Managing Agent, propose a
replacement Lender for such refusing Lender and the provisions set forth in
Section 2.14(b) shall apply in respect of such replacement.
Section 12.2    Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy or other electronic transmission) and mailed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement, as applicable, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto; provided that Funding Requests hereunder may not be delivered by means
of an electronic transmission other than electronic transmission of a facsimile
copy (including a file sent by email in “pdf” format). All such notices and
communications shall be effective upon receipt, except that notices and
communications sent by facsimile copy or to an email address shall not be
effective until verbal confirmation of receipt is obtained.
Section 12.3    No Waiver, Rights and Remedies.
No failure on the part of the Facility Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.
Section 12.4    Binding Effect.


{B2297203; 11}    - 84 -

--------------------------------------------------------------------------------





This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Facility Agent, the Secured Parties and their respective successors and
permitted assigns, and the provisions relating to the Backup Servicer, including
Sections 2.8, 7.19, 9.1 and 9.2 shall inure to the benefit of the Backup
Servicer.
Section 12.5    Term of this Agreement.
This Agreement, including the Borrower’s obligation to observe its covenants set
forth in Article V, and the Servicer’s obligation to observe its covenants set
forth in Article VII, shall remain in full force and effect until the Final
Date; provided, however, that the rights and remedies with respect to any breach
of any representation or warranty made or deemed made by the Borrower pursuant
to Articles III or IV, the indemnification and payment provisions of Article IX
and Sections 10.6 and 12.8, and the provisions of Sections 12.6, 12.7, 12.9 and
12.10 shall be continuing and shall survive any termination of this Agreement.
Section 12.6    GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH OF THE SECURED PARTIES PARTY HERETO AND EACH
OTHER SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY AND EACH
OF THE OTHER PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT FROM ANY THEREOF. EACH OF THE PARTIES HERETO, AND EACH OTHER SECURED
PARTY, BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY, HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
Section 12.7    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES PARTY HERETO AND
EACH SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY, WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
Section 12.8    Costs, Expenses and Taxes.


{B2297203; 11}    - 85 -

--------------------------------------------------------------------------------





(a)    In addition to the rights of indemnification granted to the Facility
Agent, the other Agents and Secured Parties, the Collateral Custodian, the
Securities Custodian, the Backup Servicer, any Successor Servicer and its or
their Affiliates and officers, directors, employees and agents thereof under
Article IX hereof, the Borrower agrees to pay, in accordance with the Priority
of Payments, (i) all reasonable and documented costs and expenses of the
Facility Agent, the other Agents and Secured Parties, the Collateral Custodian,
the Securities Custodian, the Backup Servicer and any Successor Servicer
incurred in connection with the preparation, execution, delivery, administration
(including periodic auditing), amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including (A) the reasonable and
documented fees and out-of-pocket expenses of counsel for the Facility Agent,
the other Agents and Secured Parties, the Collateral Custodian, the Securities
Custodian, the Backup Servicer and any Successor Servicer with respect thereto
and with respect to advising the Facility Agent, the other Agents and Secured
Parties, the Collateral Custodian, the Securities Custodian, the Backup Servicer
and any Successor Servicer as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and (B) all costs and expenses payable by any Conduit Lender to any
rating agency rating its Commercial Paper Notes in connection with receiving
confirmation that the making by such Conduit Lender of Advances hereunder after
the Sixth Restatement Effective Date will not result in a reduction or
withdrawal of the rating of such Commercial Paper Notes, and (ii) all costs and
expenses, if any (including reasonable and documented counsel fees and
expenses), incurred by the Facility Agent, the other Agents and Secured Parties,
the Collateral Custodian, the Securities Custodian, the Backup Servicer and any
Successor Servicer in connection with the enforcement of this Agreement and the
other documents to be delivered hereunder or in connection herewith.
(b)    The Borrower shall pay, in accordance with the Priority of Payments, any
and all stamp, sales, excise and other taxes and fees payable or determined to
be payable in connection with the execution, delivery, filing and recording of
this Agreement, the other documents to be delivered hereunder or any Support
Facility in connection with this Agreement or the funding or maintenance of
Advances hereunder.
(c)    The Borrower shall pay, in accordance with the Priority of Payments, all
other costs, expenses and taxes (excluding income taxes or other taxes that
would not be indemnified under Section 2.13), including all reasonable costs and
expenses incurred by the Facility Agent or any Managing Agent in connection with
periodic audits of the Borrower’s or the Servicer’s books and records, which are
incurred as a result of the execution of this Agreement.
Section 12.9    No Proceedings.
Each party hereto hereby covenants and agrees that on behalf of itself and each
of its affiliates, that prior to the date which is one year and one day after
the payment in full of all indebtedness for borrowed money of a Conduit Lender,
such party will not institute against, or join any other Person in instituting
against, such Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.


{B2297203; 11}    - 86 -

--------------------------------------------------------------------------------





Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against the Borrower any Insolvency
Proceeding so long as there shall not have elapsed one year and one day since
the Final Date.
The provisions of this Section 12.9 shall survive the termination of this
Agreement.
Section 12.10    Recourse Against Certain Parties.
(a)    No recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Facility Agent or any Secured Party contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any Person or any manager or
administrator of such Person or any incorporator, affiliate, stockholder,
officer, employee or director of such Person or of any such manager or
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise.
(b)    Amounts payable by the Borrower hereunder shall be paid solely from the
Collateral and no recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Borrower contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any Person or any manager or administrator of such Person or any
incorporator, affiliate, stockholder, officer, employee or director of such
Person or of any such manager or administrator, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise.
(c)    Each of parties hereto hereby acknowledges and agrees that any other
transactions with a Conduit Lender hereunder shall be without recourse of any
kind to such Conduit Lender. A Conduit Lender shall have no obligation to pay
any amounts owing hereunder in excess of any amount available to such Conduit
Lender after paying or making provision for the payment of any commercial paper
notes of such Conduit Lender. In addition, each party hereto agrees that a
Conduit Lender shall have no obligation to pay any other party, any amounts
constituting fees, a reimbursement for expenses or indemnities (collectively,
“Expense Claims”), and such Expense Claims shall not constitute a claim against
such Conduit Lender (as defined in Section 101 of Title 11 of the United States
Bankruptcy Code), unless or until such Conduit Lender has received amounts
sufficient to pay such Expense Claims and such amounts are not required to pay
the commercial paper of such Conduit Lender.
(d)    The provisions of this Section 12.10 shall survive the termination of
this Agreement.
Section 12.11    Protection of Security Interest; Appointment of Facility Agent
as Attorney-in-Fact.
(a)    The Borrower shall, or shall cause the Servicer to, cause or authorize
this Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Facility Agent as agent


{B2297203; 11}    - 87 -

--------------------------------------------------------------------------------





for the Secured Parties and of the Secured Parties to the Collateral to be
promptly recorded, registered and filed, and at all time to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Facility Agent as agent for the Secured Parties hereunder to all property
comprising the Collateral. The Borrower shall deliver, or shall cause the
Servicer to deliver, to the Facility Agent file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing, in each
case, solely to the extent that the Borrower or the Servicer (rather than the
Facility Agent) is the recipient of any such file-stamped copies or filing
receipts. The Borrower and the Servicer shall cooperate fully in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 12.11.
(b)    The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the Facility
Agent may reasonably request, to perfect, protect or more fully evidence the
security interest granted to the Facility Agent, as agent for the Secured
Parties, in the Collateral, or to enable the Facility Agent or the Secured
Parties to exercise and enforce their rights and remedies hereunder.
(c)    If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five Business Days’ notice from the Facility Agent, the Facility
Agent or any Lender may (but shall not be required to) perform, or cause
performance of, such obligation; and the Facility Agent’s or such Lender’s
reasonable costs and expenses incurred in connection therewith shall be payable
by the Borrower or the Servicer (if the Servicer that fails to so perform is the
Borrower or an Affiliate thereof) as provided in Article IX, as applicable. The
Borrower irrevocably authorizes the Facility Agent and appoints the Facility
Agent as its attorney-in-fact to act on behalf of the Borrower, (i) to execute,
if required, on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Facility Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Facility Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Lenders in the Collateral. This
appointment is coupled with an interest and is irrevocable.
Section 12.12    Confidentiality.
(a)    Each of the Agents and the Lenders agrees and the Borrower agrees, and
each other Secured Party shall be deemed to have agreed, by its acceptance of
the benefits accorded hereby, to maintain and to cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses (including confidential propriety information
regarding the Loans and the Obligors thereunder) obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that each such party and its officers and employees
may (i) disclose such information to its external accountants and attorneys,


{B2297203; 11}    - 88 -

--------------------------------------------------------------------------------





(ii) disclose such information as required by an Applicable Law, as required to
be publicly filed with the U.S. Securities and Exchange Commission, as required
by an order of any judicial or administrative proceeding or as permitted in
Section 12.12(b) below, (iii) disclose the existence of this Agreement, but not
the financial terms thereof, (iv) publicly disclose the existence and financial
terms of this Agreement to the extent required for analysts to properly model
the transaction evidenced hereby, and (v) disclose this Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Transaction Documents.
(b)    Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it and
the Loans for use in connection with the transactions contemplated herein and in
the Transaction Documents and in connection with obtaining and monitoring credit
ratings or estimates with respect to the Loans and the Advances (i) to the
Facility Agent or other Secured Parties by each other, (ii) by the Facility
Agent or the other Secured Parties to any Affiliate, prospective or actual
Eligible Assignee or participant of any of them, or any pledgee or assignee
pursuant to Section 11.1(j), (iii) by the Facility Agent or the other Secured
Parties to any rating agency, commercial paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to a Secured Party and (iv) to any
officers, directors, members, employees, outside accountants and attorneys of
any of the foregoing, provided that each such Person is informed of the
confidential non-public nature of such information and agrees to be bound hereby
or by terms no less restrictive than those set forth in this Section. In
addition, the Facility Agent and the other Secured Parties may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings.
(c)    The Borrower and the Servicer each agrees that it shall not (and shall
not permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the other Transaction Documents without the prior written consent of the
Facility Agent (which consent shall not be unreasonably withheld or delayed)
unless such news release or public announcement is required by law or is
necessary for analysts to properly model the transaction evidenced hereby, in
which case the Borrower or the Servicer shall consult with the Facility Agent
prior to the issuance of such news release or public announcement. The Borrower
and the Servicer each may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Transaction Documents
to trade creditors, suppliers and other similarly-situated Persons so long as
such disclosure is not in the form of a news release or public announcement.
Section 12.13    Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by electronic transmission shall


{B2297203; 11}    - 89 -

--------------------------------------------------------------------------------





be effective as delivery of an original manually executed counterpart of this
Agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any Fee Letters.
Section 12.14    Special Provisions Applicable to Conduit Lenders.
Each of the parties hereby covenants and agrees that:
(a)    notwithstanding anything to the contrary herein, any Conduit Lender may
disclose to its Support Providers, its collateral administrator, its Program
Manager, any Affiliates of any such Person and Governmental Authorities having
jurisdiction over such Conduit Lender or any of its Support Providers, its
Program Manager or any Affiliate of such Person and any of the rating agencies
that have rated such Conduit Lender’s Commercial Paper Notes or other debt, the
identities of (and other material information regarding) the Borrower, any other
obligor in respect of, an Advance made by such Conduit Lender, collateral for
such an Advance and any of the terms and provisions of the Transaction Documents
that it may deem necessary or advisable; no provision herein pertaining
specifically to any Conduit Lender or any of its Support Providers or an Advance
made by such Conduit Lender, including this Section 12.14, may be amended or
waived without the written consent of such Conduit Lender;
(b)    no pledge and/or collateral assignment by any Conduit Lender to any of
its Support Providers under a Support Facility of an interest in the rights of
such Conduit Lender in any Advance made by such Conduit Lender shall constitute
an assignment and/or assumption of such Conduit Lender’s obligations under this
Agreement, such obligations in all cases remaining with such Conduit Lender; and
any such pledge and/or collateral assignment of the rights of such Conduit
Lender shall be permitted hereunder without further action or consent, and any
such pledgee may perfect a collateral assignment of such interest
notwithstanding anything to the contrary in this Agreement; and
(c)    each Conduit Lender may act hereunder by and through its Program Manager
or its collateral administrator.
Section 12.15    Waiver of Consequential Damages.
To the extent permitted by Applicable Law, no party to this Agreement shall
assert, and each such party hereby waives, any claim against any other party or
its Affiliates, directors, employees, attorneys, agents or sub-agents on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any Applicable Law) arising out of, in
connection with, as a result of or in any way related to, this Agreement or any
other Transaction Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or


{B2297203; 11}    - 90 -

--------------------------------------------------------------------------------





therein, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and each such party hereby waives, releases and agrees not to claim
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor. The provisions of this Section 12.15 shall not limit the
obligations of the Borrower or the Servicer otherwise expressly set forth in
this Agreement, including in Sections 2.11, 2.12, 2.13, 9.1 and 9.2.
Section 12.16    No Fiduciary Duty.
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this Section, the “Lender Parties”), may have economic interests that
conflict with those of the Borrower, its member and/or their Affiliates
(collectively, solely for purposes of this Section, the “Borrower Parties”). The
Borrower agrees that nothing in the Transaction Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender Party, on the one hand, and any Borrower
Party, on the other. The Borrower Parties acknowledge and agree that (i) the
transactions contemplated by the Transaction Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Borrower Party on other
matters) or any other obligation to any Borrower Party except the obligations
expressly set forth in the Transaction Documents and (y) each Lender Party is
acting solely as principal and not as the agent or fiduciary of any Borrower
Party, its management, creditors or any other Person. Each Borrower Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower Party agrees that it will not claim that
any Lender Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Borrower Party, in connection with such
transaction or the process leading thereto.
Section 12.17    USA PATRIOT Act Notice.
Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of and the Borrower
and other information that will allow such Lender or Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.
Section 12.18    Certain Consent and Acknowledgments.
Each of the Facility Agent and the Managing Agents party thereto hereby consents
to the amendment of the Fourth Amended and Restated Lenders Fee Letter dated as
of August 29, 2014 among the Borrower, the Facility Agent and the Managing
Agents party thereto as set forth


{B2297203; 11}    - 91 -

--------------------------------------------------------------------------------





in the Fifth Amended and Restated Lenders Fee Letter dated as of the date hereof
between the Borrower and the Facility Agent for the benefit of the Lenders.
Section 12.19     Certain Volcker Rule Matters.
Each of the parties hereto has entered into this Agreement with the
understanding that, as of the date hereof, (i) the Borrower is not a “covered
fund” under the Volcker Rule in relation to any Lender and (ii) the interests of
the Lenders under this Agreement do not constitute “ownership interests” under
the Volcker Rule. In the event that, notwithstanding such understanding, any
Lender delivers written notice to the Borrower, the Facility Agent, the Seller
and the Servicer setting forth in detail the basis on which any relevant
Governmental Authority (including any central bank or bank examiner) with
respect to such Lender shall have determined that (i) the Borrower is a “covered
fund” under the Volcker Rule in relation to such Lender, (ii) the interests of
such Lender under this Agreement constitute “ownership interests” under the
Volcker Rule and (iii) no exemption is available under the Volcker Rule with
respect to such Lender’s ownership of such interests, then each of the Borrower,
the Servicer, the Lenders and the Facility Agent agree to negotiate diligently
and in good faith to agree to the form of amendment of this Agreement and any
other Transaction Documents, as the case may be, within 120 days (or such longer
period to which the Borrower, the Servicer, the Facility Agent and the affected
Lenders consent) following such notice so that the determination of such
Governmental Authority is reversed or otherwise resolved. In no event shall a
party be required to enter into any amendment that modifies the economic rights
or obligations of such party hereunder or under the other Transaction Documents
in a manner which is materially adverse to such party. In the event that,
following any such notice, the relevant parties shall not have agreed to amend
any relevant Transaction Documents as contemplated by this Section 12.19 within
such 120 day period (or such longer period as may be agreed), each of the
Borrower, the Servicer, the Facility Agent and the affected Lenders shall
negotiate and act in good faith to seek a replacement lender for any Lenders
that are then subject to an adverse determination by a relevant Governmental
Authority under the Volcker Rule. At any time following notice by any affected
Lender pursuant to this Section 12.19, the Borrower shall have the right to
replace such affected Lender as a party hereto in accordance with the provisions
of Section 2.14(b).
Section 12.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
(a)    Notwithstanding anything to the contrary in any Transaction Document or
in any other agreement, arrangement or understanding among any parties hereto,
each party hereto acknowledges and accepts that any liability of any Lender that
is an EEA Financial Institution arising hereunder or under any other Transaction
Document may be subject to Write-Down and Conversion Powers of an EEA Resolution
Authority and acknowledges and accepts to be bound by the effect of:
(i)    any Bail-In Action in relation to any such liability, including:
(A)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;


{B2297203; 11}    - 92 -

--------------------------------------------------------------------------------





(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Transaction Document; and
(C)    a cancellation of any such liability; and
(ii)    the variation of the terms of such liability in connection with the
exercise of Write-Down and Conversion Powers of any EEA Resolution Authority.
(b)    Any Lender that is an EEA Financial Institution as to which
(i)    a Bail-In Action with respect to any of its liabilities arising hereunder
or under any other Transaction Document, or
(ii)    a variation of the terms of such liabilities in connection with the
exercise of Write-Down and Conversion Powers of any EEA Resolution Authority
has occurred shall be deemed thereupon to be a Defaulting Lender for purposes of
this Agreement.
(c)    As used in this Section 12.20:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means (i) with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the European Union (which among
other things establishes a framework for the recovery and resolution of certain
credit institutions and investment firms), the implementing law or regulation
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule, and (ii) in relation to any other state, any
analogous law or regulation from time to time which requires contractual
recognition of any Write-Down and Conversion Powers contained in that law or
regulation.
“EEA Financial Institution” means (i) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (ii) any entity established in an EEA Member Country which is a
parent of an institution described in clause (i) of this definition, or (iii)
any institution established in an EEA Member


{B2297203; 11}    - 93 -

--------------------------------------------------------------------------------





Country which is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any Governmental Authority or other Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for or authority with respect to
the resolution of any EEA Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the powers of such EEA Resolution Authority from time to time under
the Bail-In Legislation for the applicable EEA Member Country, which powers are
described in the EU Bail-In Legislation Schedule.




{B2297203; 11}    - 94 -